Exhibit 10.1

 

 

 

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

January 21, 2011

among

LOGO [g141871g47r19.jpg]

ELIZABETH ARDEN, INC.

the banks listed on the signature pages hereof,

LOGO [g141871g07u94.jpg]

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Collateral Agent and Syndication Agent,

WELLS FARGO CAPITAL FINANCE, LLC, HSBC BANK USA, N.A.,

and U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents,

with

JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I. DEFINITIONS

     2   

Section 1.01.

  

Definitions

     2   

Section 1.02.

  

Accounting Terms and Determinations

     26   

Section 1.03.

  

Types of Borrowings

     26   

ARTICLE II. THE CREDITS

     26   

Section 2.01.

  

Commitments to Lend

     26   

Section 2.02.

  

Notice of Borrowings

     27   

Section 2.03.

  

Swingline Loans

     28   

Section 2.04.

  

Notice to Banks; Funding of Loans

     30   

Section 2.05.

  

Notes

     31   

Section 2.06.

  

Interest Rate Elections

     31   

Section 2.07.

  

Interest Rates

     32   

Section 2.08.

  

Fees

     33   

Section 2.09.

  

Reduction or Termination of Commitments

     33   

Section 2.10.

  

Maturity of Loans

     33   

Section 2.11.

  

Prepayments

     33   

Section 2.12.

  

General Provisions as to Payments

     34   

Section 2.13.

  

Funding Losses

     35   

Section 2.14.

  

Computation of Interest and Fees

     35   

Section 2.15.

  

Letters of Credit

     35   

Section 2.16.

  

Application of Payments and Collateral

     39   

Section 2.17.

  

Pro Rata Treatment

     40   

Section 2.18.

  

Increase of Commitments

     40   

Section 2.19.

  

Defaulting Banks

     41   

ARTICLE III. CONDITIONS

     43   

Section 3.01.

  

Effectiveness

     43   

Section 3.02.

  

Each Credit Event

     45   

Section 3.03.

  

Effective Date Advances and Adjustments

     45   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     46   

Section 4.01.

  

Corporate Existence and Power

     46   

Section 4.02.

  

Corporate and Governmental Authorization; No Contravention

     46   

Section 4.03.

  

Binding Effect

     46   

Section 4.04.

  

Financial Information

     46   

Section 4.05.

  

Litigation

     46   

Section 4.06.

  

Compliance with ERISA

     47   

Section 4.07.

  

Environmental Matters

     47   

Section 4.08.

  

Taxes

     47   

Section 4.09.

  

Subsidiaries

     47   

Section 4.10.

  

Not an Investment Company

     47   

Section 4.11.

  

Full Disclosure

     48   

 

TABLE OF CONTENTS, Page i



--------------------------------------------------------------------------------

Section 4.12.

  

Compliance with Laws and Agreements

     48   

Section 4.13.

  

Governmental Approvals

     48   

Section 4.14.

  

Locations

     48   

Section 4.15.

  

Licenses; Trademarks; Distribution Agreements.

     48   

Section 4.16.

  

Inventory

     49   

Section 4.17.

  

Security

     49   

Section 4.18.

  

Quality of Inventory

     50   

Section 4.19.

  

Lockbox Accounts

     50   

Section 4.20.

  

Solvency

     50   

Section 4.21.

  

Common Enterprise; Benefit Received

     50   

ARTICLE V. COVENANTS

     50   

Section 5.01.

  

Information

     50   

Section 5.02.

  

Payment of Obligations

     53   

Section 5.03.

  

Maintenance of Property; Insurance

     53   

Section 5.04.

  

Conduct of Business and Maintenance of Existence

     53   

Section 5.05.

  

Compliance with Laws

     53   

Section 5.06.

  

Inspection of Property, Books and Records

     53   

Section 5.07.

  

Additional Guarantors

     53   

Section 5.08.

  

[Intentionally Omitted.]

     54   

Section 5.09.

  

Investments

     54   

Section 5.10.

  

Negative Pledge

     56   

Section 5.11.

  

Consolidations, Mergers and Sales of Assets

     56   

Section 5.12.

  

Use of Proceeds and Letters of Credit

     57   

Section 5.13.

  

Transactions with Affiliates

     58   

Section 5.14.

  

Restricted Payments

     58   

Section 5.15.

  

Borrower or Guarantor Indebtedness

     58   

Section 5.16.

  

Sale and Lease Back Transaction

     59   

Section 5.17.

  

Foreign Jurisdictions

     59   

Section 5.18.

  

Swap Agreements

     59   

Section 5.19.

  

Minimum Quarterly Consolidated Debt Service Coverage Ratio

     59   

Section 5.20.

  

[Intentionally Omitted]

     59   

Section 5.21.

  

Restriction on Payment of Indebtedness

     60   

Section 5.22.

  

Lockbox and Deposit Accounts

     60   

ARTICLE VI. DEFAULTS

     61   

Section 6.01.

  

Events of Default

     61   

Section 6.02.

  

Default

     62   

Section 6.03.

  

Management; Collection of Accounts

     63   

Section 6.04.

  

Status of Accounts

     64   

Section 6.05.

  

Collateral Custodian

     66   

Section 6.06.

  

Performance by the Agent

     66   

ARTICLE VII. THE ADMINISTRATIVE AGENT

     66   

Section 7.01.

  

Appointment and Authorization

     66   

Section 7.02.

  

Agents and Affiliates

     67   

Section 7.03.

  

Action by Agent

     67   

Section 7.04.

  

Consultation with Experts

     67   

 

TABLE OF CONTENTS, Page ii



--------------------------------------------------------------------------------

Section 7.05.

  

Liability of Agent

     67   

Section 7.06.

  

Indemnification

     67   

Section 7.07.

  

Credit Decision

     68   

Section 7.08.

  

Successor Agents

     68   

Section 7.09.

  

Administrative Agent’s Fees

     68   

Section 7.10.

  

Sub–Agent; Issuing Banks; Swingline Lender

     68   

Section 7.11.

  

Perfection by Possession and Control; Deposit Accounts

     68   

Section 7.12.

  

Powers and Immunities of Issuing Bank and Swingline Lender

     69   

Section 7.13.

  

Other Agents

     69   

ARTICLE VIII. CHANGE IN CIRCUMSTANCES

     70   

Section 8.01.

  

Basis for Determining Interest Rate Inadequate or Unfair

     70   

Section 8.02.

  

Illegality

     70   

Section 8.03.

  

Increased Cost and Reduced Return

     70   

Section 8.04.

  

Taxes

     72   

Section 8.05.

  

Base Rate Loans Substituted for Affected LIBOR Loans

     73   

Section 8.06.

  

Substitution of Bank

     73   

ARTICLE IX. MISCELLANEOUS

     74   

Section 9.01.

  

Notices

     74   

Section 9.02.

  

No Waivers

     74   

Section 9.03.

  

Expenses; Indemnification

     74   

Section 9.04.

  

Setoffs

     75   

Section 9.05.

  

Amendments and Waivers

     76   

Section 9.06.

  

Successors and Assigns

     76   

Section 9.07.

  

Governing Law; Submission to Jurisdiction

     79   

Section 9.08.

  

Counterparts; Integration

     79   

Section 9.09.

  

WAIVER OF JURY TRIAL

     79   

Section 9.10.

  

Confidentiality

     79   

Section 9.11.

  

Replacement Note

     80   

Section 9.12.

  

Usury

     80   

Section 9.13.

  

Independence of Covenants

     80   

Section 9.14.

  

Replacement/Restatement of Prior Credit Agreement; Contribution; Intercompany
Subordination

     80   

Section 9.15.

  

USA PATRIOT Act

     83   

Section 9.16.

  

OFAC

     83   

 

TABLE OF CONTENTS, Page iii



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

   Exhibits

A

  

Form of Promissory Note

B

  

Form of Opinion of counsel for the Borrower and the Guarantors

C

  

Form of Borrowing Base Certificate

D

  

Form of Consent and Subordination Agreement

E

  

Form of Compliance Certificate

F

  

Form of Assignment and Assumption Agreement

G

  

Form of Increased Commitment Supplement

   Schedules

1.01

  

Commitments

1.01(a)

  

Existing Letters of Credit

1.01(b)

  

Assignments

4.05

  

Litigation

4.09

  

Subsidiaries

4.14

  

Locations

4.15

  

Licenses, Trademarks and Distribution Agreements

4.19

  

Lockbox Accounts

5.09

  

Permitted Investments

5.10

  

Liens

5.11

  

Arden Acquisition Indebtedness

 

TABLE OF CONTENTS, Page 1



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is dated as of January 21, 2011
among ELIZABETH ARDEN, INC. (formerly known as French Fragrances, Inc.), a
Florida corporation (the “Borrower”), the banks listed on the signature pages
hereof, JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), as
administrative agent and BANK OF AMERICA, N.A. (successor in interest by merger
to Fleet National Bank), as collateral agent.

WHEREAS, the Borrower, Fleet National Bank (now Bank of America, N.A.), in its
capacity as administrative agent thereunder, and certain other financial
institutions party thereto executed that certain Amended and Restated Credit
Agreement dated as of January 29, 2001 (as amended or otherwise modified by the
following: that certain First Amendment to Amended and Restated Credit Agreement
dated July 20, 2001 and that certain Second Amendment to Amended and Restated
Credit Agreement dated March 13, 2002, herein the “Original Credit Agreement”)
pursuant to which the banks party thereto extended a credit facility to the
Borrower for revolving loans and letters of credit. The Original Credit
Agreement amended and restated the terms of a Credit Agreement dated January 23,
2001.

WHEREAS, the Borrower, JPMorgan Chase Bank (now JPMorgan Chase Bank, N.A.), in
its capacity as administrative agent thereunder, Fleet National Bank (now Bank
of America, N.A.), in its capacity as collateral agent thereunder, and certain
other financial institutions party thereto executed that certain Second Amended
and Restated Credit Agreement dated as of December 24, 2002 (as the same has
been modified by that certain First Amendment to Second Amended and Restated
Credit Agreement dated February 25, 2004, that certain Second Amendment to
Second Amended and Restated Credit Agreement dated June 2, 2004, that certain
Third Amendment to Second Amended and Restated Credit Agreement dated
September 30, 2004, that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated November 2, 2005, that certain Fifth Amendment to Second
Amended and Restated Credit Agreement dated August 11, 2006, that certain Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of August 15,
2007, that certain Seventh Amendment to Second Amended and Restated Credit
Agreement dated as of November 13, 2007, and that certain Eighth Amendment to
Second Amended and Restated Credit Agreement dated as of July 21, 2008, herein
the “Prior Credit Agreement”) pursuant to which the parties thereto amended and
restated the Original Credit Agreement in its entirety.

WHEREAS, prior to the date hereof, certain of the banks party to the Prior
Credit Agreement assigned all of their right, title and interest in and to the
Prior Credit Agreement as set forth on Schedule 1.01(b) hereto.

WHEREAS, The CIT Group/Business Credit, Inc and Credit Suisse, Cayman Islands
Branch, have assigned all of their right, title and interest in and to the Prior
Credit Agreement as “Banks” thereunder to JPMorgan Chase Bank, N.A. pursuant to
the terms of that certain Master Assignment and Acceptance dated as of
January 21, 2011.

WHEREAS, contemporaneously with the execution of this Agreement, Harris, N.A.
will join this Agreement and the other Loan Documents as a Bank.

WHEREAS, in January 2011, the Borrower is entering into that certain Indenture
with U.S. Bank National Association, as trustee, and relating to the Senior
Notes that mature in January 2021, the proceeds of which shall be used to redeem
the senior subordinated notes outstanding under that certain Indenture dated
January 13, 2004 between the Borrower, the Guarantors and HSBC Bank USA, N.A. as
trustee.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 1



--------------------------------------------------------------------------------

WHEREAS, the parties hereto have agreed to otherwise amend and restate the Prior
Credit Agreement upon and subject to the terms and conditions set forth in this
Agreement.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I.

Definitions

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Acquisition” means: (a) the purchase or acquisition of all or substantially all
of the assets of any Person, any division, branch or business of any Person or
any product line of any Person; (b) the purchase of a controlling equity
interest in any Person; or (c) the merger or consolidation of any Person with
any other Person, in each case set forth in clauses (a), (b) or (c), in any
single transaction or in any group of related transactions which are part of a
common plan.

“Accounts” means all accounts (as such term is defined in the Uniform Commercial
Code in effect in the State of New York (as the same may be amended or modified
from time to time), whether now owned or hereafter acquired by the Borrower or
any Domestic Subsidiary.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank) in its capacity as administrative agent for itself, the
Collateral Agent and the other Banks as appointed pursuant to the provisions of
Article VII of this Agreement, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Affiliate” means any Person directly or indirectly controlling, controlled by
or under common control with the Borrower. As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, but not
including Seller or its affiliates.

“Agents” means, together, the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented, extended and modified from time to time.

“Allowance Accounts” means accounts consisting of the returns reserve, salary
support, sales allowance and co–op advertising.

“Applicable Letter of Credit Fee” means, with respect to each Letter of Credit,
a fee equal to the Applicable Margin for LIBOR Loans times the face amount of
the Letter of Credit.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and, (ii) in the case of its
LIBOR Loans, its LIBOR Lending Office.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to either Type of Loan, the applicable
margin (expressed in basis points) in the column below for the applicable Type
of Loan and opposite the Debt Service Pricing Ratio set forth in the table below
that corresponds with the actual Debt Service Pricing Ratio set forth in the
most recent Compliance Certificate:

 

Tier

  

Debt Service Pricing Ratio

   LIBOR
Loans      Base
Rate Loans   I    Greater than 3.00:1.00      175.0         25.0    II    Less
than or equal to 3.00:1.0 but greater than 2.00:1.00      200.0         50.0   
III    Less than or equal to 2.00:1.0 but greater than 1.50:1.00      225.0   
     75.0    IV    Less than or equal to 1.50:1.00      250.0         100.00   

Each Applicable Margin shall be determined by reference to Tier III for the
period from the Effective Date until the first business day of the month
following the day when the Compliance Certificate required in connection with
the monthly financial statements delivered under Section 5.01(e) for each month
end which corresponds with the end of each fiscal quarter end, beginning with
such financial statements delivered for the month ended as of March 31, 2011. On
such date, each Applicable Margin shall change in accordance with the Debt
Service Pricing Ratio set forth therein and the table set forth above.
Thereafter, each Applicable Margin shall change effective commencing on the
first business day of the month following the date when a Compliance Certificate
required by Section 5.01(c) is delivered, such change to be made in accordance
with the Debt Service Pricing Ratio set forth therein and the table set forth
above; provided, however, if any Compliance Certificate is not received by the
date required by Section 5.01(c), the Applicable Margins shall revert to Tier IV
until delivery of the next Compliance Certificate. Notwithstanding anything
contained herein to the contrary, during the period when the amount under clause
(f) of the definition of “Borrowing Base” is included in the calculation of the
Borrowing Base the Applicable Margin determined pursuant to the other provisions
of this definition with respect to the first $25,000,000 of the Loan shall be
increased by 1.00%. If it is ever subsequently determined that such financial
statements did not accurately report the information necessary to determine the
Debt Service Pricing Ratio and as a result thereof, the Debt Service Pricing
Ratio utilized to determine the Applicable Margin was not correct and resulted
in the Applicable Margin being different than it should have been if the Debt
Service Pricing Ratio was accurately determined, the Borrower shall pay to the
Administrative Agent the amount that would have been due (or, alternatively, the
Banks shall reimburse the Borrower for their pro rata portion of the amount of
any excess) under the terms hereof if the Debt Service Pricing Ratio was
calculated correctly. A certificate of the Administrative Agent setting forth
the amount or amounts (including a reasonably detailed calculation thereof) of
any such difference shall be delivered to the Borrower and the Borrower shall
pay the Administrative Agent (or the Banks shall reimburse the Borrower) the
amount shown as due on any such certificate within 10 days after receipt
thereof.

“Applicable Percentage” of any Bank means the percentage of the aggregate
Commitments represented by such Bank’s Commitment; provided that in the case of
Section 2.19 when a Defaulting Bank shall exist, any such Defaulting Bank’s
Commitment shall be disregarded in the calculation.

“Approved Location” means: (i) any location owned by the Borrower and as set
forth in Schedule 4.14 attached hereto or identified in an inventory location
report delivered under Section 5.01(g) as owned by the Borrower; (ii) any
location set forth on Schedule 4.14 attached hereto or identified in an
inventory location report delivered under Section 5.01(g) which is leased by the
Borrower and for which a

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

fully executed Consent and Subordination Agreement from the applicable landlord
is delivered; (iii) any third party location set forth on Schedule 4.14 attached
hereto or identified in an inventory location report delivered under
Section 5.01(g) if: (A) a fully executed Consent and Subordination Agreement
from the applicable third party vendor is delivered and (B) the Borrower shall
have taken such action as the Administrative Agent shall reasonably request to
perfect and protect the Collateral Agent’s security interest in any Collateral
held at such third party location (including, without limitation, the filing of
a financing statement in the proper jurisdiction naming the applicable third
party as the debtor/bailee, the Borrower as the secured party/bailor and the
Collateral Agent as the assignee and notifying the debtor/bailee’s secured
lenders of the Borrower’s interest in the inventory held by such debtor/bailee);
(iv) any other leased location for which a fully executed Consent and
Subordination Agreement from the applicable landlord has been delivered as of
the Effective Date; and (v) any third party location for which the actions
described in sub-clause (A) of clause (iii) have been taken as of the Effective
Date.

“Assignee” means a Person who has been assigned a portion of the Loans pursuant
to Section 9.06 hereof.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Assignee (with the consent of any party whose consent is required by
Section 9.06), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Average Borrowing Base Capacity” has the meaning specified in Section 5.19.

“Bank” means each bank or financial institution listed on the signature pages
hereof, each Assignee, which becomes a Bank pursuant to Section 9.06, their
respective successors and, for the purpose of securing and guaranteeing the Bank
Product Obligations only, their respective Affiliates who are owed any of the
Bank Product Obligations. References herein to a Bank or Banks may include the
Issuing Banks or the Swingline Bank or both, as the context requires.

“Bank Product Amount” has the meaning set forth in the definition of Bank
Products.

“Bank Product Obligations” means all indebtedness, liabilities, obligations,
covenants and duties of the Borrower or any Subsidiary to any Bank or any
Affiliate of any Bank, of every kind, nature and description arising under or in
respect of any Bank Product (including arising under or in respect of any
Guarantee thereof), whether direct or indirect, absolute or contingent, due or
not due, contractual or tortious, liquidated or unliquidated.

“Bank Product Reserve” means, at any time, an amount equal to the sum of all
Bank Product Amounts associated with all of the then outstanding Bank Products.
With respect to any particular Bank Product, the Bank Product Reserve shall
equal the Bank Product Amount for such Bank Product or a lesser amount as may
equal the actual obligation of the Borrower or Subsidiary as determined
utilizing the methodology agreed to with respect to such Bank Product between
the applicable Bank and Borrower or Subsidiary. With respect to any calculation
of the amounts to be included in the Bank Product Reserve which is less than an
established Bank Product Amount, the Administrative Agent shall have no
obligation to determine the amount thereof. Borrower and/or the applicable Bank
shall provide the Administrative Agent written notice of the amount and a
reasonably detailed calculation thereof; provided that no such notice with
respect to a Bank Product may be delivered more than once each week. In absence
of any such notice, the amount included in the Bank Product Reserve shall equal
the Bank Product Amount established with respect to the Bank Product in
question. The Bank Product Amount applicable to any Bank Product shall not be
included in calculating the Bank Product Reserve if on the first date that such
Bank Product Amount is to be included in the Bank Product Reserve, the inclusion
of such amount therein will cause the Borrowing Availability to be less than
$20,000,000 as calculated after giving pro forma effect to such Bank Product
Amount and based on the most recent Borrowing Base Certificate then most
recently delivered.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

“Bank Products” means any of the following that a Bank or an Affiliate of a Bank
provides to, or enters into with, the Borrower or any Subsidiary:

 

  (a) any deposit, lockbox or other cash management arrangement;

 

  (b) any Swap Agreement permitted under Section 5.18 hereof; and

 

  (c) any other product, service or agreement pursuant to which the Borrower or
any Subsidiary may be indebted to a Bank or to an Affiliate of a Bank if such
arrangement is permitted or not restricted under the terms of this Agreement;

provided that for any of the foregoing to be included as a “Obligation” for the
purposes of a distribution under Section 2.16(b)(ii): (a) the applicable Bank or
Affiliate and Borrower must have previously provided the Administrative Agent
written notice of: (i) the existence of such Bank Product, (ii) the Bank’s or
Affiliate’s and Borrower’s or Subsidiary’s agreement as to the maximum dollar
amount of the obligations arising under such Bank Product that may be included
in a reserve under the Borrowing Base (the “Bank Product Amount”) and (iii) the
methodology agreed upon by the Bank and Borrower to determine the Bank Product
Amount; and (b) the Bank Product Amount applicable to such Bank Product shall
not, on the first date that such Bank Product Amount is to be included in the
Bank Product Reserve, cause the Borrowing Availability to be less than
$20,000,000 as calculated in accordance with the definition of Bank Product
Reserve. If the applicable Bank or Affiliate and Borrower do not provide such
information to the Administrative Agent or if including the related Bank Product
Amount in the Bank Product Reserve as described n clause (b) immediately above
would cause the Borrowing Availability to be less than $20,000,000, such Bank
Product shall be an “Unreserved Bank Product” and shall not be entitled to the
benefits of Section 2.16(b)(ii). The Administrative Agent shall provide the
Banks with notice of the establishment of each Bank Product that is not an
Unreserved Bank Product. After any of the foregoing have been established as a
Bank Product hereunder and as long as no Event of Default exists, the Bank
Product Amount may thereafter be changed by written notice to the Administrative
Agent pursuant to an agreement between the applicable Bank and Borrower;
provided that (x) no change in a Bank Product Amount may cause the Committed
Exposure at any time to exceed Total Availability and (y) a Bank Product Amount
may not be changed more than once each week.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day, or (iii) the sum of 1% plus the Base CD Rate for such day. For
purposes of this Agreement, any change in the Base Rate due to a change in the
Prime Rate, Federal Funds Rate or the Base CD Rate shall be effective on the
effective date of such change in the Prime Rate, Federal Funds Rate or the Base
CD Rate, respectively. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive and binding, absent manifest
error) that it is unable to ascertain the Federal Funds Rate or Base CD Rate, or
both, for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms hereof, the
Base Rate shall be determined without regard to clause (ii) or (iii), or both,
as appropriate, until the circumstances giving rise to such inability no longer
exist. As used in this definition, the following terms have the following
meanings:

“Assessment Rate” shall mean the annual assessment rate (net of refunds and
rounded upwards, if necessary, to the next 1/16 of 1%) estimated by the
Administrative Agent (in good faith, but in no event in excess of statutory or
regulatory maximums) to be payable by JPMorgan Chase Bank, N.A. to the Federal
Deposit Insurance Corporation (or any successor) for insurance by such
corporation (or such successor) of time deposits made in Dollars at the
Administrative Agent’s domestic offices during the current calendar year.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

“Base CD Rate” shall mean the sum of (a) the product of (i) the Three–Month
Secondary CD Rate and (ii) Statutory Reserves and (b) the Assessment Rate.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., or its successor financial
institution, at its principal office as its prime rate in effect at such time.
Without notice to the Borrower or any other Person, the Prime Rate shall change
automatically from time to time as and in the amount by which said prime rate
shall fluctuate, with each such change to be effective as of the date of each
change in such prime rate. THE PRIME RATE IS A REFERENCE RATE AND DOES NOT
NECESSARILY REPRESENT THE LOWEST OR BEST RATE ACTUALLY CHARGED BY JPMORGAN CHASE
BANK, N.A. OR SUCH SUCCESSOR FINANCIAL INSTITUTION TO ANY OF ITS CUSTOMERS.
JPMORGAN CHASE BANK, N.A. OR ANY SUCH SUCCESSOR FINANCIAL INSTITUTION MAY MAKE
COMMERCIAL LOANS OR OTHER LOANS AT RATES OF INTEREST AT, ABOVE AND BELOW THE
PRIME RATE.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including without
limitation, any marginal, special, emergency or supplemental reserves) expressed
as a decimal, established by the Board of Governors of the Federal Reserve
System of the United States or any banking authority to which JPMorgan Chase
Bank, N.A. is subject with respect to the Base CD Rate for new negotiable
non–personal time deposits in Dollars of over $100,000 with maturities
approximately equal to three months. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any applicable
reserve percentage.

“Three–Month Secondary CD Rate” shall mean, for any day, the secondary market
rate for three–month certificates of deposit reported as being in effect on such
day (or, if such day shall not be a Domestic Business Day, the next preceding
Domestic Business Day) by the Board of Governors of the Federal Reserve System
of the United States through the public information telephone line of the
Federal Reserve Bank of New York (which rate will, under the current practices
of such Board of Governors, be published in Federal Reserve Statistical
Release H.15(519) during the week following such day), or, if such rate shall
not be so reported on such day or such next preceding Domestic Business Day, the
average of the secondary market quotations for three–month certificates of
deposit of major money center banks in New York City received at approximately
10:00 a.m. on such day (or, if such day shall not be a Domestic Business Day, on
the next preceding Domestic Business Day) by the Administrative Agent from three
New York City negotiable certificate of deposit dealers of recognized standing
selected by Administrative Agent.

“Base Rate Borrowing” means any Loan or portion thereof subject to the Base
Rate.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

“Base Rate Loan” means at any time a Loan outstanding hereunder which bears
interest at such time at a rate based on the Base Rate pursuant to a Notice of
Borrowing or Notice of Interest Rate Election or pursuant to Article VIII or
pursuant to the other provisions hereof. The term “Base Rate Loan” includes all
“Base Rate Loans” made under Article 2 of the Prior Credit Agreement which are
outstanding as of the Effective Date.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means Elizabeth Arden, Inc., a Florida corporation.

“Borrowing” has the meaning set forth in Section 1.03.

“Borrowing Availability” means the remainder of (a) Total Availability minus
(b) the Committed Exposure.

“Borrowing Base” shall mean, as of any date, the sum of the following,
determined as of such date, without duplication:

(a) Eligible Accounts Receivable. The product of the Advance Percent (as defined
below in this definition) multiplied by the aggregate amount of all Eligible
Accounts Receivable; plus

(b) Finished Goods Inventory; Packaged. Eighty-five percent (85%) of the product
of the Appraised Liquidation Percentage (as defined below in this definition)
multiplied by the sum of (i) the gross cost of all finished goods inventory
owned by the Borrower and Elizabeth Arden Manufacturing S.a.r.l. (f/k/a
Elizabeth Arden GmbH) which has been packaged for delivery to a customer and,
with respect to such inventory owned by Elizabeth Arden Manufacturing S.a.r.l.
(f/k/a Elizabeth Arden GmbH), is located in the United States minus (ii) the ZUG
Allocation applicable to such inventory; plus

(c) Finished Goods Inventory; Unpackaged. Eighty–five percent (85%) of the
product of the Appraised Liquidation Percentage multiplied by the sum of (i) the
gross cost of all finished goods inventory owned by the Borrower and Elizabeth
Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH) which has not been
packaged for delivery to a customer and, with respect to such inventory owned by
Elizabeth Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH), is located
in the United States minus (ii) the ZUG Allocation applicable to such inventory;
plus

(d) Raw Materials Inventory. Eighty–five percent (85%) of the product of the
Appraised Liquidation Percentage multiplied by the sum of (i) the gross cost of
all work-in-process and raw materials inventory owned by the Borrower and
Elizabeth Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH) and, with
respect to such inventory owned by Elizabeth Arden Manufacturing S.a.r.l. (f/k/a
Elizabeth Arden GmbH), is located in the United States minus (ii) the ZUG
Allocation applicable to such inventory; plus

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

(e) Gift Inventory. The lesser of:

(i) eighty–five percent (85%) of the product of the Appraised Liquidation
Percentage multiplied by the sum of (i) the gross cost of all inventory owned by
the Borrower and Elizabeth Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden
GmbH) and held as a gift to be given with purchased merchandise in the ordinary
course of business or as promotional merchandise in the ordinary course of
business and, with respect to such inventory owned by Elizabeth Arden
Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH), is located in the United
States minus (ii) the ZUG Allocation applicable to such inventory; or

(ii) $500,000; plus

(f) Temporary Increase. If the date of determination is during the period from
and including August 15 to and including October 31 during any fiscal year of
the Borrower, the Temporary Increase Amount; provided, however, that:

(i) if the Borrower delivers a Borrowing Base Certificate at any time after
October 1 of such fiscal year of the Borrower which shows that the Borrowing
Availability, as calculated in accordance with such Borrowing Base Certificate,
is equal to or greater than the Temporary Increase Amount but calculating the
Borrowing Base on a pro forma basis without giving effect to this clause (f),
then effective as of the date of the delivery of such Borrowing Base
Certificate, the Borrower may, by written notice to the Administrative Agent,
exclude the amount available under this clause (f) from the Borrowing Base; and

(ii) this clause (f) shall be included when determining the Borrowing Base for
all purposes under this Agreement, including when determining Borrowing
Availability, Average Borrowing Base Capacity, Borrowing Base Capacity and the
Borrowing Base;

plus

(g) Cash Collateral. The amount of cash or cash equivalents that are pledged to
the Collateral Agent as collateral for the Obligations and held by the Borrower
in one or more securities or investment accounts maintained at the
Administrative Agent subject to control agreements in favor of the
Administrative Agent that are reasonably satisfactory to the Administrative
Agent; minus

(h) Reserves. The Bank Product Reserve and the aggregate amount of the other
reserves established by the Administrative Agent at any time and from time to
time after the Effective Date that the Administrative Agent determines are
necessary to protect the Banks’ interests, such determination to be made in the
Administrative Agent’s reasonable and sole discretion. Reserves established
under this clause (h) may include, without limitation: (i) with respect to
accounts receivable, reserves for Allowance Accounts, customer markdowns, and
destroyed in field and (ii) with respect to inventory, inventory classified as
long term assets and capitalized costs. The “other reserves” established under
this clause (h) shall not include any amounts attributable to Bank Products,
such amounts shall be included in the Bank Product Reserve.

As used in this definition, the term “Advance Percent” means eighty–five percent
(85%) based on continuing confirmation of a Dilution Percentage of no more than
five percent (5%) determined, as of any date, upon the Administrative Agent’s
most recent field examination or if the Dilution Percentage is more

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

than five percent (5%) determined, as of any date, upon the Administrative
Agent’s most recent field examination, such other percent as the Administrative
Agent may, at any time hereafter, determine is necessary to protect its
interests, such determination to be made in the Administrative Agent’s
reasonable sole discretion. The term “Dilution Percentage” means the average
dilution percentage for the accounts receivable of the Borrower for the period
selected by the Administrative Agent based on its most recent field examination.
“Average dilution percentage” shall be calculated by the Administrative Agent
for the period by dividing the dilution of accounts receivables occurring during
such period by the gross sales for such period and multiplying the resulting
quotient by 100. For purposes of the foregoing, “dilution” means any reduction
in the value of accounts receivables caused by returns, write–offs, discounts,
credits, allowances, and/or any other non–cash offsets asserted by account
debtors having the effect of reducing the value of the accounts receivable;
provided reductions in the value of accounts receivable arising from Allowance
Accounts, customer markdowns, destroyed in field and certain other sales
allowances identified by the Administrative Agent will not be considered in
calculating dilution if sufficient information is supplied in connection with
the Administrative Agent’s field examinations so that such amounts may be
included in the reserves established pursuant to clause (h) above in a manner
and in an amount satisfactory to the Administrative Agent in its reasonable and
sole discretion. The Administrative Agent shall also be entitled to reduce the
other advance percentages used in this definition of Borrowing Base in its
reasonable and sole discretion. The term “Appraised Liquidation Percentage”
means the percentage net liquidation value of inventory determined on an orderly
going–out–of–business–sale basis, net of all commissions, associated costs, fees
and expenses associated with such liquidation, as determined from the most
recent appraisal thereof performed by a credentialed appraiser satisfactory to
the Administrative Agent. The Borrowing Base will be calculated without
duplication and any items included in reserves, in the calculation of the
Dilution Percentage or in an ineligible category (a “Borrowing Base Deduction”)
shall not also be included in any other Borrowing Base Deduction. No Accounts or
Inventory acquired in a Permitted Acquisition or arising from a business
acquired in a Permitted Acquisition shall be included in the Borrowing Base
unless and until the Administrative Agent shall be satisfied that the manner of
calculating the Borrowing Base as herein set forth is appropriate for the assets
and business acquired; provided that for the sole purpose of determining
compliance with the test under clause (v) (A) and (B) of the definition of the
term “Permitted Acquisition” (and not otherwise), such Accounts and Inventory
which satisfy the eligibility requirements hereunder may be included in the
Borrowing Base for purposes of the calculation of Borrowing Base Capacity under
such test. The Administrative Agent shall make the determination of whether
Accounts and Inventory acquired in a Permitted Acquisition or arising from a
business acquired in a Permitted Acquisition shall be included in the Borrowing
Base as promptly as reasonably possible after receiving a request to do so from
the Borrower and after receipt of all collateral audits and appraisals conducted
with respect to such Accounts and Inventory as reasonably requested by the
Administrative Agent considering, among other factors, the materiality of the
Acquisition and the relative similarity of the Accounts or Inventory to the
Accounts and Inventory already included in the Borrowing Base.

“Borrowing Base Capacity” has the meaning specified in Section 5.19.

“Borrowing Base Certificate” means a certificate of a senior financial officer
of the Borrower, in substantially the form attached hereto as Exhibit C having
the blanks therein appropriately completed, setting forth in reasonable detail
the calculation of the Borrowing Base as of the date required by
Section 5.01(f).

“Call Spread” means an option transaction entered into by the Borrower in
connection with the issuance of the Convertible Bonds and the repurchase of its
common stock with certain of the proceeds thereof pursuant to which the Borrower
will purchase a call option with respect to its common stock while
simultaneously writing a call option on the same quantity of stock at a higher
strike price than the strike price on the call option purchased.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person, without duplication,
any expenditure for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
such Person prepared in accordance with GAAP less any cash proceeds received
from the disposition of any asset permitted by Section 5.11(b) less expenditures
of such Person made in connection with any Permitted Acquisition to the extent
included in such expenditures.

“Capital Interests” means:

(i) in the case of a corporation, corporate stock;

(ii) in the case of an association or other business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(iii) in the case of a partnership, partnership interests (whether general or
limited); and

(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease” shall mean any lease which is or should be capitalized on
the balance sheet of the lessee thereunder in conformity with GAAP (determined
without giving effect to any change in the accounting for leases under GAAP
resulting from the implementation of the proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010) or any successor proposal).

“Capital Stock” shall mean any and all shares, interests, rights to purchase,
participations or other equivalents of or interest in (however designated)
corporate stock.

“Capitalized Lease Obligations” shall mean, with respect to any Person, the
amount of the liability under all Capitalized Leases of such Person as at any
date, determined in accordance with GAAP. (determined without giving effect to
any change in the accounting for leases under GAAP resulting from the
implementation of the proposed Accounting Standards Update (ASU) Leases (Topic
840) issued August 17, 2010 or any successor proposal).

“Cash Flow” has the meaning specified in Section 5.19.

“Change of Control” shall mean the occurrence of any of the following: (i) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole to any “person” (as such term is used in Section 13(d)(3) of the Exchange
Act) other than the Principals or their Related Parties, (ii) the adoption of a
plan relating to the liquidation or dissolution of the Borrower, (iii) the
consummation of any transaction or series of transactions (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as defined above) becomes the “beneficial owner” (as such term is
defined in Rule 13d–3 and Rule 13d–5 under the Exchange Act), directly or
indirectly, of (a) 35% or more of the voting Capital Interests of the Borrower
and (b) more of the voting Capital Interests of the Borrower than are, in the
aggregate, beneficially owned by the Principals and their Related Parties at the
time of such consummation, (iv) the first day on which a majority of the members
of the Board of Directors of the Borrower are not Continuing Directors, or (v) a
“change of control” shall occur as defined in the Senior Notes. For purposes of
this definition, any transfer of an equity interest of an entity that was formed
for the purpose of acquiring voting Capital Interests of the Borrower shall be
deemed to be a transfer of such portion of such voting Capital Interests as
corresponds to the portion of the equity of such entity that has been
transferred.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

“Collateral” shall have the meaning as set forth in the Security Agreement.

“Collateral Agent” means Bank of America, N.A. (successor in interest by merger
to Fleet National Bank) in its capacity as the collateral agent for the
Administrative Agent and the Banks as provided by this Agreement, or any
successor in such capacity.

“Commitment” means, with respect to a Bank, the obligation of such Bank to make
advances of funds and purchase participation interests in Letters of Credit in
the aggregate principal or face amount at any time outstanding not to exceed the
amount set forth opposite such Bank’s name on Schedule 1.01 hereto (or, in the
case of an Assignee, in its Assignment and Assumption Agreement), as such amount
may be: (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.18, and (c) adjusted to reflect
assignments pursuant to Section 9.06. As of the Effective Date, the aggregate
amount of the Commitments is $300,000,000.

“Committed Exposure” means: (a) at any time of determination and with respect to
all the Banks, the sum of the following, without duplication: (i) the aggregate
amount of Loans then outstanding; plus (ii) the aggregate amount of Letter of
Credit Exposure; plus (iii) all interest, expenses, fees or other amounts both
accrued and owed to the Agents or the Banks under all Loan Documents and (b) at
any time of determination and when determined with respect to a Bank, the sum of
the following, without duplication: (i) the aggregate amount of Loans held by
such Bank then outstanding; (ii) the Bank’s participation or other interest in
the Swingline Loans; (iii) such Bank’s participation or other interest in the
Letter of Credit Exposure; plus (iv) all interest, expenses, fees or other
amounts both accrued and owed to such Bank under all Loan Document. When the
Committed Exposure of the Swingline Lender is determined in its capacity as a
Bank hereunder, its Applicable Percentage of the Swingline Loans then
outstanding shall be included instead of the total amount of all Swingline
Loans. When the Committed Exposure of the Issuing Bank is determined in its
capacity as a Bank hereunder, its Applicable Percentage of the Letter of Credit
Exposure then outstanding shall be included instead of the total amount of all
Letter of Credit Exposure.

“Commitment Fee Rate” means, as of any date referenced in Section 2.08(b), a
rate equal to: (i) 0.500% if the average Unused Utilization for the calendar
quarter then most recently ended is greater than 35% and (ii) 0.375% if the
average Unused Utilization for the calendar quarter then most recently ended is
equal to or less than 35%. The term “Unused Utilization” means, as of any date,
the percentage obtained by: (a) dividing (i) the difference of the Total
Commitments minus the Committed Exposure on such date by (ii) the Total
Commitments and (b) multiplying the resulting quotient by 100. The Commitment
Fee Rate shall be 0.375% for the period from the Effective Date until the first
business day of the month following the day when the Compliance Certificate
required in connection with the quarterly financial statements for the fiscal
quarter ended March 31, 2011 is delivered.

“Compliance Certificate” means a certificate of an authorized signatory of the
Borrower, in substantially the form of Exhibit E or any other form approved by
the Administrative Agent, containing the information required by
Section 5.01(c).

“Consent and Subordination Agreement” means: (i) any consent and subordination
agreement which has been executed and delivered for the benefit of the
Collateral Agent and is in effect as of the Effective Date; and (ii) a consent
and subordination agreement substantially in the form of Exhibit D hereto or
such other form as the Administrative Agent may reasonably approve.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

“Concentration Account” shall mean a deposit account established at the
Administrative Agent by the Borrower and controlled by the Administrative Agent
for the benefit of the Secured Parties in which all funds received through the
Lockbox Accounts shall be deposited.

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period, plus (i) the sum of (a) Consolidated Net Interest Expense,
(b) depreciation, amortization and other non–cash charges, (c) losses on asset
sales, exchanges, transfers or other dispositions, and (d) extraordinary,
restructuring or other non–recurring losses or charges, (e) plus income tax
expense, less (ii) the sum of (a) gains on asset sales, exchanges, transfers or
other dispositions, (b) extraordinary or other non–recurring gains or credits,
and (c) income attributable to non–cash items or other non–cash credits, in each
case to the extent included in arriving at such net income (or loss) for such
period and determined in accordance with GAAP.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Borrower and its Consolidated Subsidiaries for such period (determined
without giving effect to any change in the accounting for leases under GAAP
resulting from the implementation of the proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010 or any successor proposal).

“Consolidated Net Interest Expense” means for any fiscal period, the cash
interest expense of Borrower and its Consolidated Subsidiaries for such fiscal
period, determined on a consolidated basis in accordance with GAAP (determined
without giving effect to any change in the accounting for leases under GAAP
resulting from the implementation of the proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010 or any successor proposal).

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Total Debt” means at any date, the Indebtedness of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis at such
date.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors who (i) was a member of such Board of Directors on
December 31, 2010 or (ii) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.

“Convertible Bonds” shall mean unsecured bonds issued or to be issued by the
Borrower with the option to convert the amounts owing pursuant thereto to common
stock of the Borrower and otherwise on such terms and conditions as are
satisfactory to the Administrative Agent in all respects.

“Debt Service” has the meaning specified in Section 5.19.

“Debt Service Pricing Ratio” means, as of any fiscal quarter end, the ratio of
the following calculated for the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP as of the end of such fiscal quarter
for the preceding twelve months:

(a) the sum of (i) Consolidated EBITDA minus (ii) Capital Expenditures which
were not financed with Indebtedness permitted under clauses (v), (vi) or (ix) of
the definition of Permitted Indebtedness; minus (iii) all income and franchise
taxes paid in cash; to

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

(b) the sum of: (i) Consolidated Net Interest Expense; plus (ii) regularly
scheduled principal payments made in respect of Indebtedness during such twelve
month period; plus (iii) all cash dividends paid on stock of the Borrower during
such period.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means any Bank, as determined by the Administrative Agent,
that has: (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Bank in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
two or more other agreements in which it commits to extend credit, (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Disbursement Account” means a disbursement account which the Borrower may
maintain with the Administrative Agent and designate as the “disbursement
account”. The Borrower is not required to maintain a disbursement account with
the Administrative Agent.

“Distribution Agreements” means those Distribution Agreements set forth in
Schedule 4.15 attached hereto.

“Dividend” means, as to any Person, any declaration or payment of any dividend
or the making of any distribution, loan advance or investment on or with respect
to any shares of a Person’s Capital Stock (other than dividends or distributions
payable solely in shares or other evidence of ownership of such Person’s Capital
Stock). Dividend shall not include the repurchase of a Person’s Capital Stock.

“Dollars” and the sign “$” mean lawful money of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“Election Date” has the meaning set forth in Section 2.06(b).

“Eligible Accounts Receivable” means the face amount of any of Borrower’s trade
accounts receivable for goods sold and/or services rendered by Borrower in the
ordinary course of its business which have been invoiced in the normal course of
business and which satisfy each of the following requirements (unless waived by
all the Banks):

(i) the subject goods have been shipped or delivered to an account debtor (a) on
an absolute sale basis and not on consignment, approval or a sale–or–return
basis or subject to any other repurchase or return agreement, or (b) on an open
account basis, in either case with no part of the subject goods having been
returned, rejected, lost or damaged;

(ii) the account is not evidenced by chattel paper or an instrument of any kind,
unless such chattel paper or instrument is in the possession of the Collateral
Agent, endorsed, if applicable, payable to the order of the Collateral Agent;

(iii) the account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding of any kind;

(iv) the account debtor is located in the United States, Canada or Puerto Rico
or if the account debtor is located outside of such jurisdictions, the account
debtor provides a letter of credit (with terms satisfactory to the
Administrative Agent) issued by a bank acceptable to the Administrative Agent or
a foreign credit insurance (with terms satisfactory to the Administrative Agent)
issued by a Person acceptable to the Administrative Agent;

(v) the account is a valid, legally enforceable obligation of the account debtor
thereunder and is not subject to any offset (other than discount for prompt
payment consistent with past practices of Borrower and “contra accounts” or
similar obligations of the Borrower owing to such account debtor) or other
defenses on the part of such account debtor or to any claim on the part of such
account debtor denying liability thereunder;

(vi) the account is subject to no Lien, except for the security interest in
favor of the Collateral Agent, for the ratable interest of the Administrative
Agent and the Banks, under the Loan Documents;

(vii) the invoice evidencing such account has not remained unpaid for a period
exceeding (a) one hundred twenty (120) days past the date of invoice or (b), if
the applicable account debtor is located inside the United States and is not a
retailer, one hundred fifty (150) days;

(viii) to the extent the obligation is with an account debtor that is the
federal government or a political subdivision thereof, Borrower has complied
with the Federal Assignment of Claim Acts of 1940, and any amendment thereto,
with respect to such obligation;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

(ix) the account does not arise out of a transaction with any Affiliate of
Borrower or any directors, officers or employees of Borrower and Borrower’s
Affiliates (excluding Seller and its affiliates);

(x) no more than fifty percent (50%) of the aggregate accounts receivable for
the same account debtor shall have remained unpaid for a period exceeding
(a) one hundred twenty (120) days after the date of invoice or (b) if the
applicable account debtor is located inside the United States and is not a
retailer, one hundred fifty (150) days;

(xi) the account is payable in Dollars; and

(xii) the account is not otherwise determined by the Administrative Agent to be
difficult to collect, uncollectible or otherwise unacceptable for any reasons,
irrespective of how many days past due, as reasonably determined by the
Administrative Agent, which determination shall be final and binding.

The aggregate amount of the Eligible Accounts Receivable owed by an account
debtor or other Person to Borrower shall be reduced by the amount of all “contra
accounts” and other obligations owed by such Borrower to such account debtor or
other Person. The amount of the Eligible Accounts Receivable owed by an account
debtor or other Person shall be reduced by the amount thereof which is subject
to any setoff, discounts granted in connection with the settlement thereof,
credit, counterclaim, defense, dispute, recoupment, chargeback or other
adjustment If the aggregate amount of the accounts receivable due from a single
account debtor or other Person obligated thereon (other than Macy’s or Wal–Mart
Inc.) exceeds an aggregate amount equal to fifteen percent (15%) of the
aggregate accounts receivable of Borrower at the time of determination, the
amount of the excess shall be subtracted from all Eligible Accounts Receivable.
The aggregate amount of the accounts receivable due from each of Macy’s and
Wal–Mart Inc. which are eligible shall be included in Eligible Accounts
Receivable without limit as long as, with respect to each such company, its or
its parent’s credit is rated BBB- or better by Standard & Poor’s or Baa3 or
better by Moody’s Investor Service.

“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements with Governmental
Authorities or other governmental restrictions binding upon the Borrower or any
of the Subsidiaries, as applicable, relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean–up or other
remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder, as the same may from time to time be
amended and remain in effect.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

“Existing Letters of Credit” shall mean the letters of credit originally issued
by JPMorgan Chase Bank, N.A., in its capacity as Issuing Bank under the terms of
the Prior Credit Agreement, which are outstanding on the Effective Date and are
listed on Schedule 1.01(a).

“Event of Default” shall have the meaning as set forth in Section 6.01.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to the Administrative Agent (in its individual
capacity) on such day on such transactions as determined by the Administrative
Agent.

“FIFO” means on a first in, first out basis as determined in accordance with
GAAP.

“Financing Transactions” means the execution and delivery of the Loan Documents,
the performance of the transactions contemplated by the Loan Documents,
including the borrowing of the Loans and the issuance of Letters of Credit, and
the issuance of the Senior Notes and repayment of those certain 7  3/4% senior
subordinated notes that mature on January 15, 2014.

“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than that in which the Borrower is located. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of the Borrower formed under the laws
of any jurisdiction other than the United States, its territories or any
political subdivision thereof substantially all of the assets of which are
located outside the United States or that conducts substantially all of its
business outside of the United States.

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision or any court or governmental agency, authority,
instrumentality or regulatory body.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep–well, to purchase assets, goods, securities
or services, to take–or–pay, or to maintain financial statement conditions or
otherwise) or (ii) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------

“Guarantee Agreement” means that certain Amended and Restated Guarantee
Agreement dated January 29, 2001, pursuant to which the Guarantors
unconditionally guarantee the full payment of the obligations described therein,
as the same may be amended, restated, supplemented or otherwise modified from
time to time, including, without limitation, any modification thereto which
joins any new Guarantor thereto.

“Guarantor” means each Person that is or becomes party to the Guarantee
Agreement as a Guarantor and their respective successors. As of the Effective
Date, DF Enterprises, Inc. a Delaware corporation, FD Management, Inc., a
Delaware corporation, Elizabeth Arden International Holding, Inc. (formerly
known as FFI International, Inc.), a Delaware corporation, RDEN Management,
Inc., a Delaware corporation, Elizabeth Arden (Financing), Inc., a Delaware
corporation, and Elizabeth Arden Travel Retail, Inc., a Delaware corporation,
are the Guarantors.

“Increase Amount” has the meaning specified in Section 2.18.

“Increased Commitment Supplement” has the meaning specified in Section 2.18.

“Indebtedness” shall mean, with respect to any Person, all items which in
accordance with GAAP should be included as liabilities on the balance sheet of
such Person as at the date as of which Indebtedness is to be determined (other
than accruals, deferred revenue and deferred taxes), and, in any event, shall
include the following, without limitation or duplication: (a) all obligations of
such Person representing borrowed money, including, without limitation, any
obligations evidenced by notes, bonds, debentures or similar obligations;
(b) any obligation for the deferred purchase price of property or services or an
obligation under a conditional sale or other title retention agreement, except
trade accounts payable arising in the ordinary course of business;
(c) Capitalized Lease Obligations; (d) all obligations of such Person relating
to Sale Lease–Back Transactions and securitization transactions; (e) all
obligations secured by any Lien to which any property owned or held by such
Person is subject, whether or not the obligations secured thereby shall have
been assumed, (f) all obligations of others Guaranteed by such Person; (g) all
obligations with respect to any letters of credit issued on behalf of such
Person to any beneficiary or with respect to which such Person has any
reimbursement obligations; and (h) all obligations of such Person, contingent or
otherwise, for the payment of money under any noncompete, consulting or similar
agreement entered into with the seller of a target in an Acquisition or any
other similar arrangements but only to the extent, in each case under this
clause (h), that the arrangement provides for the deferred payment of the
purchase price for an Acquisition permitted hereby or an Acquisition consummated
prior to the Effective Date.

“Indenture” shall mean the Indenture dated as of January 21, 2011 among the
Borrower and U.S. Bank National Association, as trustee, relating to the 7.375%
Senior Notes due 2021 in a principal amount equal to $250,000,000. To the extent
that any terms defined in an Indenture are incorporated herein as therein
defined, such definitions shall be incorporated herein as set forth in such
Indenture on the Effective Date, without giving effect to any amendment or other
modification thereto unless modified for purposes of such incorporation, with
the consent of the Required Banks.

“Interest Period” means with respect to each LIBOR Loan, the period commencing
on the date specified in the applicable Notice of Borrowing or Notice of
Interest Rate Election and ending one, two, three or six months thereafter (or
nine or twelve months, if acceptable to all Banks), as the Borrower may elect in
such Notice of Borrowing or Notice of Interest Rate Election; provided that:

(a) any Interest Period which would otherwise end on a day which is not a LIBOR
Business Day shall be extended to the next succeeding LIBOR Business Day unless
such LIBOR Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------

(b) any Interest Period which begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last LIBOR Business Day of a calendar month; and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Inventory” means all inventory (as such term is defined in the Uniform
Commercial Code in effect in the State of New York (as the same may be amended
or modified from time to time)), whether now owned or hereafter acquired.

“Investment” means any investment in any Person, whether by means of share or
other equity interest purchase, capital contribution, loan, advance, time
deposit or otherwise.

“Issuing Bank” means JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank), as the issuer of Letters of Credit, and its successors in such capacity.
JPMorgan Chase Bank, N.A. may, in its discretion, arrange for one or more
Letters of Credit to be issued by its affiliates, in which case the term
“Issuing Bank” shall include any such affiliate with respect to Letters of
Credit issued by such affiliate.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.15
and any Existing Letter of Credit.

“Letter of Credit Disbursement” means a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.

“Letter of Credit Documents” shall mean a letter of credit application, any
issued Letter of Credit and any other application or agreement in the form
customarily used by the Issuing Bank for or in connection with the issuance of
letters of credit.

“Letter of Credit Exposure” means at any time the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit plus (ii) the aggregate
amount of all Letter of Credit Disbursements not yet reimbursed by the Borrower
as provided in Section 2.15. The Letter of Credit Exposure shall be expressed in
Dollars; provided, however, the aggregate of subsection (i) and (ii) shall not
be permitted to exceed $25,000,000. The Letter of Credit Exposure of any Bank at
any time shall mean its Applicable Percentage of the aggregate Letter of Credit
Exposure at such time.

“LIBOR Base Rate” means with respect to each Interest Period for a LIBOR Loan,
the rate appearing on British Bankers Association Page 3750 (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, three LIBOR Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------

Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such LIBOR Loan and Interest
Period shall be the rate at which Dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, three LIBOR Business
Days prior to the commencement of such Interest Period. The Administrative Agent
shall give notice to the Borrower of the LIBOR Rate as determined for each LIBOR
Loan and such notice shall be conclusive and binding, absent manifest error.

“LIBOR Borrowing” means any Loan or portion thereof subject to a LIBOR Base
Rate.

“LIBOR Business Day” means any Domestic Business Day on which commercial banks
are open for international business (including dealings in Dollar deposits) in
London.

“LIBOR Lending Office” means, as to each Bank, its office, branch or affiliate
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its LIBOR Lending Office) or
such other office, branch or affiliate of such Bank as it may hereafter
designate as its LIBOR Lending Office by notice to the Borrower and the
Administrative Agent.

“LIBOR Loan” means at any time a Loan outstanding hereunder which bears interest
at such time at a rate based on the LIBOR Rate pursuant to a Notice of Borrowing
or Notice of Interest Rate Election.

“LIBOR Rate” means with respect to each day during each Interest Period
pertaining to a LIBOR Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the
nearest 1/32nd of 1%):

 

   LIBOR Base Rate       1.00 – LIBOR Reserve Requirements   

“LIBOR Reserve Requirements” means, for any day as applied to a LIBOR Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) maintained by a member bank of the
“Federal Reserve System” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on LIBOR Loans
is determined or any category of extensions of credit or other assets which
includes loans by a non–United States office of any bank to United States
residents).

“License Agreements” means those license agreements identified as such in
Schedule 4.15 attached hereto which Schedule shall be amended from time to time
to reflect new licensing agreements.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of a security interest, in respect of
such asset. For the purposes of this Agreement, the Borrower or any Subsidiary
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

“Loan” means advances made under Article 2 of this Agreement and “Loans” made
under Article 2 of the Prior Credit Agreement which are outstanding as of the
Effective Date.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Agreement, the Notes, any Swap Agreement and any other agreement entered into by
the Borrower or any Subsidiary with a Bank or any Affiliate of any Bank relating
to a Bank Product, and each other instrument, agreement, certificate or other
documentation referred to herein or contemplated hereby, as the same may be
amended or otherwise modified from time to time.

“Lockbox Accounts” shall mean the lockbox accounts established from time to time
pursuant to the Lockbox Agreements in which all funds received pursuant to the
Lockbox Agreements shall be deposited.

“Lockbox Agreements” shall mean any lockbox or other agreement entered into by
Borrower or any Guarantor with the Administrative Agent, the Collateral Agent,
any Bank or any other institution acceptable to the Administrative Agent which
has entered into a control agreement with the Administrative Agent pursuant to
which a lockbox and deposit account shall be established into which payments on
the Borrower’s and the Subsidiaries’ Accounts and other Collateral shall be sent
and deposited, as the same may be amended or otherwise modified.

“Margin Stock” has the meaning given to such term under Regulation U.

“Material Adverse Effect” means (i) a materially adverse effect on the business,
operations or financial condition of the Borrower and its Subsidiaries
considered as a whole, (ii) material impairment of the ability of the Borrower
or any Subsidiary to perform any of its obligations under any Loan Document to
which it is or will be a party, or (iii) material impairment of the rights of or
benefits available to the Administrative Agent, the Collateral Agent or the
Banks under any Loan Document. A delisting, or a suspension of trading, of the
common stock issued by the Borrower from the New York Stock Exchange or the
NASDAQ shall not constitute a Material Adverse Effect in and of itself provided
that the inclusion of this sentence in this definition shall not prevent the
Banks from asserting that a Material Adverse Effect shall have occurred based on
an event or circumstance that resulted in such delisting or suspension.

“Material Debt” means Indebtedness (other than the Notes) of the Borrower and/or
one or more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount equal to or exceeding
$10,000,000.

“Material Subsidiary” means a Subsidiary of the Borrower that, as of the time of
determination of whether such Subsidiary is a “Material Subsidiary”, accounted
on a consolidated basis for five percent (5%) or more of the total sales of the
Borrower and its Consolidated Subsidiaries for the most recent four fiscal
quarters or accounted on a consolidated basis for five percent (5%) or more of
the total assets of the Borrower and its Consolidated Subsidiaries as of the
most recent date for which a consolidated balance sheet of the Borrower has been
delivered to the Administrative Agent pursuant to Section 5.01(a) or (b).

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Net Proceeds” means gross proceeds received by the Borrower less customary fees
and expenses associated with the transactions, including reasonable banking,
legal and accounting fees and less income taxes payable by the Borrower as a
result of such transaction less, with respect to asset sales, the amount
required to be applied to the repayment of Indebtedness secured thereby.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 20



--------------------------------------------------------------------------------

“New Bank” has the meaning specified in Section 2.18.

“Note” means a promissory note of the Borrower substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay Loans made
to it, and “Notes” means any or all of such promissory notes issued hereunder.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.06.

“Obligations” means (a) the “Obligations” as defined in the Guarantee Agreement
and (b) the Bank Product Obligations.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(i) No Default then exists or would arise from the consummation of such
Acquisition;

(ii) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate applicable law;

(iii) The Borrower shall have furnished the Administrative Agent prior notice of
such intended Acquisition immediately following approval by its Board of
Directors (provided, that no such prior notice shall be required for any
Acquisition in which the total consideration paid is less than $10,000,000) and
shall have furnished the Administrative Agent with such information regarding
the proposed Acquisition as the Administrative Agent reasonably requested so
long as such information is readily available;

(iv) The majority of any assets acquired shall be utilized in, and if the
Acquisition involves a merger, consolidation or stock acquisition, the Person
which is the subject of such Acquisition shall be engaged in, the same general
type of business as now conducted by the Borrower or its Subsidiaries, which
shall be deemed to include owning, operating or managing spas or salons in which
the Borrower’s products are used and/or sold;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 21



--------------------------------------------------------------------------------

(v) Either (A) the sum of the total consideration paid for all Acquisitions
consummated since the Effective Date other than the Acquisitions completed under
the permissions of the following subclause (B) plus the total consideration
proposed to be paid for the Acquisition in question does not exceed $35,000,000
or (B) the Borrower is in compliance with the following test:

 

  (I) if such Acquisition is consummated during the period from and including
February 1 to and including August 31, then the sum of the following, as
reasonably estimated by the Borrower in good faith, must equal or exceed
$30,000,000: (1) the sum of the balances of the Borrower’s domestic cash,
domestic cash equivalents and Borrowing Base Capacity as of the anticipated
closing date; minus (2) the total cash consideration to be paid for such
Acquisition;

 

  (II) if such Acquisition is consummated during the period from and including
September 1 to and including January 31, then the sum of the following, as
reasonably estimated by the Borrower in good faith, must equal or exceed
$40,000,000: (1) the sum of the balances of the Borrower’s domestic cash,
domestic cash equivalents and Borrowing Base Capacity as of the anticipated
closing date; minus (2) the total cash consideration to be paid for such
Acquisition;

(however, if such Acquisition is being made under the permissions of this
subclause (B) and the total consideration being paid in connection with such
Acquisition is equal to or greater than $10,000,000, then no earlier than 5 days
prior to the anticipated closing of such Acquisition, the Borrower shall deliver
to the Administrative Agent a certificate which demonstrates, in reasonable
detail satisfactory to the Administrative Agent, compliance with clauses (i) -
(v)).

“Permitted Indebtedness” means (i) any Borrowings made hereunder; (ii) the
Senior Notes; (iii) up to $10,000,000 of unsecured Indebtedness incurred or
assumed by the Borrower or any Domestic Subsidiary in connection with Permitted
Acquisitions; (iv) the intercompany Indebtedness described on Schedule 5.11 (the
“Arden Acquisition Indebtedness”); (v) no more than $15,000,000 (in the
aggregate) of Purchase Money Indebtedness outstanding at any time, (vi) up to
$50,000,000 (in the aggregate) of Indebtedness (in addition to the Arden
Acquisition Indebtedness) outstanding at any time owed by Foreign Subsidiaries
and any unsecured Guarantee thereof by the Borrower, provided that if such
Indebtedness of the Foreign Subsidiaries is secured, then it will only be
secured by accounts receivable and inventory of such Foreign Subsidiaries,
(vii) unsecured Indebtedness incurred under the terms of the Convertible Bonds
and any guarantees by the Guarantors of such Indebtedness as long as the
Borrower provides the Administrative Agent and the Lenders: (a) at least 10
Business Days prior notice of the incurrence thereof, which notice shall set
forth in reasonable detail the terms upon which such Convertible Bonds will be
issued and (b) promptly after such Convertible Bonds are entered into, copies of
the documentation pursuant to which such Convertible Bonds are issued,
(viii) any unsecured Indebtedness incurred in connection with the Call Spread,
(ix) any other unsecured Indebtedness in an aggregate amount of no more than
$15,000,000 outstanding at any time, which shall be on such terms and conditions
as are satisfactory to the Administrative Agent in all respects, (x) any
refinancings of any of the above, which shall be on such terms and conditions as
are satisfactory to the Administrative Agent in all respects, (xi) intercompany
Indebtedness (in addition to the Arden Acquisition Indebtedness) between or
among the Borrower or the Guarantors, as lenders, and any Foreign Subsidiary, as
a borrower, which when the aggregate outstanding principal amount thereof is
aggregated with the principal amounts committed or outstanding (whichever is
greater) under clause (vi) above and the aggregate amount of any Permitted
Investment made pursuant to Section 5.09(j), the total shall not exceed
$65,000,000 in the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 22



--------------------------------------------------------------------------------

aggregate, provided, that, after giving effect to such intercompany
Indebtedness, the Borrower shall have Borrowing Availability under this
Agreement of at least $15,000,000 and provided, further, any committed or
outstanding principal amounts of Indebtedness under clause (vi) above (whichever
is greater) shall permanently reduce dollar–for–dollar the amount of
intercompany Indebtedness permitted under this clause (xi) and (xii) unsecured
Indebtedness arising under the 7 3/4% senior subordinated notes outstanding
under that certain Indenture dated January 13, 2004 between the Borrower, the
Guarantors and HSBC Bank USA, N.A., as trustee, provided that such Indebtedness
shall not remain outstanding after March 11, 2011.

“Permitted Refinancing” means Indebtedness incurred in any refinancing of any
existing Indebtedness (other than the Borrowings hereunder); provided that such
refinancing Indebtedness has, as compared to such existing Indebtedness, (a) an
equal or greater weighted–average life, (b) final maturity date that is the same
or later, (c) a right of payment that is subordinate to or pari passu with such
existing Indebtedness, (d) terms and conditions (including those described in
clauses (a) through (c)), taken as a whole, no less favorable to the Banks and
(e) no collateral securing the payment thereof other than the collateral which
secured the payment of the related existing Indebtedness.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Principals” means William Tatham, E. Scott Beattie, J. W. Nevil Thomas, Fred
Berens, Maura Clark, Richard C. W. Mauran and A. Salman Amin.

“Purchase Money Indebtedness” means, with respect to any Person, Indebtedness of
such Person incurred to acquire assets in the ordinary course of such Person’s
business, which Indebtedness is secured by purchase money liens or other liens
of a conditional vendor; provided, however, that the Indebtedness secured
thereby shall not exceed the cost thereof and provided further that such
Indebtedness shall not otherwise be prohibited by the terms of this Agreement.

“Register” has the meaning set forth in Section 9.06.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.

“Related Party” with respect to any Principal means (i) any spouse or immediate
family member of such Principal or (ii) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of
such Principal and/or such other Person, referred to in the immediately
preceding clause (i).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 23



--------------------------------------------------------------------------------

“Required Banks” means at any time Banks having more than fifty percent (50%) of
the Commitments or, if the Commitments shall have been terminated, Banks with
Committed Exposure of more than fifty percent (50%) of the aggregate Committed
Exposure.

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the capital stock of the Borrower or any Subsidiary (except dividends payable
solely in shares of its capital stock) or (ii) any payment (except any payment
made with the proceeds of the Convertible Bonds and any payments contemplated by
the Call Spread) on account of the purchase, redemption, retirement or
acquisition of (a) any shares of the capital stock of the Borrower or any
Subsidiary or (b) any option, warrant or other right to acquire shares of the
capital stock of the Borrower or any Subsidiary.

“Revolving Credit Period” means the period from and including the Effective Date
to, but excluding, the Termination Date.

“Sale and Lease–Back Transaction” means any arrangement, entered into by the
Borrower or a Subsidiary, directly or indirectly, with any Person whereby it
shall sell or transfer any asset, real or personal, whether now owned or
hereafter acquired, and thereafter rent or lease such asset.

“Security Agreement” means that certain Amended and Restated Security Agreement
dated January 29, 2001 between the Collateral Agent, the Borrower, and the
Guarantors, as the same has been and may be further amended, restated,
supplemented or otherwise modified from time to time.

“Senior Notes” means those certain Senior Notes issued pursuant to the
Indenture.

“Subsidiary” means any corporation or other entity now existing or hereafter
formed of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions are at the time directly or indirectly owned by the Borrower.

“Sublicense Agreement” means any and all Sublicense Agreements executed by the
Borrower or its Subsidiaries (as applicable) in favor of the Collateral Agent,
pursuant to which the Borrower assigns and sublicenses to the Collateral Agent,
for the benefit of the Administrative Agent and the Banks, any and all rights of
the Borrower in and to the License Agreements.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means at any time the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of a Bank at
any time shall mean its Applicable Percentage of the Swingline Exposure at such
time.

“Swingline Lender” means JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), in its capacity as the lender of Swingline Loans hereunder, and its
successors in such capacity or any Swingline Lender that for purposes of
Section 2.03, is a Swingline Lender.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 24



--------------------------------------------------------------------------------

“Swingline Limit” means $20,000,000 or such other amount as may be established
from time to time by the Swingline Lender.

“Swingline Loan” means an advance made by the Swingline Lender pursuant to
Section 2.03.

“Temporary Increase Amount” means the Dollar amount equal to the lesser of:

(a) $25,000,000 and

(b) the sum of:

(i) five percent (5%) of all Eligible Accounts Receivable; plus

(ii) ten percent (10%) of the product of the Appraised Liquidation Percentage
(as defined below in this definition) multiplied by the difference of (y) the
gross cost of all finished goods inventory owned by the Borrower and Elizabeth
Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH) that has been packaged
for delivery to a customer and, with respect to such inventory owned by
Elizabeth Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH), that is
located in the United States minus (z) the ZUG Allocation applicable to such
inventory; plus

(iii) ten percent (10%) of the product of the Appraised Liquidation Percentage
(as defined below in this definition) multiplied by the difference of (y) the
gross cost of all finished goods inventory owned by the Borrower and Elizabeth
Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH) that has not been
packaged for delivery to a customer and, with respect to such inventory owned by
Elizabeth Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH), that is
located in the United States minus (z) the ZUG Allocation applicable to such
inventory; plus

(iv) ten percent (10%) of the product of the Appraised Liquidation Percentage
(as defined below in this definition) multiplied by the difference of (y) the
gross cost of all work-in-process and raw materials inventory owned by the
Borrower and Elizabeth Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden GmbH)
and that, with respect to such inventory owned by Elizabeth Arden Manufacturing
S.a.r.l. (f/k/a Elizabeth Arden GmbH), is located in the United States minus
(z) the ZUG Allocation applicable to such inventory; plus

(v) ten percent (10%) of the product of the Appraised Liquidation Percentage (as
defined below in this definition) multiplied by the difference of (y) the gross
cost of all inventory owned by the Borrower and Elizabeth Arden Manufacturing
S.a.r.l. (f/k/a Elizabeth Arden GmbH) and held as a gift to be given with
purchased merchandise in the ordinary course of business or as promotional
merchandise in the ordinary course of business and that, with respect to such
inventory owned by Elizabeth Arden Manufacturing S.a.r.l. (f/k/a Elizabeth Arden
GmbH), is located in the United States minus (z) the ZUG Allocation applicable
to such inventory.

“Termination Date” means January 21, 2016.

“Total Availability” has the meaning set forth in Section 2.01(c).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 25



--------------------------------------------------------------------------------

“Total Commitments” means the aggregate maximum principal amount of the
Commitments of the Banks.

“Type” has the meaning set forth in Section 1.03.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unreserved Bank Product” has the meaning set forth in the definition of Bank
Products.

“ZUG Allocation” means, at any time and with respect to a category of inventory
included in the Borrowing Base, a dollar amount equal to that percentage of the
gross cost of such inventory that is then most recently established as being
attributable to the inventory that is owned by Elizabeth Arden Manufacturing
S.a.r.l. (f/k/a Elizabeth Arden GmbH) and that is located in the United States,
such percentage to be determined by the Borrower in good faith, based upon an
estimate of the forecasted production for Elizabeth Arden Manufacturing S.a.r.l.
(f/k/a Elizabeth Arden GmbH).

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with United States
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Banks prior to the Effective Date.

Section 1.03. Types of Borrowings. Borrowings and Loans hereunder are
distinguished by “Type”. The Type of a Loan refers to whether such Loan is a
Base Rate Loan, a LIBOR Loan or a Swingline Loan. The term “Borrowing” denotes
the aggregation of Loans of one or more Banks to be made to the Borrower
pursuant to Article II on a single date and for a single Interest Period (if
applicable). Borrowings are classified for purposes of this Agreement either by
reference to the pricing of Loans comprising such Borrowing (e.g., a “LIBOR
Borrowing”) or by reference to the provisions of Article II under which
participation therein is determined.

ARTICLE II.

The Credits

Section 2.01. Commitments to Lend.

(a) Loans. During the Revolving Credit Period each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make advances to the
Borrower from time to time in amounts that will not result in (i) such Bank’s
Committed Exposure at any time exceeding its Commitment, or (ii) the Committed
Exposure at any

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 26



--------------------------------------------------------------------------------

time exceeding the Total Availability. Within the foregoing limits, the Borrower
may borrow under this subsection, repay (subject to the limitations of
Section 2.13), or to the extent permitted by Section 2.11, prepay Loans and
reborrow at any time during the Revolving Credit Period under this
subsection (a). All Loans shall be made in Dollars.

(b) Borrowings Ratable. Each Borrowing under this Section 2.01 shall be made
from the Banks in proportion to their respective Commitments.

(c) Total Availability. The Total Availability shall be equal to the lesser of:

(x) the Borrowing Base as in effect from time to time, or

(y) the aggregate amount of the Commitments.

The Borrowing Base shall be adjusted upon the Administrative Agent’s review and
acceptance of (i) each Borrowing Base Certificate submitted by the Borrower or
(ii) any additional information obtained by the Administrative Agent (including
any Notice of Borrowing or updated Borrowing Base Certificates) relating to the
determination of Eligible Accounts Receivable and the Inventory included in the
Borrowing Base.

Section 2.02. Notice of Borrowings.

(i) Formal Notice. Borrower shall give the Administrative Agent telephone notice
followed by written confirmation (“Notice of Borrowing”) not later than
11:00 a.m. (New York, New York time) on (a) the date of any Base Rate Borrowing
(other than a Swingline Loan which is governed by Section 2.03 hereof) or
(b) three (3) LIBOR Business Days before any LIBOR Borrowing, specifying:

(A) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a LIBOR Business Day in the case of a LIBOR
Borrowing;

(B) the aggregate amount of such Borrowing (which must be in an amount such that
each Bank’s Applicable Percentage thereof shall, at a minimum, be $500,000 or a
larger multiple of $100,000, except that any Borrowing may be in an aggregate
amount equal to the excess of the Total Availability over the Committed
Exposure);

(C) whether the Loans comprising such Borrowing are to be Base Rate Loans or
LIBOR Loans; and

(D) in the case of a LIBOR Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

(ii) Automatic Borrowing. No notice of a request for a Loan in accordance with
Section 2.02 or Section 2.03 hereof shall be required to be presented by
Borrower to the Administrative Agent: (A) if no Default exists, and a check,
checks or other debit shall be presented for payment against the Disbursement
Account on a Business Day when funds are not otherwise available therein to
honor such debits or (B) when any Obligation is due hereunder. In either such
event, the Administrative Agent shall without Borrower’s or any Bank’s consent
(in the case of clause (B)), promptly advise the Banks of the amount of the
Loans or shall advise the Swingline Lender of the amount of Swingline Loans, in
each case as is necessary (x) to be credited to the Disbursement Account on such
day to permit such debits to be honored provided no Default exists or (y) to pay
the amount of the Obligation due and unpaid. Not later than 3:00 p.m. on any day
the Banks are advised of a Loan under

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 27



--------------------------------------------------------------------------------

this Section 2.02(ii), each Bank will make available the amount of the Loan to
be made by it on such date to the Administrative Agent in immediately available
funds, for the account of the Borrower. However, if the Swingline Lender is
advised of such amount, the Swingline Lender will make available the amount of
the Swingline Loan to be made by it on such date to the Administrative Agent in
immediately available funds, for the account of the Borrower not later than
3:00 p.m. on such date. The amounts so received by the Administrative Agent,
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower by crediting the same to the Disbursement Account or by
utilizing the same to pay the Obligations, as applicable. Loans made under this
Section 2.02(ii) shall be made as Base Rate Loans.

Section 2.03. Swingline Loans.

(a) Commitment.

(i) Swingline Loans. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make one or more advances to the Borrower from time
to time from and including the Effective Date to but excluding the Termination
Date in an aggregate principal amount at any time outstanding up to but not
exceeding the Swingline Limit; provided, however, except as permitted by
Section 2.03(a)(ii): (A) the Committed Exposure shall never exceed the Total
Availability and (B) the Committed Exposure applicable to a Bank (including the
Swingline Lender as a Bank) shall never exceed such Bank’s Commitment. Subject
to the foregoing limitations, and the other terms and provisions of this
Agreement, the Borrower may borrow, prepay, and reborrow hereunder the amount of
the Swingline Limit. All Swingline Loans shall be made in Dollars and shall
consist only of Base Rate Loans. The Swingline Lender shall make each Swingline
Loan available to the Borrower by means of a credit to the Disbursement Account
or by wire transfer to such third party as the Borrower may direct.

(ii) Permitted Overadvances. The Swingline Lender may extend Swingline Loans
even if after giving effect thereto the Committed Exposure exceeds the Total
Availability (each such Swingline Loan herein an “Overadvance Loan”) if it
determines to do so in its discretion (the Swingline Lender however having no
obligation to do so) and the following conditions are satisfied as of the date
when the Overadvance Loan is made: (A) the aggregate amount by which the
Committed Exposure exceeds the Total Availability does not at any time exceed
five percent (5%) of the total amount of the Commitments of all Banks (such
aggregate amount, herein the “Overadvance”); (B) the Committed Exposure shall at
no time exceed the aggregate amount of the Commitments; (C) no other Overadvance
Loan had been outstanding for more than forty–five (45) consecutive days; (D) no
other Overadvance Loan had been made within the last one hundred and eighty days
(180); and (E) the applicable Overadvance results from the payment by the
Swingline Lender of any amounts required to maintain, protect or realize upon
the Collateral or to prevent a cessation of business by the Borrower or any of
the Subsidiaries. The fact that the Swingline Lender may make an Overadvance
Loan or an Overadvance may exist, shall not constitute a waiver of the rights
and remedies of the Administrative Agent and the Banks under this Agreement and
the Administrative Agent and the Banks, may at any time require the Borrower’s
strict compliance with this Agreement, including without limitation, the
provisions of Section 2.11(b)(i). The terms of this Section 2.03(a)(ii) are
provided to facilitate the administration of the facility contemplated hereby as
among the Banks. This Section 2.03(a)(ii) shall not give the Borrower any
substantive rights against the Swingline Lender or any other Bank and is for the
sole benefit of the Administrative Agent and the Banks.

(iii) Bank Participation. On the date a Swingline Loan is made by the Swingline
Lender (including, without limitation, any Swingline Loan that is an Overadvance
Loan made in accordance with clause (ii) immediately above), the Swingline
Lender shall be deemed without further action by any party hereto, to have sold
to each Bank, and each Bank shall be deemed, without further action by any party
hereto, to have purchased from the Swingline Lender a risk participation to the
extent of such Bank’s Applicable Percentage in the Swingline Loan so made, such
participation to be funded in accordance with clause (c) of this Section 2.03.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 28



--------------------------------------------------------------------------------

(b) Evidence of Swingline Loans. The Swingline Loans made by the Swingline
Lender shall be evidenced by this Agreement.

(c) Repayment of Swingline Loans; Funding of Participation. The Borrower
promises to pay to the order of the Swingline Lender for its own account the
outstanding principal amount of each Swingline Loan on the earlier of (i) the
Termination Date, (ii) the date which is seven (7) days after the Swingline Loan
is made or (iii) the date after a Swingline Loan is made when any other Loan is
made pursuant to a formal Notice of Borrowing under Section 2.02 (the earlier of
such date with respect to a Swingline Loan herein the “Swingline Maturity”).
Subject to the other terms and conditions of this Agreement, Borrower may repay
a Swingline Loan on its Swingline Maturity under clause (ii) above or at any
time prior thereto by requesting another Loan in accordance with the terms
hereof and with the proceeds of such other Loan payable to the Swingline Lender
for its own account. The Swingline Lender, at any time in its sole and absolute
discretion and whether or not a Swingline Maturity shall have occurred, may
require that each Bank fund its participation in the then outstanding principal
amount of all Swingline Loans (including, without limitation, any Swingline Loan
made as an Overadvance Loan in accordance with Section 2.03(a)(iii)) by giving
each Bank notice thereof. Additionally, if the Borrower shall not have repaid a
Swingline Loan by 1:00 p.m. (New York City time) on the corresponding Swingline
Maturity, the Swingline Lender will notify each Bank of the aggregate principal
amount of the Swingline Loan which has not been repaid. Upon the giving of any
notice by the Swingline Lender under either of the preceding two sentences, each
Bank shall make available to the Swingline Lender in immediately available
funds, an amount equal to its Applicable Percentage of the aggregate principal
amount of Swingline Loan or Swingline Loans subject to such notice by not later
than 3:00 p.m. (New York City time) on the date such notice is received if such
notice is received by 1:00 p.m. (New York City time) or by 11:00 a.m. (New York
City time) on the next Domestic Business Day, if such notice is received after
1:00 p.m. (New York City time), whether or not the conditions to a Loan under
Article III are satisfied. Amounts funded by a Bank under this Section 2.03(c)
shall be Base Rate Loans.

(d) Participation Obligations Absolute; Failure to Fund Participation. The
obligations of a Bank to fund its participation in the Swingline Loans in
accordance with the terms hereof shall be absolute, unconditional, and
irrevocable and shall be performed strictly in accordance with the terms of the
Loan Documents under all circumstances whatsoever, including without limitation,
the following circumstances: (a) any lack of validity of any Loan Document;
(b) the occurrence of any Default; (c) the existence of any claim, set–off,
counterclaim, defenses, or other rights which such Bank, Borrower, any
Guarantor, or any other Person may have; (d) the occurrence of any event that
has or could reasonably be expected to have a Material Adverse Effect; (e) the
failure of any condition to a Loan under Article III to be satisfied; (f) the
fact that after giving effect to the funding of the participation the Committed
Exposure may exceed the Borrowing Base; (g) the fact that the Swingline Loan is
an Overadvance Loan made in accordance with Section 2.03(a)(iii); or (h) any
other circumstance whatsoever, whether or not similar to any of the foregoing.
If a Bank fails to fund its participation in a Swingline Loan as required
hereby, such Bank shall, subject to the foregoing proviso, remain obligated to
pay to the Swingline Lender the amount it failed to fund on demand together with
interest thereon in respect of the period commencing on the date such amount
should have been funded until the date the amount was actually funded at a rate
per annum equal to the Federal Funds Effective Rate for such period and the
Administrative Agent shall be entitled to offset against any and all sums to be
paid to such Bank hereunder the amount due under this sentence.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 29



--------------------------------------------------------------------------------

Section 2.04. Notice to Banks; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s Applicable
Percentage (if any) of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

(b) Not later than 1:00 p.m. (New York City time) on the date of each Borrowing,
each Bank participating therein shall make available its share of such
Borrowing, in Federal or other funds immediately available in New York City, to
the Administrative Agent at its address specified in or pursuant to Section 9.01
to the account of the Administrative Agent at such place as shall have been
notified by the Administrative Agent to the Banks by not less than five Domestic
Business Days’ notice. Unless the Administrative Agent determines that any
applicable condition specified in Article III has not been satisfied, the
Administrative Agent will make the funds so received from the Banks available to
the Borrower at the Administrative Agent’s aforesaid address.

(c) If an Issuing Bank has not received from the Borrower a payment required by
Section 2.15(g) to be made to such Issuing Bank by 1:00 p.m. (New York City
time) on the date on which such payment is due, as provided in Section 2.15(g),
such Issuing Bank shall promptly notify the Administrative Agent thereof and,
promptly following receipt of such notice, the Administrative Agent will notify
each Bank of the Letter of Credit Disbursement and such Bank’s Applicable
Percentage of such Letter of Credit Disbursement. Not later than 3:00 p.m. (New
York City time) on such date, each Bank shall make available such Bank’s
Applicable Percentage of such Letter of Credit Disbursement, in Federal or other
funds immediately available in New York City, to the Administrative Agent at its
address specified in or pursuant to Section 9.01, and the Administrative Agent
will promptly make such funds available to such Issuing Bank. Thereafter, any
payments made by the Borrower in respect of such Letter of Credit Disbursement
shall be paid to the Administrative Agent in Dollars (and such Issuing Bank
shall promptly remit such payments to the Administrative Agent if received by
such Issuing Bank) and the Administrative Agent will promptly remit to each Bank
that shall have made such funds available its Applicable Percentage of any
amounts subsequently received by the Administrative Agent from such Issuing Bank
or the Borrower in respect of such Letter of Credit Disbursement (excluding
interest for the account of such Issuing Bank for the period prior to the date
that such Bank shall have made such funds available).

(d) Unless the Administrative Agent shall have received written notice from a
Bank prior to the date of any Borrowing, or prior to the time of any required
payment by such Bank in respect of a Letter of Credit Disbursement, that such
Bank will not make available (which can only be refused if there exists an Event
of Default identified by such Bank) to the Administrative Agent such Bank’s
share of such Borrowing or payment, the Administrative Agent may assume that
such Bank has made such share available to the Administrative Agent on the date
of such Borrowing or payment in accordance with subsection (b) or (c), as
applicable, of this Section 2.04 and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower or the
applicable Issuing Bank, as the case may be, on such date a corresponding
amount. If and to the extent that such Bank shall not have so made such share
available to the Administrative Agent, such Bank and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available by the Administrative Agent until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable thereto pursuant to Section 2.07 or Section 2.15(g), as
applicable, and (ii) in the case of such Bank, the Federal Funds Rate. In the
case of a Borrowing, if such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 30



--------------------------------------------------------------------------------

Section 2.05. Notes.

(a) The Loans of each Bank to the Borrower shall be evidenced by a single Note
of the Borrower payable to the order of such Bank for the account of its
Applicable Lending Office.

(b) Upon receipt of each Bank’s Note pursuant to Section 3.01(b), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, Type and maturity of each Loan made by it to the
Borrower and the date and amount of each payment of principal made by the
Borrower with respect thereto and may, in connection with any transfer of any of
its Notes, endorse on the schedule forming a part thereof appropriate notations
to evidence the foregoing information with respect to each such Loan of the
Borrower then outstanding; provided that (and the Borrower understands and
agrees that) the failure of any Bank to make any such recordation or endorsement
shall not affect the obligations of the Borrower hereunder or under the Notes.
Each Bank is hereby irrevocably authorized by the Borrower so to endorse its
Note and to attach to and make a part of its Note a continuation of any such
schedule as and when required.

Section 2.06. Interest Rate Elections.

(a) The initial Type of Loans comprising each Borrowing, and the duration of the
initial Interest Period applicable thereto if they are initially LIBOR Loans,
shall be as specified in the applicable Notice of Borrowing. Thereafter, the
Borrower may from time to time elect to change or continue the Type of, or the
duration of the Interest Period applicable to, the Loans (other than Swingline
Loans) included in any Borrowing (excluding overdue Loans and subject in each
case to the provisions of the definition of Interest Period and Article VIII),
as follows:

(i) if such Loans are Base Rate Loans (other than a Swingline Loan), the
Borrower may elect to designate such Loans as LIBOR Loans, may elect to continue
such Loans as Base Rate Loans or may elect to designate such Loans as any
combination of Base Rate Loans and LIBOR Loans; and

(ii) if such Loans are LIBOR Loans, the Borrower may elect to designate such
Loans as Base Rate Loans, may elect to continue such Loans as LIBOR Loans for an
additional Interest Period, or may elect to designate such Loans as any
combination of Base Rate Loans and LIBOR Loans.

Notwithstanding the foregoing, the Borrower may not elect an Interest Period for
LIBOR Loans unless the aggregate outstanding principal amount of each Bank’s
Applicable Percentage of the LIBOR Loans (including any such LIBOR Loans made
pursuant to Section 2.01 on the date that such Interest Period is to begin) to
which such Interest Period will apply is at least $500,000 or any larger
multiple of $100,000 provided, however, at no time during the period of
(i) August 15 to and including October 31 shall there be more than fourteen
(14) different Interest Periods outstanding and (ii) November 1 to and including
August 14 of any fiscal year of the Borrower shall there be more than eight
(8) different Interest Periods outstanding.

(b) Any election permitted by subsection (a) of this Section may become
effective on any LIBOR Business Day specified by the Borrower (the “Election
Date”); provided that, with respect to any outstanding LIBOR Loan, the Borrower
may not specify an Election Date that is other than the last day of the Interest
Period therefor. Each such election shall be made by the Borrower by delivering
a notice (a “Notice of Interest Rate Election”) to the Administrative Agent not
later than 11:00 a.m. (New York City time) on (x) the Election Date, if all the
resulting Loans will be Base Rate Loans and (y) the date three (3) LIBOR
Business Days before the Election Date, if the resulting Loans will include
LIBOR Loans. Each Notice of Interest Rate Election shall specify with respect to
the outstanding Loans to which such notice applies:

(i) the Election Date;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 31



--------------------------------------------------------------------------------

(ii) if the Type of Loan is to be changed, the new Type of Loan and, if such new
Type is a LIBOR Loan, the duration of the new Interest Period applicable
thereto;

(iii) if such Loans are LIBOR Loans and the Type of such Loans is to be
continued for an additional or different Interest Period, the duration of such
additional or different Interest Period; and

(iv) if such Loans are to be designated as a combination of Base Rate Loans, or
LIBOR Loans, the information specified in clauses (i) through (iii) above as to
each resulting Borrowing and the aggregate amount of each such Borrowing.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period and the last
sentence of subsection (a) of this Section.

(c) Upon receipt of a Notice of Interest Rate Election, the Administrative Agent
shall promptly notify each Bank of the contents thereof and of such Bank’s share
of such Borrowing and such notice shall not thereafter be revocable by the
applicable Borrower.

(d) If a Borrower (i) fails to deliver a timely Notice of Interest Rate Election
to the Administrative Agent electing to continue or change the Type of, or the
duration of the Interest Period applicable to, the Loans included in any
Borrowing as provided in this Section and (ii) has not theretofore delivered a
notice of prepayment relating to such Loans, then such Borrower shall be deemed
to have given the Administrative Agent a Notice of Interest Rate Election
electing to change the Type of such Loans to (or continue the Type thereof as)
Base Rate Loans, commencing on the last day of the then current Interest Period.

Section 2.07. Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due or is
converted to a Loan of another Type, at a rate per annum equal to the Base Rate
for such day plus the Applicable Margin. Such interest shall be payable monthly
in arrears on the first Domestic Business Day of each month and, with respect to
the principal amount of any Base Rate Loan converted to a LIBOR Loan, on the
date such Base Rate Loan is so converted.

(b) Each LIBOR Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum equal to the sum of the LIBOR Rate plus the Applicable Margin. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

(c) Each Swingline Loan shall bear interest on the outstanding principal amount
thereof, for each day each Swingline Loan is outstanding, at such rate per annum
equal to the Base Rate plus the Applicable Margin for such day. Such interest
shall be payable monthly in arrears on the first Domestic Business Day of each
month.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 32



--------------------------------------------------------------------------------

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder pursuant to the terms hereof. The Administrative Agent shall
give prompt notice to the applicable Borrower and the Banks of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.

(e) Notwithstanding the foregoing, upon the occurrence and continuation of an
Event of Default, all Loans shall bear interest at a rate per annum equal to the
sum of 2% plus the Base Rate plus the Applicable Margin for Base Rate Loans.

Section 2.08. Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks that are not Defaulting Banks based on their Applicable
Percentage a commitment fee at the applicable per annum Commitment Fee Rate.
Such commitment fee shall accrue from and including the Effective Date to, but
excluding, the date on which the Commitments expire or terminate, on the daily
average unused portion of the Total Commitments. The Administrative Agent shall
determine the Commitment Fee Rate applicable from time to time hereunder.

(b) Payments. Accrued fees under this Section shall be payable quarterly in
arrears on (i) the third Domestic Business Day following the last day of March,
June, September and December in each year, commencing on the first such date
that occurs after the Effective Date and (ii) the date on which the Commitments
expire or terminate. The Administrative Agent shall determine the amount of
accrued fees payable hereunder on each payment date and notify the Borrower
thereof.

(c) For purposes of determining the applicable Commitment Fee payable to the
Swingline Lender, the aggregate outstanding principal amount of Swingline Loans
shall be considered outstanding for purposes of the Borrower and the Swingline
Lender, only.

Section 2.09. Reduction or Termination of Commitments.

(a) The Borrower may, upon at least five Domestic Business Days’ notice to the
Administrative Agent, terminate the Total Commitment at any time, or
proportionately reduce from time to time each Bank’s Commitment by an aggregate
amount of $10,000,000 or any larger multiple of $1,000,000, provided, however
that any reduction in the aggregate amount of the Commitments shall be expressly
conditioned upon the Borrower demonstrating projected Borrowing Availability
(acceptable to the Administrative Agent) for the next twelve (12) months of at
least $35,000,000 and, on any date, the Total Commitment may not be reduced to
less than an amount equal to the greater of: (i) the Swingline Limit and
(ii) the Committed Exposure as of such date.

(b) Unless earlier reduced or terminated pursuant to Section 2.09(a), the
aggregate amount of the Commitments shall terminate on the Termination Date.

Section 2.10. Maturity of Loans. The Loans shall mature, and the principal
amount thereof shall be due and payable, together with accrued interest thereon,
on the Termination Date; provided that each Swingline Loan shall also be due and
payable as set forth in Section 2.03.

Section 2.11. Prepayments.

(a) Voluntary Prepayments. Subject to Section 2.13, the Borrower may, upon at
least one Domestic Business Day’s notice (or, if such prepayment is made prior
to noon, on the same day or in the case of a Borrowing of LIBOR Loans, two LIBOR
Business Days’ notice) to the Administrative

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 33



--------------------------------------------------------------------------------

Agent, prepay any Borrowing of the Borrower in whole at any time, or from time
to time in part in amounts aggregating $2,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Banks included in such
Borrowing.

(b) Mandatory Prepayments.

(i) If at any time the Committed Exposure exceeds the Total Availability, the
Borrower shall immediately upon notice from the Administrative Agent: (i) repay,
by payment to the Administrative Agent for the account of the Banks, to be
applied to the Loans, the amount of such excess, and/or (ii) furnish Collateral
and/or repay the Swingline Loan and/or Letter of Credit Exposure, in an amount
equal to such excess;

(ii) The Borrower shall make a prepayment/repayment of the Loans in the amount
of 100 % of Net Proceeds from the issuance of equity or debt other than Net
Proceeds from any such issuance that are: (A) used for a Permitted Refinancing;
or (B) used within two business days of the date of receipt to fund a Permitted
Acquisition; and

(iii) The Borrower shall make a prepayment of the Loans in the amount of 100% of
the Net Proceeds from the sale of assets permitted under Section 5.11(b).

The mandatory repayments set forth in this Section 2.11 shall be applied first
to reduce all outstanding principal, interest and fees on Swingline Loans,
second to reduce all outstanding principal, interest and fees on other Loans and
third to cash collateralize the principal amount and any fees of the Letter of
Credit Exposure.

(c) Swingline Prepayments. The Borrower may, upon notice to the Administrative
Agent prior to 12:00 Noon (New York City time) on the date of prepayment (which
shall be a Domestic Business Day), prepay any Swingline Loan of the Borrower in
whole at any time, or from time to time in part, by paying the Swingline Lender
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

(d) Notice of Prepayments. Upon receipt of a notice of prepayment pursuant to
this Section, the Administrative Agent shall promptly notify each Bank (or, in
the case of a Swingline Loan, the Swingline Lender) of the contents thereof and
of such Bank’s ratable share of such prepayment and such notice shall not
thereafter be revocable by the Borrower.

(e) Control of Cash and Application to Obligations. Prepayment will also be made
on the Loans as a result of the Administrative Agent’s control of collections on
Collateral as described in Section 2.16.

Section 2.12. General Provisions as to Payments.

(a) Except as otherwise expressly provided herein, all payments to be made by
the Borrower hereunder or under the Notes shall be made not later than 1:00 p.m.
(New York City time) on the date when due, in Federal or other funds immediately
available in New York City, to the Administrative Agent at its address referred
to in Section 9.01. The Administrative Agent will promptly distribute to each
Bank its ratable share of each such payment received by the Administrative Agent
for the account of the Banks.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 34



--------------------------------------------------------------------------------

(b) Whenever any payment of principal of, or interest on, the Base Rate Loans or
of fees shall be due on a day which is not a Domestic Business Day, the date for
payment thereof shall be extended to the next succeeding Domestic Business Day.
Whenever any payment of principal of, or interest on the LIBOR Loans shall be
due on a day which is not a LIBOR Business Day, the date for payment thereof
shall be extended to the next succeeding LIBOR Business Day, unless such LIBOR
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding LIBOR Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(c) Unless the Administrative Agent shall have been notified by a Bank or
Borrower (the “Payor”) prior to the date on which such Bank is to make payment
to the Administrative Agent hereunder or Borrower is to make a payment to the
Administrative Agent for the account of one or more of the Banks, as the case
may be (such payment being herein called the “Required Payment”), which notice
shall be effective upon receipt, that the Payor does not intend to make the
Required Payment to the Administrative Agent, the Administrative Agent may
assume that the Required Payment has been made and may, in reliance upon such
assumption (but shall not be required to), make the amount thereof available to
the intended recipient on such date and, if the Payor has not in fact made the
Required Payment to the Administrative Agent, (i) the recipient of such payment
shall, on demand, pay to the Administrative Agent the amount made available to
it together with interest thereon in respect of the period commencing on the
date such amount was so made available by the Administrative Agent until the
date the Administrative Agent recovers such amount at a rate per annum equal to
the Federal Funds Rate for such period and (ii) the Administrative Agent shall
be entitled to offset against any and all sums to be paid to such recipient, the
amount calculated in accordance with the foregoing clause (i).

Section 2.13. Funding Losses. If the Borrower makes any payment of principal
with respect to any LIBOR Rate Loan (pursuant to Article II or otherwise) on any
day other than the last day of the Interest Period applicable thereto, or the
end of any applicable period fixed pursuant to the terms hereto, or if the
Borrower fails to borrow any LIBOR Loans after notice has been given to any Bank
in accordance with Section 2.04(a) or to change or continue the Type of, or the
duration of the Interest Period applicable to, any LIBOR Loans after notice has
been given to any Bank in accordance with Section 2.06(c), the Borrower shall
reimburse each Bank within fifteen (15) days after demand for any resulting loss
or expense incurred by it (or by an existing or prospective Participant in the
related Loan) including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow; provided that
such Bank shall have delivered to the Borrower a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.

Section 2.14. Computation of Interest and Fees. All interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

Section 2.15. Letters of Credit.

(a) The Borrower may request the issuance of letters of credit by JPMorgan Chase
Bank, N.A., in a form reasonably acceptable to the Administrative Agent and such
Issuing Bank, appropriately completed, for the account of the Borrower or one or
more of its Subsidiaries, at any time and from time to time during the Revolving
Credit Period; provided that any Letter of Credit shall be issued only if, and
each request by the Borrower for the issuance of any Letter of Credit shall be
deemed a representation and warranty of the Borrower that, immediately following
the issuance of any such Letter of Credit the Committed Exposure shall not
exceed the amount of Total Availability.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 35



--------------------------------------------------------------------------------

(b) Each issuance of any Letter of Credit shall be made on such prior notice
from the Borrower to JPMorgan Chase Bank, N.A. as shall be acceptable to such
Issuing Bank specifying the date of issuance, the date on which such Letter of
Credit is to expire (which shall not be later than the earlier of (i) the date
that is one Domestic Business Day prior to the Termination Date, and
(ii) subject to renewal, the date one year after the date of such Letter of
Credit, or, if such Letter of Credit is issued to a beneficiary outside the
United States, the date that is five Domestic Business Days prior to the
Termination Date), the amount and currency of such Letter of Credit, the name
and address of the beneficiary of such Letter of Credit, whether such Letter of
Credit is a documentary or stand–by Letter of Credit, the purpose of such Letter
of Credit, and such other information as may be necessary or desirable to
complete such Letter of Credit. Each Issuing Bank will give the Administrative
Agent prompt notice of the issuance and amount of each Letter of Credit issued
by it, the currency thereof and the expiration of such Letter of Credit. Each
Issuing Bank will give the Administrative Agent and the Borrower daily notice of
the aggregate amount available to be drawn under all outstanding Letters of
Credit issued by it a quarterly summary indicating, on a daily basis during such
quarter, the issuance of any Letter of Credit issued by it and the amount
thereof, the expiration of any such Letter of Credit and any payment on drafts
presented under such Letters of Credit.

(c) Each Issuing Bank that issues a Letter of Credit, by the issuance of such
Letter of Credit and without any further action on the part of such Issuing Bank
or the Banks in respect thereof, hereby grants to each Bank, and each Bank
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Bank’s Applicable Percentage of the aggregate amount available to
be drawn under such Letter of Credit, effective upon the issuance of such Letter
of Credit. In consideration and in furtherance of the foregoing, each Bank
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
on behalf of such Issuing Bank, in accordance with Section 2.04(b), such Bank’s
Applicable Percentage of each Letter of Credit Disbursement made by such Issuing
Bank and not reimbursed by the Borrower when due in accordance with
subsection (f) of this Section; provided that the Banks shall not be obligated
to make any such payment with respect to any wrongful Letter of Credit
Disbursement made as a result of the gross negligence or willful misconduct of
such Issuing Bank.

(d) Each Bank acknowledges and agrees that its obligation to acquire
participations pursuant to subsection (c) above in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any circumstance described in Section 2.03(d), any
amendment, renewal or extension of a Letter of Credit or the occurrence and
continuance of a Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever (subject only to the
proviso in subsection (c) above).

(e) Upon each issuance of a Letter of Credit, Borrower agrees to pay the
Applicable Letter of Credit Fee to the Banks, and a fronting fee to be
determined by the Issuing Bank. Fees under this subsection shall be calculated
by the applicable Issuing Bank and shall be payable quarterly in advance on the
third Domestic Business Day following the last day of March, June, September and
December in each year and on the Termination Date (or any earlier date on which
the Commitments are terminated). The applicable Issuing Bank will notify the
Borrower of the amount of accrued fees payable hereunder on each payment date.
In addition to the foregoing, the Borrower shall pay directly to each Issuing
Bank, for its account, such Issuing Bank’s customary processing and
documentation fees in connection with the issuance or amendment of or payment on
any Letter of Credit, payable within fifteen (15) days after demand therefor by
such Issuing Bank.

(f) If an Issuing Bank shall pay any draft presented under a Letter of Credit,
the Borrower shall pay directly to such Issuing Bank an amount equal to the
amount of such draft before 2:00 p.m. (New York City time), on the day on which
such Issuing Bank shall have notified the Borrower (as provided in
subsection (j) below) that payment of such draft will be made; provided that, if
the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 36



--------------------------------------------------------------------------------

Borrower shall not have received notice of such draft before 10:00 a.m. (New
York City time) on the date that payment of such draft is made, then such
payment may be made by the Borrower to such Issuing Bank on the Domestic
Business Day immediately following the date of receipt by the Borrower of notice
of such payment, together with interest (at a rate per annum equal to the sum of
the Applicable Margin for LIBOR Loans at the time plus the rate determined by
such Issuing Bank to be equal to the rate per annum at which deposits in the
same currency as such draft are then being offered to such Issuing Bank in the
London interbank market for a period of one month) on the amount of such draft
from and including the date such draft was paid by such Issuing Bank to but
excluding such next Domestic Business Day. If the Borrower shall fail to pay any
amount required to be paid by it under this subsection when due, such unpaid
amount shall bear interest, for each day from and including the due date to but
excluding the date of payment, at a rate per annum equal to the interest rate
applicable to overdue Base Rate Loans.

(g) The Borrower’s obligation to reimburse Letter of Credit Disbursements as
provided in subsection (f) above shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever, and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower, any Subsidiary or any other Person may at any time have against the
beneficiary under any Letter of Credit, any Issuing Bank, the Administrative
Agent, the Collateral Agent or any Bank or any other Person in connection with
this Agreement, any other Loan Document or any other related or unrelated
agreement or transaction;

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(iv) payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or other document which does not comply with the terms of such Letter
of Credit, subject to subsection (i) below; and

(v) any other act or omission or delay of any kind or any other circumstance or
event whatsoever, whether or not similar to any of the foregoing and whether or
not foreseeable, that might, but for the provisions of this subsection (g),
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

(h) None of the Banks (including any Issuing Bank) nor the Administrative Agent
nor any of their officers or directors or employees or agent shall be liable or
responsible by reason of or in connection with (and the Borrower shall indemnify
and hold harmless each of the Banks, the Issuing Banks, the Administrative Agent
and their officers, directors, employees and agent from and against any and all
liabilities, losses, damages, costs and expenses, including, without limitation,
reasonable fees and disbursements of counsel, arising by reason of or in
connection with) the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection (g) above, as well as (i) any error,
omission, interruption or delay in transmission or delivery of any messages, by
mail, cable, telegraph, telex or otherwise, (ii) any error in interpretation of
technical terms, (iii) any loss or delay in the transmission of any document
required in order to make a drawing under a Letter of Credit, or (iv) any
consequences arising from causes beyond the control of any Issuing Bank,
including, without limitation, any government acts, or any other

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 37



--------------------------------------------------------------------------------

circumstances whatsoever in making or failing to make payment under any Letter
of Credit; provided that the Borrower shall not be required to indemnify any
Issuing Bank for any claims, damages, losses, liabilities, costs or expenses,
and the Borrower shall have a claim for direct (but not consequential) damage
suffered by it, to the extent found by a court of competent jurisdiction to have
been caused by (x) the willful misconduct or gross negligence of an Issuing Bank
in determining whether a request presented under any Letter of Credit issued by
it complied with the terms of such Letter of Credit or (y) an Issuing Bank’s
failure to pay under any Letter of Credit issued by it after the presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit. Nothing in this subsection (h) is intended to limit the obligations
of the Borrower under any other provision of this Agreement. To the extent the
Borrower does not indemnify an Issuing Bank as required by this subsection, the
Banks agree to do so in accordance with their Applicable Percentage. It is
expressly understood and agreed that, for purposes of determining whether a
wrongful payment under a Letter of Credit resulted from an Issuing Bank’s gross
negligence or willful misconduct, such Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (A) an Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any material respect, if such document on its face appears to be in order,
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever and (B) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute willful misconduct or gross negligence of such Issuing Bank.

(i) Each Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit
issued by such Issuing Bank. Such Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by telex or telecopy, to the
Administrative Agent, the Borrower of such demand for payment and whether such
Issuing Bank has made or will make a Letter of Credit Disbursement thereunder,
provided that the failure to give such notice shall not relieve the Borrower of
its obligation to reimburse any such Letter of Credit Disbursement in accordance
with this Section. The Administrative Agent shall promptly give each Bank notice
thereof.

(j) If at any time the Committed Exposure exceeds the Total Availability, then
the Borrower shall provide cash collateral in respect of the Letter of Credit
Exposure as provided below in an amount equal to such excess; provided that,
solely for purposes of determining whether the Borrower is in compliance with
the foregoing requirements of this subsection (j), the Total Availability shall
be increased by the amount of any cash collateral then held by the
Administrative Agent pursuant to this subsection (j). In the event that the
Borrower is required pursuant to the terms of this Agreement to provide cash
collateral in respect of the Letter of Credit Exposure, the Borrower shall
deposit in an account with the Administrative Agent, for the benefit of the
Banks (including the Issuing Banks), an amount in cash equal to (x) in the case
of a deposit required pursuant to the first sentence of this subsection (j), the
amount specified therein, or (y) in the case of a deposit required as a result
of an Event of Default, the entire Letter of Credit Exposure. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to the first sentence of this subsection (j), the
Administrative Agent shall return such amount (to the extent not applied as
aforesaid) to the Borrower, from time to time, to the extent that doing so would
not give rise to an

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 38



--------------------------------------------------------------------------------

obligation on the part of the Borrower to provide additional cash collateral
pursuant to such sentence. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Domestic Business days after all Events of Default have been cured or
waived, and if prior to such return the amount of the Letter of Credit Exposure
is reduced, any excess of the amount deposited (to the extent not applied as
aforesaid and disregarding interest or profits on investments) over the reduced
amount of the Letter of Credit Exposure shall be returned to the Borrower
promptly after such reduction gives rise to such excess. Notwithstanding the
foregoing, if any Obligation payable by the Borrower hereunder is due and
payable but remains unpaid at the time that the Administrative Agent would
otherwise be required to return any amount of cash collateral to the Borrower
hereunder, the Administrative Agent may retain such cash collateral and apply
the amounts retained to the payment of such unpaid Obligation.

Section 2.16. Application of Payments and Collateral.

(a) Prior to Default. Notwithstanding anything in the Security Agreement to the
contrary, at all times during this Agreement the Borrower will instruct all
customers and other Persons making payment on Accounts and other Collateral to
make all payments thereon to a Lockbox Account. In the event the Borrower (or
any Affiliate of the Borrower or any Person acting for or in concert with the
Borrower) at any time during the term of this Agreement shall receive any
monies, checks, drafts or other similar negotiable items of payments made with
respect to Accounts and other Collateral, the Borrower or such Persons shall
receive the same in trust and shall promptly deposit the same into a Lockbox
Account. The Borrower agrees that it will cause the funds on deposit in
Borrower’s Lockbox Accounts to be paid to the Administrative Agent on a daily
basis by automated clearinghouse debit for credit to the Concentration Account
or by wire transfer. The funds deposited into the Concentration Account (over
which the Borrower shall have no control) or wire transferred to the
Administrative Agent from the Lockbox Accounts shall be applied by the
Administrative Agent on the day of their receipt if received by 1:00 p.m. (New
York City time) on a Domestic Business Day and on the next Domestic Business Day
if received after such time: first, to repay outstanding Swingline Loans;
second, to repay other outstanding Loans that are Base Rate Loans and all
outstanding reimbursement obligations under Letters of Credit; third, to repay
outstanding Loans that are LIBOR Loans and all breakage costs due in respect of
such repayment or, at the Borrower’s option (if no Event of Default has occurred
and is then continuing), to fund a cash collateral deposit to a cash collateral
account at the Administrative Agent or the Collateral Agent with direction to
pay, all or a portion of any such outstanding LIBOR Loans on the last day of the
next ending Interest Period therefor; fourth, to pay interest due and payable on
the Loans and to pay fees and expense reimbursements and indemnification then
due and payable to the Administrative Agent, the Collateral Agent or any Bank,
fifth, to pay all other Obligations that are then outstanding and payable under
this Agreement; and sixth, if after the foregoing applications no Default exists
and available funds remains available to be disbursed, the Administrative Agent
shall deposit such remaining amount to the Disbursement Account or transfer such
funds as Borrower shall otherwise direct.

(b) After Default. Notwithstanding anything in the Security Agreement or in the
Guaranty Agreement to the contrary, all funds (i) received by either Agent from
the enforcement of the Guarantee Agreement or from the Collateral Agent’s sale
or other liquidation of the Collateral when an Event of Default exists
(including, without limitation, any amounts paid as adequate protection payments
or any other distributions in any bankruptcy or insolvency proceeding made on or
in respect of any Collateral) or (ii) deposited into the Concentration Account
after an Event of Default exists shall first be applied as payment of the
accrued and unpaid fees of the Agents hereunder and then to all other unpaid or
unreimbursed Obligations (including reasonable attorneys’ fees and expenses)
owing to the either Agent in its capacity as an Agent hereunder only and then
any remaining amount of such proceeds shall be distributed:

(i) first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount sufficient to fully
collateralize all Letter of Credit Exposure in an amount equal to 101% of all
Letter of Credit Exposure then outstanding; and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 39



--------------------------------------------------------------------------------

(ii) second, to the Banks, pro rata in accordance with the respective unpaid
amounts of the Obligations (excluding any Bank Product Obligations arising in
connection with an Unreserved Bank Product) until all such Obligations have been
paid and satisfied in full or cash collateralized; and

(iii) third, to the Banks, pro rata in accordance with the respective unpaid
amounts of remaining Obligations.

For purposes of subclause (ii) preceding: (A) in determining the Banks’ pro rata
portion, the Bank Product Obligations shall only be included to the extent of
the related Bank Product Amount then most recently established; and (B) payments
to a Bank with respect to Bank Product Obligations shall not exceed the Bank
Product Amount then most recently established with respect thereto.

After all the Obligations (including without limitation, all contingent
Obligations) have been paid and satisfied in full and all Commitments
terminated, any proceeds of Collateral shall be delivered to the Person entitled
thereto as directed by the Borrower or as otherwise determined by applicable law
or applicable court order. All credits against the Obligations shall be
conditioned upon final payment to the Agents of the items giving rise to such
credits and shall be subject to fully available funds. If any amount applied
under this Section is subsequently dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Agents shall have the
right to reverse such credit and charge the amount of such item to the Borrower,
who shall indemnify the Agents, the Issuing Bank and the Banks against all
claims and losses resulting from such dishonor or return.

Section 2.17. Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Loan shall be made by the Banks, each payment of fees under
Section 2.08 and Section 2.15 shall be made for the account of the Banks, and
each termination or reduction of the Commitments shall be applied to the
Commitments of the Banks pro rata according to their respective Applicable
Percentages; (ii) the making, conversion, and continuation of Borrowings of a
particular Type shall be made pro rata among the Banks holding Loans of such
Type according to their respective Applicable Percentages; (iii) each payment
and prepayment of principal of or interest on Loans or reimbursement obligations
in respect of Letters of Credit by the Borrower shall be made to the
Administrative Agent for the account of the Agent or the Banks holding such
Obligations (or participation interests therein) pro rata in accordance with the
respective unpaid principal amounts of such Loans or participation interests
held by such Banks (provided that (1) only the Swingline Lender shall be
entitled to principal and interest on the Swingline Loan unless the other Banks
have funded their participations therein and (2) as long as no default in the
payment of interest exists, payments of interest made when the Banks are holding
different Types of Loans applicable to the same Borrowing, shall be made to the
Banks in accordance with the amount of interest actually owed to each based on
the Type of Loan held by each such Bank); and (iv) the Banks (other than the
Issuing Bank) shall purchase from the Issuing Bank participations in the Letters
of Credit and, the Banks (other than the Swingline Lender) shall purchase from
the Swingline Lender participations in the Swingline Loans, in each case pro
rata according to their respective Applicable Percentages.

Section 2.18. Increase of Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Banks), the Borrower may request an increase of the aggregate amount of
the Commitments; provided that (i) no Default shall have occurred and be
continuing; (ii) the Borrower shall have provided evidence satisfactory to the
Banks that the Indebtedness to be incurred pursuant to the increase in the
Commitments is permitted by the Senior Note

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 40



--------------------------------------------------------------------------------

Indenture to the extent such Indenture is still in effect; and (iii) the
aggregate amount of the Commitments shall not at any time exceed $375,000,000
after giving effect to any such increase. Each Bank, in its sole and absolute
discretion, shall determine whether it will increase its Commitment. If one or
more of the Banks will not be increasing its Commitment pursuant to such
request, then, with notice to the Administrative Agent, another one or more
financial institutions, each as approved by the Borrower and the Administrative
Agent (a “New Bank”), may commit to provide an amount equal to the aggregate
amount of the requested increase that will not be provided by the existing Banks
(the “Increase Amount”); provided, that the Commitment of each New Bank shall be
at least $5,000,000 and an integral multiple of $5,000,000 in excess thereof.
Upon receipt of notice from the Administrative Agent to the Banks and the
Borrower that the Banks, or sufficient Banks and New Banks, have agreed to
commit to an aggregate amount equal to the Increase Amount (or such lesser
amount as the Borrower shall agree, which shall be at least $10,000,000 and an
integral multiple of $5,000,000 in excess thereof), then: provided that no
Default exists at such time or after giving effect to the requested increase and
the Indebtedness to be incurred pursuant to the requested increase is permitted
by the Senior Note Indenture to the extent such Indenture is still in effect,
the Borrower, the Administrative Agent and the Banks willing to increase their
respective Commitments and the New Banks (if any) shall execute and deliver an
Increased Commitment Supplement in the form attached hereto as Exhibit G (the
“Increased Commitment Supplement”). If all existing Banks shall not have
provided their pro rata portion of the requested increase, then after giving
effect to the requested increase the outstanding Loans may not be held pro rata
in accordance with the new Commitments. In order to remedy the foregoing, on the
effective date of the Increased Commitment Supplement the Banks shall make
advances among themselves, such advances to be in amounts sufficient so that
after giving effect thereto, the Loans shall be held by the Banks pro rata
according to their respective Commitments. The advances made by a Bank under
this Section 2.18 shall be deemed to be a purchase of a corresponding amount of
the Loans of one or more of the Banks who received the advances. The Commitments
of the Banks who do not agree to increase their Commitments can not be reduced
or otherwise changed pursuant to this Section 2.18.

Section 2.19. Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) Suspension of Commitment Fees. commitment fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Bank pursuant to
Section 2.08(a);

(b) Suspension of Voting. the Commitment and Committed Exposure of such
Defaulting Bank shall not be included in determining whether all Banks have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.05), provided that any waiver, amendment or
modification requiring the consent of all Banks or each affected Bank which
affects such Defaulting Bank differently than other affected Banks shall require
the consent of such Defaulting Bank;

(c) Participation Exposure. if any Swingline Exposure or Letter of Credit
Exposure exists at the time a Bank becomes a Defaulting Bank then:

(i) Reallocation. all or any part of such Swingline Exposure and Letter of
Credit Exposure shall be reallocated among the non-Defaulting Banks in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of all non-Defaulting Banks’ Committed Exposures plus such
Defaulting Bank’s Swingline Exposure and Letter of Credit Exposure does not
exceed the total of all non-Defaulting Banks’ Commitments and (y) no Default
then exists;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 41



--------------------------------------------------------------------------------

(ii) Payment and Cash Collateralization. if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
three Business Day following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, cash collateralize such
Defaulting Bank’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.15(j) for so long as such Letter of Credit Exposure is
outstanding;

(iii) Suspension of Letter of Credit Fee. if the Borrower cash collateralizes
any portion of such Defaulting Bank’s Letter of Credit Exposure pursuant to this
Section 2.19(c), the Borrower shall not be required to pay any fees to such
Defaulting Bank pursuant to Section 2.15(e) with respect to such Defaulting
Bank’s Letter of Credit Exposure during the period such Defaulting Bank’s Letter
of Credit Exposure is cash collateralized;

(iv) Reallocation of Fees. if the Letter of Credit Exposure of the
non-Defaulting Banks is reallocated pursuant to this Section 2.19(c), then the
fees payable to the Banks pursuant to Section 2.08(a) and Section 2.15(e) shall
be adjusted in accordance with such non-Defaulting Banks’ Applicable
Percentages; and

(v) Issuing Bank Entitled to Fees. if any Defaulting Bank’s Letter of Credit
Exposure is neither cash collateralized nor reallocated pursuant to
Section 2.19(c), then, without prejudice to any rights or remedies of the
Issuing Bank or any Bank hereunder, all letter of credit fees payable under
Section 2.15(e) with respect to such Defaulting Bank’s Letter of Credit Exposure
shall be payable to the Issuing Bank until such Letter of Credit Exposure is
cash collateralized and/or reallocated;

(d) Suspension of Swingline Loans and Letters of Credit. so long as any Bank is
a Defaulting Bank, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Commitments of the non-Defaulting Banks and/or cash
collateral will be provided by the Borrower in accordance with Section 2.19(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Banks in a manner consistent with Section 2.19(c)(i) (and Defaulting Banks shall
not participate therein); and

(e) Setoff Against Defaulting Bank. any amount payable to such Defaulting Bank
hereunder (whether on account of principal, interest, fees or otherwise and
including any mandatory or voluntary prepayment and any amount that would
otherwise be payable to such Defaulting Bank pursuant to Section 9.04 but
excluding amounts paid in connection with the assignment of a Defaulting Bank’s
interest in this Agreement under Section 8.06) shall, in lieu of being
distributed to such Defaulting Bank, be retained by the Administrative Agent in
a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Bank to the Issuing Bank or Swingline Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swingline Loan or Letter
of Credit in respect of which such Defaulting Bank has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Bank under this Agreement, (v) fifth, pro rata, to
the payment of any amounts owing to the Borrower or the Banks as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
Bank against such Defaulting Bank as a result of such Defaulting Bank’s breach
of its obligations under this Agreement and (vi) sixth, to such Defaulting Bank
or as otherwise directed by a court of competent jurisdiction;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 42



--------------------------------------------------------------------------------

provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of Letter of Credit Disbursements
for which a Defaulting Bank has funded its participation obligations and
(y) made at a time when the conditions set forth in Section 3.02 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Banks pro rata prior to being applied to
the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Bank.

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then the Swingline
Exposure and Letter of Credit Exposure of the Banks shall be readjusted to
reflect the inclusion of such Bank’s Commitment and on such date such Bank shall
purchase at par such of the Revolving Loans of the other Banks (other than
Swingline Loans) as the Administrative shall determine may be necessary in order
for such Bank to hold such Revolving Loans in accordance with its Applicable
Percentage.

Notwithstanding the above, the Borrower’s right to replace a Defaulting Bank
pursuant to Section 8.06 of this Agreement shall be in addition to, and not in
lieu of, all other rights and remedies available to the Borrower against such
Defaulting Bank under this Agreement, at law, in equity or by statute.

ARTICLE III.

Conditions

Section 3.01. Effectiveness. The effectiveness of this Agreement to amend and
restate the Prior Credit Agreement shall be conditioned upon satisfaction of the
following conditions:

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto and the Guarantors (or, in the case of any party as to which
an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to them of telegraphic, telex or other
written confirmation from such party of execution of a counterpart hereof by
such party);

(b) receipt by the Administrative Agent for the account of each Bank of a duly
executed Note of the Borrower dated on or before the Effective Date complying
with the provisions of Section 2.06;

(c) receipt by the Administrative Agent of evidence that the assignments
contemplated by that certain Master Assignment and Assumption Agreement dated as
of January 21, 2011, among certain of the Banks and certain of the banks party
to the Prior Credit Agreement (as agreed to and acknowledged by the Borrower and
the Administrative Agent) shall have been consummated;

(d) receipt by the Administrative Agent of evidence of: (i) the repayment of all
swingline loans outstanding under the Prior Credit Agreement; (ii) the
termination of all Libor interest periods outstanding under the Prior Credit
Agreement; and (iii) the payment of all unpaid interest and fees accrued under
the Prior Credit Agreement to the Effective Date, together with all other fees,
expenses and other charges outstanding thereunder including amounts due under
Section 2.13 of the Prior Credit Agreement as a result of the termination of the
interest periods thereunder on the Effective Date;

(e) receipt by the Administrative Agent of a certificate signed by a senior
officer of the Borrower, dated the Effective Date, to the effect that (i) no
Default has occurred and is continuing as of the Effective Date, and (ii) the
representations and warranties of the Borrower set forth in Article IV hereof
are true in all material respects on, and as of, the Effective Date;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 43



--------------------------------------------------------------------------------

(f) receipt by the Administrative Agent of all fees and other compensation
payable to the Administrative Agent and/or the Banks on or prior to the
Effective Date pursuant to their agreements with the Borrower, including
reimbursement of all reasonable out–of–pocket expenses of the Administrative
Agent, including, without limitation, legal fees, field exams fees and
syndication fees payable by the Borrower in accordance with this Agreement for
which invoices have been presented;

(g) receipt by the Administrative Agent of an opinion of Weil, Gotshal & Manges
LLP, counsel for the Borrower and Guarantors, substantially in the form of
Exhibit B hereto, and covering such additional matters relating to the Financing
Transactions as Administrative Agent and its counsel may reasonably request;

(h) receipt by the Administrative Agent of all documents and certificates it may
reasonably request relating to the existence of the Borrower and the Guarantors
and the corporate authority for and the validity of this Agreement and the other
Loan Documents, the accuracy of the representations and warranties contained in
this Agreement and the other Loan Documents on the Effective Date, the Financing
Transactions and any other matters relevant hereto or thereto, all in form and
substance satisfactory to the Administrative Agent;

(i) receipt by the Administrative Agent of reasonably satisfactory written
evidence that all requisite governmental authorities and third parties required
to approve or consent to the Financing Transactions shall have approved or
consented thereto to the extent required (without the imposition of any
materially burdensome condition or qualification in the reasonable judgment of
the Administrative Agent) and all such approvals or consents shall be in full
force and effect, all applicable appeal periods shall have expired and there
shall be no governmental or judicial action, actual or threatened, that has or
could have a reasonable likelihood of restraining, preventing or imposing
materially burdensome conditions on any of the Financing Transactions;

(j) the Administrative Agent shall be satisfied that no action, suit,
investigation, litigation or other legal proceeding, tax or accounting matter,
ERISA matter, environmental matter or other matter is pending or threatened
against the Borrower, any Subsidiary or any Guarantor in any court or before any
arbitrator or governmental instrumentality that purports to affect the Financing
Transactions which could have a Material Adverse Effect on the Financing
Transactions or that could have a Material Adverse Effect on the business,
assets, conditions (financial or otherwise), operations, performance, properties
or projections of the Borrower;

(k) the Administrative Agent shall be satisfied that no material adverse change
or any condition or event, which with the passage of time would result in a
material adverse change shall have occurred or become known with respect to the
business, assets, condition (financial or otherwise), operations, performance,
properties or projections of the Borrower, the Subsidiaries or any Guarantor
since the end of the most recently ended fiscal year for which audited
statements have been provided to the Administrative Agent or in the facts or
information as represented by the Borrower to the Administrative Agent to date;
and

(l) the Administrative Agent shall have received a true, correct and complete
copy of the Indenture and all documents, instruments and agreements executed in
connection therewith;

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
January 31, 2011. The Administrative Agent shall promptly notify the Borrower
and the Banks of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 44



--------------------------------------------------------------------------------

Section 3.02. Each Credit Event. The obligation of any Bank to make a Loan on
the occasion of any Borrowing and of any Issuing Bank to issue any Letter of
Credit is subject to the satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02, receipt by the Swingline Lender of a notice requesting a Swingline
Loan as required by Section 2.03 or receipt by the applicable Issuing Bank of a
notice requesting issuance of a Letter of Credit as required by Section 2.15(a),
as applicable;

(b) the fact that, immediately after such Borrowing or the issuance of such
Letter of Credit, the Committed Exposure shall not exceed the Total
Availability;

(c) the fact that, immediately before and after such Borrowing or the issuance
of such Letter of Credit, no Default shall have occurred and be continuing; and

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents shall be true in all material
respects (which materiality exception will not apply to representations and
warranties qualified by materiality standards) on and as of the date of such
Borrowing or issuance of such Letter of Credit; and

(e) evidence of sufficient Borrowing Availability under the most recent
Borrowing Base Certificate delivered to the Administrative Agent.

Each Borrowing hereunder and the issuance of each Letter of Credit hereunder
shall be deemed to be a representation and warranty by the Borrower on the date
of such Borrowing or issuance as to the facts specified in clauses (b), (c) (d),
and (e) of this Section.

Section 3.03. Effective Date Advances and Adjustments. On the Effective Date,
the aggregate amount of the commitments under the Prior Credit Agreement is
being reduced hereunder. As a result, the loans outstanding under the Prior
Credit Agreement which are continued hereunder will not be held pro rata by the
Banks in accordance with the Applicable Percentages determined hereunder. To
remedy the forgoing, on the Effective Date and upon fulfillment of the
conditions in Section 3.01, the Banks shall make advances among themselves so
that after giving effect thereto the Loans (which are not Swingline Loans) will
be held by the Banks, pro rata in accordance with the Applicable Percentages
hereunder. The advances made on the Effective Date under this Section 3.03 by
each Bank whose Applicable Percentage has increased (as compared to its
Applicable Percentage under the Prior Credit Agreement) shall be deemed to be a
purchase of a corresponding amount of the Loans of the Bank or Banks whose
Applicable Percentages have decreased (as compared to the Applicable Percentages
under the Prior Credit Agreement). The advances made under this Section 3.03
shall be Base Rate Loans made under each Bank’s Commitment.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 45



--------------------------------------------------------------------------------

ARTICLE IV.

Representations and Warranties

The Borrower represents and warrants that:

Section 4.01. Corporate Existence and Power. The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Florida, and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower and the Guarantors of each
Loan Document to which it is or is to be a party and the Financing Transactions
is within its corporate powers, has been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
Governmental Authority or official thereof (other than such as have been duly
taken or made) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the charter or by–laws of the
Borrower or any Guarantor or the Indenture or any other indenture, agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or any Guarantor or result in the creation or imposition of any Lien
(other than Liens created by the Loan Documents) on any asset of the Borrower or
any Subsidiary, except for any contraventions or defaults under such indentures,
agreements, judgments, injunctions, orders, decrees or other instruments or the
creation or imposition of any such Liens that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower, and the other Loan Documents to which the Borrower or
any of the Guarantors is a party, when executed and delivered in accordance with
this Agreement, will constitute valid and binding agreements and obligations of
each of the Borrower and the Guarantors that is a party thereto, in each case
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability.

Section 4.04. Financial Information.

(a) The consolidated audited balance sheet of the Borrower as of June 30, 2010
and the related consolidated statements of operations, shareholders’ equity and
cash flows for the fiscal year then ended, a copy of which has been delivered to
each of the Banks, fairly present in all material respects, in conformity with
generally accepted accounting principles, the financial position of the Borrower
as of such date and its results of operations and cash flows for such fiscal
year.

(b) The unaudited consolidated balance sheet of the Borrower as of September 30,
2010, and the related consolidated statements of operations and cash flows for
the fiscal period then ended, a copy of which has been delivered to each of the
Banks, fairly present in all material respects, applied on a basis consistent
with the financial statements referred to in subsection (a) of this Section, the
financial position of the Borrower as of such date and its results of operations
and cash flows for such fiscal period (subject to normal year–end adjustments).

(c) Since June 30, 2010, there has been no material adverse change in the
business, operations or financial condition of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

(d) No preferred stock issued by the Borrower is outstanding.

Section 4.05. Litigation. Except as disclosed on Schedule 4.05, there is (i) no
injunction, stay, decree or order of any Governmental Authority or (ii) action,
suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any Subsidiary before any
Governmental Authority or official thereof in which there is a reasonable
probability of an adverse decision which would reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of this Agreement or any other Loan Document.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 46



--------------------------------------------------------------------------------

Section 4.06. Compliance with ERISA. Except to the extent that all such failures
to fulfill any such obligations or comply with any such provisions would not
reasonably be expected to have a Material Adverse Effect, each member of the
ERISA Group has fulfilled its obligations under the minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code with respect to each Plan. Except to the
extent that all such waivers, failures and liabilities would not reasonably be
expected to have a Material Adverse Effect, no member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

Section 4.07. Environmental Matters. The Borrower and its Subsidiaries have
complied in all respects with all Environmental Laws, except to the extent
failure to so comply would not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received notice of any
failure so to comply with the Environmental Laws, which alone or together with
any other such failure would reasonably be expected to result in a Material
Adverse Effect. The facilities of the Borrower and its Subsidiaries do not
manage or handle any hazardous wastes, hazardous substances, hazardous
materials, toxic substances or toxic pollutants, as those terms are used in the
applicable Environmental Laws, in violation thereof where such violation would
reasonably be expected to result, individually or together with other
violations, in a Material Adverse Effect.

Section 4.08. Taxes. The Borrower and its Subsidiaries have filed or there has
otherwise been filed all United States Federal income tax returns and all other
material tax returns which are required to be filed by them and have paid or
there has otherwise been paid all taxes shown to be due on such returns or
pursuant to any assessment received the Borrower or any Subsidiary, except where
the same is being or will be contested in good faith by appropriate proceedings.
The charges, accruals and reserves on the books of the Borrower and the
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.

Section 4.09. Subsidiaries. Each of the Guarantors is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and, to the extent that the failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted. Each of the Borrower’s other corporate Subsidiaries is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except to the extent that all failures to comply with
the foregoing would not reasonably be expected to have, in the aggregate, a
Material Adverse Effect. The Guarantors are the only Domestic Subsidiaries that
are Material Subsidiaries as of the Effective Date. As of the Effective Date,
all the Borrower’s Subsidiaries are reflected on Schedule 4.09.

Section 4.10. Not an Investment Company. Neither the Borrower nor any Guarantor
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 47



--------------------------------------------------------------------------------

Section 4.11. Full Disclosure. All information heretofore furnished in writing
by the Borrower or any Subsidiary to either Agent or any Bank for purposes of or
in connection with this Agreement, any other Loan Document or the Financing
Transactions was, and all such information hereafter furnished in writing by the
Borrower or any Subsidiary to the Administrative Agent or any Bank will be, in
each case considered as a whole, true and accurate in all material respects on
the date as of which such information is stated or certified. The Borrower has
disclosed to the Banks in writing any and all facts which materially and
adversely affect or may materially and adversely affect (to the extent that the
Borrower can now reasonably foresee), the business, operations or financial
condition of the Borrower and its Consolidated Subsidiaries, considered as a
whole, or the ability of the Borrower to perform its obligations hereunder or
under any other Loan Document. Notwithstanding the forgoing, no representation
or warranty is given herein with respect to any projections other than that the
information contained therein was based upon good faith estimates and
assumptions believed to be reasonable at the time made in light of the past
operations of the Borrower and its Subsidiaries, it being recognized by the
Banks that such projections as to future events are not to be viewed as fact and
that actual results during the period or periods covered by any such projections
may differ from the projected results.

Section 4.12. Compliance with Laws and Agreements. Neither the Borrower nor any
Subsidiary is in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree applicable to it of any
Governmental Authority, where such violation or default (individually or in the
aggregate) would reasonably be expected to result in a Material Adverse Effect.
Neither the Borrower nor any Subsidiary is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its properties or assets are or may be bound, where such
default (individually or in the aggregate) would reasonably be expected to
result in a Material Adverse Effect.

Section 4.13. Governmental Approvals. As of the Effective Date, all material
consents and approvals of, and material filings and registrations with, and all
other material actions in respect of, all Governmental Authorities or any other
Person required in order to consummate the Financing Transactions shall have
been obtained, given, filed or taken and shall be in full force and effect.

Section 4.14. Locations. As of the Effective Date, Schedule 4.14 attached hereto
sets forth: (i) every location in the United States, Puerto Rico or Canada where
any Inventory is located other than third party locations in which the value of
the Inventory located thereon does not exceed $10,000,000 in the aggregate for
all such locations, (ii) every other location in the United States where the
Borrower or any Material Subsidiary has an office (other than sales offices and
retail stores) or place of business, (iii) the address of all material real
estate owned in the United States by Borrower or any Material Subsidiary,
(iv) the address of all material real estate leased in the United States by
Borrower or any Material Subsidiary (including the record owner of such real
estate), and (v) each jurisdiction in the United States in which Borrower or any
Material Subsidiary is qualified or required to be qualified to do business.

Section 4.15. Licenses; Trademarks; Distribution Agreements.

(a) Schedule 4.15 attached hereto and made a part hereof sets forth as of the
Effective Date a list of (i) all material non–governmental License Agreements
held by Borrower or any of its Subsidiaries relating to the operation of its
business as now conducted or presently contemplated (including, as to each such
License Agreement, the name of the licensee and licensor, a description of the
subject matter of the License Agreement, the termination date or notice
requirement with respect to termination and renewal options), (ii) all material
U.S. trademarks and patents and applications for any of the foregoing owned by
or registered in the name of Borrower or any Material Subsidiary, relating to or
used in connection with the operation of its business as now conducted or
presently contemplated, and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 48



--------------------------------------------------------------------------------

(iii) all material Distribution Agreements relating to the operation of its
domestic business as now conducted or presently contemplated (including, as to
each such Distribution Agreement, the names of the parties, a description of the
subject matter of such Distribution Agreement, the termination date or notice
requirement with respect to termination and renewal options). For purposes of
this Agreement, (i) a License Agreement or Distribution Agreement shall be
deemed material if it represents at least $50 million in consolidated net sales
of the Borrower and its Subsidiaries for the twelve months ended December 31,
2010, and (ii) a trademark or patent shall be deemed material if it relates to a
product line or brand that represents at least $25 million in consolidated net
sales of the Borrower and its Subsidiaries for the twelve months ended
December 31, 2010.

(b) Except as set forth in Schedule 4.15 as of the Effective Date, all of the
License Agreements and Distribution Agreements listed on Schedule 4.15 are in
full force and effect and constitute legal, valid and binding obligations of
Borrower; there have not been and there currently are not any defaults
thereunder by the Borrower or, to the best of its knowledge, by any other party
which could cause such License Agreement or Distribution Agreement to be
canceled, revoked or terminated; and no event has occurred which (whether with
or without notice, lapse of time or the happening or occurrence of any other
event) would constitute such a default by Borrower or, to the best of its
knowledge, by any other party thereunder. Borrower owns or has a right to use
all the trademarks, copyrights, patents and applications for any of the
foregoing listed on Schedule 4.15(a)(ii) and, except as set forth thereon or as
permitted herein, pays no royalty under any of them and has the exclusive right
to bring actions for the infringement thereof. Except as set forth on Schedule
4.15, (i) no product made by Borrower violates any License Agreement or
Distribution Agreement listed on Schedule 4.15, and (ii) no material amount of
product sold by Borrower infringes any trademark, trade name, service mark,
copyright, know–how, patent or application for any of the foregoing of any other
Person. Except as listed on Schedule 4.15, there is no pending or, to the best
of its knowledge, threatened claim or litigation against Borrower contesting the
right of Borrower to use any of the trademarks listed on Schedule 4.15 or the
validity of any of the License Agreements, Distribution Agreements, copyrights
and patents listed on Schedule 4.15 or asserting the misuse thereof which if
adversely determined would have a Material Adverse Effect.

Section 4.16. Inventory. Borrower represents and warrants that:

(a) The most recent inventory location report delivered under Section 5.01(g),
sets forth every location where any Inventory is located other than third party
locations in which the value of the Inventory located thereon does not exceed
$10,000,000 in the aggregate for all such locations;

(b) No Inventory is subject to any lien or security interest whatsoever, except
as permitted by the terms of this Agreement; and

(c) Except as permitted by the definition of the term “Approved Location”, no
inventory included in the Borrowing Base is now, or shall at any time or times
hereafter be, stored with a bailee, warehouseman or similar party unless either:
(i) the obligations payable to such third party are included in the reserves
established under clause (i) of the definition of the term “Borrowing Base” or
(ii) such bailee, warehouseman or similar party has signed a Consent and
Subordination Agreement, any warehouse receipts issued by such party in respect
of such inventory have been issued in non-negotiable form (or in negotiable form
and delivered to the Administrative Agent) and Borrower shall have taken such
other action required to cause the location at which such inventory is held to
constitute an “Approved Location” hereunder.

Section 4.17. Security. The Guarantee Agreement and the Security Agreement are
in full force and effect and the Security Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Administrative Agent and
the Banks, a legally valid and enforceable first priority, perfected security
interest in the Collateral.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 49



--------------------------------------------------------------------------------

Section 4.18. Quality of Inventory. The Borrower shall (i) only sell Inventory
that is appropriate for the marketplace in which the Inventory is sold and
(ii) not knowingly sell Inventory that is counterfeit.

Section 4.19. Lockbox Accounts. As of the Effective Date, Schedule 4.19
correctly identifies all Lockbox Accounts owned by the Borrower and each
Guarantor and the institutions holding such accounts. No Person other than the
Agents and the institution at which a lockbox account is held, has control over
any lockbox account owned by the Borrower or by any Guarantor.

Section 4.20. Solvency. Borrower and each Guarantor, on a consolidated basis:
(a) own assets the fair saleable value of which are (i) greater than the total
amount of their liabilities (including contingent liabilities) and (ii) greater
than the amount that will be required to pay their then existing debts as they
become absolute and matured considering all financing alternatives and potential
asset sales reasonably available to them; (b) have capital that is not
unreasonably small in relation to their business as presently conducted; and
(c) do not intend to incur and do not believe that they will incur debts beyond
their ability to pay such debts as they become due.

Section 4.21. Common Enterprise; Benefit Received. The Borrower and the
Guarantors are members of an affiliated group and the Borrower and the
Guarantors are collectively engaged in a common enterprise with one another.
Borrower and each Guarantor will receive reasonably equivalent value in exchange
for the obligations incurred under the Loan Documents to which each is a party.
Borrower and each Guarantor will derive substantial benefit from the credit
extended pursuant hereto in an amount at least equal to its obligations under
the Loan Documents to which it is a party.

ARTICLE V.

Covenants

The Borrower agrees that, so long as any Bank has any Commitment or any Loan or
Letter of Credit Disbursement or accrued interest thereon remains unpaid or any
Letter of Credit remains outstanding:

Section 5.01. Information. The Borrower will deliver to each of the Banks
(directly or through the Administrative Agent):

(a) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on in the form of an
unqualified audit opinion by independent public accountants of nationally
recognized standing;

(b) as soon as available and in any event within forty–five (45) days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter, the related consolidated statement of stockholders’
equity as of such fiscal quarter end and the related consolidated statements of
operations and cash flows for the portion of the Borrower’s fiscal year ended at
the end of such quarter; setting forth in comparative form the figures for the
corresponding quarter or the corresponding portion of the Borrower’s previous
fiscal year (as the case may be), all certified (subject to normal year–end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by a senior financial officer of the Borrower;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 50



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above and each set of financial statements referred to
in clause (e) below delivered for each month end which corresponds with the end
of each fiscal quarter end, a certificate of the principal financial officer or
the principal accounting officer of the Borrower: (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.19 of this Agreement on the
date of such financial statements, (ii) setting forth in reasonable detail the
calculations required to establish the Debt Service Pricing Ratio in order to
determine the Applicable Margin and Applicable Letter of Credit Fee Rate for the
upcoming fiscal quarter, (iii) stating whether any Default exists hereunder on
the date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto, (iv) stating whether, since the date of the most recent
financial statements previously delivered pursuant to this Section, there has
been any material change in the generally accepted accounting principles applied
in the preparation of such statements, and, if so, describing such change and
(v) stating whether there is any Material Subsidiary that is required to be a
Guarantor but currently is not a Guarantor;

(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement of the firm of independent public
accountants which reported on such statements as to (i) whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements and (ii) confirming the calculations set forth in the
officer’s certificate delivered simultaneously therewith pursuant to clause (c)
above; provided that the foregoing shall not be construed to require that such
accountants conduct any investigation outside the regular course of their audit;

(e) within thirty (30) days after the end of each month, a consolidated and
consolidating balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such month, the related consolidated statements of stockholders’
equity as of the end of such month and the related consolidated and
consolidating statements of operations and cash flows for such month and for the
portion of the Borrower’s fiscal year ended at the end of such month, setting
forth in each case in comparative form the figures for the corresponding month
and the corresponding portion of the Borrower’s previous fiscal year, all
certified (subject to normal year–end adjustments) as to fairness of
presentation, generally accepted accounting principles and consistency by one of
the principal financial officers of the Borrower;

(f) a Borrowing Base Certificate together with an accounts receivable aging
report (reflecting all journal entries and adjustments including all customer
credits and debits), a report showing all amounts payable by the Borrower to the
account debtors whose accounts receivable are included in the Borrowing Base, a
collections report, a sales report and lockbox statements all certified by one
of the Borrower’s principal financial officers: (i) within fifteen (15) days
after the end of each month, with the Borrowing Base Certificate and reports
being prepared as of the last day of such month, and (ii) if a Default exists,
within three days after any other date requested by the Administrative Agent
with the Borrowing Base Certificate and such reports being prepared as of the
date of the request; provided that if Borrowing Availability is less than
$50,000,000 at any time during the period from and including June 1 to and
including November 30, then for as long as the Borrowing Availability is less
than $50,000,000 during such period, the Borrower will deliver to each Bank on
Tuesday of each week a collections report, a sales report and an inventory
report of the type required to be delivered under clause (g) of this
Section 5.01 (which inventory report shall include a breakdown of inventory by
category) as of the immediately preceding Saturday;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 51



--------------------------------------------------------------------------------

(g) within fifteen (15) days after the end of each month, a report, in the form
acceptable to the Administrative Agent, setting forth in reasonable detail the
location and dollar amount of the Inventory of the Borrower and the Subsidiaries
as of the last day of the month, certified by one of the Borrower’s principal
financial officers as of the end of such month;

(h) within forty-five (45) days after the end of each fiscal year of the
Borrower, projections in reasonable detail of an annual operating budget and
cash flow of the Borrower and its Subsidiaries, prepared by Borrower on a
monthly basis for the current fiscal year and on an annual basis for the next
succeeding fiscal year, and also containing a certification by its principal
financial officer to the effect that such projections have been prepared on a
sound financial planning basis and that the assumptions upon which such
projections are based are reasonable;

(i) within five (5) days after the principal executive officer, president or any
financial officer of the Borrower obtains knowledge of any Default, if such
Default is then continuing, a certificate of the principal financial officer or
the principal accounting officer of the Borrower setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;

(j) all periodic and other reports, proxy statements and other materials filed
by the Borrower with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be, promptly upon the filing of such
reports, statements and other materials provided, however, that to the extent
such periodic and other reports, proxy statements and other materials are filed
by the Borrower on the Securities and Exchange Commission’s EDGAR website, such
periodic and other reports, proxy statements and other materials shall be deemed
to have been delivered to the Administrative Agent and the Banks;

(k) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of the principal financial officer or the principal accounting officer of the
Borrower setting forth details as to such occurrence and action, if any, which
the Borrower or applicable member of the ERISA Group is required or proposes to
take;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 52



--------------------------------------------------------------------------------

(l) from time to time such additional information regarding the financial
position or business of the Borrower and the Subsidiaries as either Agent, at
the request of any Bank, may reasonably request; and

(m) within thirty (30) days after the end of each month, the following reports:
(i) financial comparison of month to date and year to date performance of the
Borrower to prior year results and current year’s quarterly budget; (ii) a
listing of the top ten concentration for accounts receivable and accounts
payable; (iii) a listing of the balance of inter–company loans to the Foreign
Subsidiaries; (iv) consolidating profit and loss statement
(domestic/international); and (v) SBU (i.e., selling business unit) analysis of
sales, EBITDA and gross margin.

Section 5.02. Payment of Obligations. The Borrower will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, at or before maturity,
all their respective material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with generally accepted accounting
principles, appropriate reserves for the accrual of any of the same.

Section 5.03. Maintenance of Property; Insurance.

(a) The Borrower will keep, and will cause each of its Subsidiaries to keep, all
property necessary in its business in good working order and condition, ordinary
wear and tear expected.

(b) The Borrower will maintain, and will cause each of its Subsidiaries to
maintain, insurance in such amounts and against such risks as is customary for
companies in the same or similar businesses, in each case with financially sound
and reputable insurers. The Collateral Agent shall be named as loss payee on all
property loss policies for inventory and the Collateral Agent shall be named as
additional insured on all liability policies.

Section 5.04. Conduct of Business and Maintenance of Existence. The Borrower
will continue, and will cause each of its Subsidiaries to continue, to engage in
business of the same general type as now conducted by the Borrower and its
Subsidiaries, and will preserve, renew and keep in full force and effect, and
will cause each of its Subsidiaries to preserve, renew and keep in full force
and effect, their respective corporate existence and their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business; provided that nothing in this Section 5.04 shall prohibit (i) any
merger of any Subsidiary of the Borrower permitted by Section 5.11(a) or
(ii) the termination of the corporate existence of any Subsidiary if the
Borrower in good faith determines that such termination is in the best interest
of the Borrower and is not materially disadvantageous to the Banks.

Section 5.05. Compliance with Laws. The Borrower will comply, and cause each of
its Subsidiaries to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of any Governmental Authority
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or where noncompliance would
not have a Material Adverse Effect.

Section 5.06. Inspection of Property, Books and Records. The Borrower will keep,
and will cause each of its Subsidiaries to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities. The Borrower will
permit, and will cause each of its Subsidiaries to permit, representatives of
the Administrative Agent, at Borrower’s expense to visit and inspect any of
their respective properties, to

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 53



--------------------------------------------------------------------------------

examine and make abstracts from any of their respective books and records, to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants and to otherwise conduct inventory
inspections, appraisals, collateral audits or other field examinations as
follows: (a) unless an Event of Default shall have occurred hereunder, the
Administrative Agent may not conduct more than two (2) field examinations in any
calendar year; (b) unless Borrowing Availability is less than $20,000,000 at any
time during the period from and including September 1 to and including
January 31 or an Event of Default shall have occurred at any time, the
Administrative Agent may not conduct, and the Borrower shall not be obligated to
pay for, more than two appraisals of the Inventory each calendar year; and
(c) the exercise by the Administrative Agent of its rights under this sentence
shall require reasonable prior notice to the Borrower and shall be conducted
during normal business hours in a reasonable manner so as not to disrupt the
normal conduct of the Borrower’s business. Notwithstanding anything contained to
the contrary herein or in any of the Loan Documents, upon the occurrence of an
Event of Default, the Administrative Agent may visit and inspect the Borrower,
any of its Subsidiaries and any of their respective properties in order to
examine and make abstracts from any of their respective books and records, to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants and to otherwise conduct inventory
inspections, appraisals, collateral audits or other field examinations as often
as may reasonably be desired. If Borrowing Availability is less than $20,000,000
at any time during the period from and including September 1 to and including
January 31, then the Administrative Agent may conduct one additional appraisal
of the Inventory during such year at the Borrower’s expense. If an Event of
Default shall have occurred hereunder at any time, the Administrative Agent may
conduct such number of appraisals of the Inventory as it deems necessary in its
reasonable sole discretion and the Borrower shall be obligated to pay from all
such appraisals. In addition, Administrative Agent has the right at any time and
from time to time, at the Borrower’s expense, to conduct routine and periodic
verifications as to the existence and condition of Accounts, in each case
without prior notice to or consent of Borrower and whether or not a Default
exists. In conducting the verifications hereunder, the Administrative Agent will
advise the parties contacted that the verification is routine. The
Administrative Agent will not conduct verifications of Accounts under this
Section 5.06 more frequently than is reasonably necessary.

Section 5.07. Additional Guarantors. If at any time after the Effective Date any
Subsidiary (other than (a) a Guarantor or (b) any Foreign Subsidiary that does
not Guarantee any Obligations of the Borrower) is or becomes a Material
Subsidiary, the Borrower, within thirty (30) days of such Subsidiary becoming a
Material Subsidiary, will cause such Subsidiary to become a Guarantor pursuant
to the Guarantee Agreement and a party to the Security Agreement.

Section 5.08. [Intentionally Omitted.]

Section 5.09. Investments. Neither the Borrower nor any of its Domestic
Subsidiaries will make or acquire any Investment in any Person other than:

(a) Existing investments as more specifically identified on Schedule 5.09;

(b) In addition to those Investments disclosed on Schedule 5.09, Investments by
the Borrower or any Guarantor: (i) in the Borrower or any Guarantor; (ii) in all
Domestic Subsidiaries that are not Guarantors provided that the aggregate amount
of such Investments made after the Effective Date shall not exceed $5,000,000;
and (iii) in Foreign Subsidiaries that are not Guarantors to the extent
permitted by paragraph (j) of this Section 5.09;

(c) Advances to employees for business expenses or for personal needs not to
exceed $500,000 in the case of any one (1) employee outstanding at any one time
and not to exceed $2,500,000 in the aggregate to all such employees of Borrower
outstanding at any one time;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 54



--------------------------------------------------------------------------------

(d) Investments in short–term obligations of the United States;

(e) demand deposits, certificates of deposit, bankers’ acceptances and time
deposits of United States banks having total assets in excess of $250,000,000;

(f) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States or any state thereof
which at the time of purchase have been rated and the ratings for which are not
less than “P–1” if rated by Moody’s Investors Services, Inc., and not less than
“A–1” if rated by Standard & Poor’s;

(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (d) above and entered into with a
financial institution satisfying the criteria described in clause (e) above;

(h) Permitted Acquisitions, the Call Spread and the consummation of the
transactions contemplated by the Call Spread;

(i) Investments in money market funds, liquid assets funds and other similar
funds purchasing, investing in or otherwise acquiring or holding only
Investments otherwise permitted by paragraphs (d) through (g) of this
Section 5.09;

(j) Investments, in addition to those disclosed on Schedule 5.09, by the
Borrower or any Domestic Subsidiaries in any of the Foreign Subsidiaries who are
not Guarantors, for working capital or general corporate purposes, which when
aggregated with amounts committed under clause (vi) of the definition of
Permitted Indebtedness and outstanding Indebtedness under clause (xi) thereof
shall not exceed $65,000,000 in the aggregate; provided, that after giving
effect to any such investments, Borrowing Availability shall be at least
$15,000,000 and provided, further, any committed or outstanding amounts of
Indebtedness under clause (vi) of the definition of Permitted Indebtedness shall
permanently reduce dollar–for–dollar the amount of investments permitted under
this Section 5.09(j);

(k) any other Investments made by Borrower provided that the aggregate amount
expended by the Borrower for such Investments after the Effective Date does not
exceed $5,000,000; and

(l) investments (other than the types described in the foregoing clauses (b),
(c), (h) and (j)) so long as after giving effect to the making of such
investment:

(i) no Event of Default exists and is continuing;

(ii) if the applicable investment is made during the period from and including
February 1 to and including August 31, then the sum of the following, as
reasonably estimated by the Borrower in good faith, must equal or exceed
$25,000,000: (1) the sum of the balances of the Borrower’s domestic cash,
domestic cash equivalents and Borrowing Base Capacity as of the anticipated
payment date; minus (2) the amount of the applicable investment in question; and

(iii) if the applicable investment is made during the period from and including
September 1 to and including January 31, then the sum of the following, as
reasonably estimated by the Borrower in good faith, must equal or exceed
$35,000,000: (1) the sum of the balances of the Borrower’s domestic cash,
domestic cash equivalents and Borrowing Base Capacity as of the anticipated
payment date; minus (2) the amount of the applicable investment in question.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 55



--------------------------------------------------------------------------------

Section 5.10. Negative Pledge. Neither the Borrower nor any of its Subsidiaries
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except the following:

(a) Liens securing Permitted Indebtedness to the extent expressly permitted;

(b) Liens existing on the date of this Agreement identified on Schedule 5.10
securing only the obligations identified on such Schedule;

(c) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section; provided that such refinancing, extension, renewal or refunding
constitutes a Permitted Refinancing;

(d) Liens for taxes not delinquent or being contested in good faith and by
appropriate proceedings;

(e) deposits or pledges to secure obligations under workers’ compensation,
social security or similar laws, or under unemployment insurance or to secure
the performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or to secure statutory obligations or surety or
appeal bonds, or to secure indemnity, performance or other similar bonds in the
ordinary course of business;

(f) mechanics’, workers’, materialmen’s, warehousemen’s, lessor’s or other like
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith; or

(g) Liens, other than those described in the forgoing clauses of this Section,
arising in the ordinary course of its business which (i) do not secure
Indebtedness or any monetary obligation and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business; provided, however, in any case such
Lien shall not secure obligations in excess of $5,000,000 in the aggregate
outstanding at any time.

Section 5.11. Consolidations, Mergers and Sales of Assets.

(a) Neither the Borrower nor any of its Subsidiaries will consolidate or merge
with or into any other Person, except that if, after giving effect thereto, no
Default shall have occurred and be continuing, (i) any Subsidiary of the
Borrower may be merged into the Borrower if the Borrower is the surviving
corporation, (ii) any Subsidiary of the Borrower may merge with any other
corporation (other than the Borrower) if such Subsidiary is the surviving
corporation; provided, that if a Guarantor is a party to any such merger, such
Guarantor shall be the surviving corporation and (iii) Permitted Acquisitions
and asset dispositions permitted pursuant to subsection (b) of this Section may
be consummated in the form of a merger, as long as, in the event of a Permitted
Acquisition, the Borrower or a Subsidiary is the surviving Person, provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 5.09 and provided further that any such merger involving a Person that
is a Guarantor shall not be permitted unless such Guarantor is the surviving
Person.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 56



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any of its Subsidiaries will sell, lease or
otherwise transfer any asset, except:

(i) in the ordinary course of its business (which ordinary course shall include
the sale or other disposition of obsolete or excess inventory or intellectual
property, fixtures or equipment to the extent ordinary and consistent with past
practice);

(ii) sale of assets, not in the ordinary course of business and not otherwise
permitted hereunder, which from and after the Effective Date do not in the
aggregate exceed $25,000,000;

(iii) transfers made as Investments permitted by Section 5.09, Restricted
Payments permitted by Section 5.14 and the repurchase of the common stock of the
Borrower with the proceeds of the Convertible Bonds;

(iv) transfer of intellectual property by Borrower, DF Enterprises, Inc. or FD
Management, Inc. to a Subsidiary (including any Foreign Subsidiary) provided
that (A) the Borrower furnish the Agents written notice of such transfer at
least 10 days prior thereto and copies of the agreements evidencing such
transfer; and (B) the Borrower shall have taken such action as the
Administrative Agent may request to ensure that the Collateral Agent will be
able to utilize the intellectual property in question pursuant to the license
granted under the Security Agreement to liquidate the Inventory; or

(v) to the extent not otherwise permitted in clauses (i) through (iv) of this
clause (b), (1) transfers of assets by the Borrower or any Subsidiary to
Borrower or to a Domestic Subsidiary or by one Foreign Subsidiary to another
Foreign Subsidiary and (2) transfers of assets acquired after the Effective Date
by the Borrower or any Domestic Subsidiary to a Foreign Subsidiary if: (A) no
Default exists or would result; (B) the assets transferred do not include
Accounts or Inventory owned by the Borrower and located in the United States,
Puerto Rico, or Canada; (C) the assets transferred do not include any
intellectual property necessary for the manufacture or sale of the Inventory
unless the Borrower shall have take such action as the Administrative Agent may
request to ensure that the Collateral Agent will be able to utilize the
intellectual property in question pursuant to the license granted under the
Security Agreement or otherwise to liquidate the Inventory; (D) with respect to
any such transfer involving the Borrower and the Domestic Subsidiaries described
in clause (1) hereto, the party receiving the assets transferred shall be the
Borrower or a Guarantor or simultaneously with such transfer will become a
Guarantor and party to the Security Agreement; and (E) with respect to any such
transfer involving the Borrower and the Domestic Subsidiaries to a Foreign
Subsidiaries described in clause (2) hereto, the party transferring the assets
shall receive fair market value for the assets being transferred and the
transaction shall be upon fair and reasonable terms no less favorable to such
party than such party would obtain in a comparable arm’s–length transaction with
a Person not an Affiliate.

No Foreign Subsidiary shall be required to become a Guarantor under this
Section 5.11.

Section 5.12. Use of Proceeds and Letters of Credit. Except as otherwise
permitted herein, the proceeds of the Loans (including Letters of Credit) will
be used for on–going working capital requirements and other general corporate
purposes of the Borrower and its Subsidiaries and for Permitted Acquisitions.
Letters of Credit will be issued only as (a) documentary Letters of Credit used
only to support obligations of the Borrower or any Subsidiary (other than a
Foreign Subsidiary) related to the purchase of Inventory in the ordinary course
of business or (b) standby Letters of Credit used to support other obligations
of the Borrower or any Subsidiary. None of such proceeds of the Loans will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 57



--------------------------------------------------------------------------------

Section 5.13. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction, including any purchase, sale, lease or exchange of property or
rendering of services, with or for the benefit of any Affiliate, other than
(a) any such transaction expressly permitted by this Agreement (including any
Investment in an Affiliate expressly permitted under Section 5.09), (b) any such
transactions where each of the parties thereto is either the Borrower or a
Guarantor or (c) any transaction entered into by the Borrower or any Subsidiary
which is (i) not otherwise prohibited under this Agreement, (ii) in the ordinary
course of business of such entity’s business and (iii) upon fair and reasonable
terms no less favorable to such entity than it would obtain in a comparable
arm’s–length transaction with a Person not an Affiliate.

Section 5.14. Restricted Payments. The Borrower will not, nor will it permit any
Domestic Subsidiary to make any Restricted Payments except:

(a) a dividend paid by a wholly–owned Subsidiary to the Borrower; and

(b) any Restricted Payment as long as after giving effect to such Restricted
Payment:

(i) no Event of Default exists and is continuing;

(ii) if the applicable Restricted Payment is paid or made during the period from
and including February 1 to and including August 31, then the sum of the
following, as reasonably estimated by the Borrower in good faith, must equal or
exceed $25,000,000: (1) the sum of the balances of the Borrower’s domestic cash,
domestic cash equivalents and Borrowing Base Capacity as of the anticipated
payment date; minus (2) the amount of the applicable Restricted Payment in
question; and

(iii) if the applicable Restricted Payment is paid during the period from and
including September 1 to and including January 31, then the sum of the
following, as reasonably estimated by the Borrower in good faith, must equal or
exceed $35,000,000: (1) the sum of the balances of the Borrower’s domestic cash,
domestic cash equivalents and Borrowing Base Capacity as of the anticipated
payment date; minus (2) the amount of the applicable Restricted Payment in
question.

The Borrower shall provide evidence of compliance with the requirements of the
foregoing subclauses (ii) and (iii) promptly upon the Administrative Agent’s
request for such information.

Section 5.15. Borrower or Guarantor Indebtedness. The Borrower will not, nor
will it permit any Subsidiary to, create, assume or otherwise be or become
liable with respect to any Indebtedness except:

(a) Indebtedness of the Borrower in respect of the Loans and the Letters of
Credit;

(b) Indebtedness of the Guarantors in respect of the Guarantees under the
Guarantee Agreement;

(c) Indebtedness owed by any Guarantor to the Borrower or any Subsidiary or
Indebtedness owed by the Borrower to any Subsidiary;

(d) Indebtedness incurred in connection with Swap Agreements entered into in
compliance with Section 5.18; or

(e) Permitted Indebtedness.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 58



--------------------------------------------------------------------------------

The Borrower will not, nor will it permit any Subsidiary, to incur any
obligations under a “synthetic” lease of real property (i.e., a lease accounted
for under GAAP as an operating lease but intended by the parties for all other
purposes as a financing) or any other off balance sheet financing arrangement
relating to the financing of real property which is not reflected as a liability
on the balance sheets referred to in Section 4.04 or delivered pursuant to
Section 5.01 except for such obligations which in the aggregate do not exceed
$2,500,000 at any time outstanding.

Section 5.16. Sale and Lease Back Transaction. The Borrower will not, nor will
it permit any Subsidiary to, enter into any Sale and Lease Back Transaction.

Section 5.17. Foreign Jurisdictions. Upon the request of the Administrative
Agent, the Borrower will provide the Administrative Agent a list of the United
States jurisdictions in which the Borrower and its Domestic Subsidiaries are
qualified to do business.

Section 5.18. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks (including, without limitation, currency
and commodity risk), to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Capital Stock of the Borrower or any of its
Subsidiaries), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest–bearing liability or investment of the Borrower or any Subsidiary,
(c) forward purchase agreements entered into in respect of the materials needed
by the Borrower and the Subsidiaries in the ordinary course of business, and
(d) the Call Spread.

Section 5.19. Minimum Quarterly Consolidated Debt Service Coverage Ratio. If
Average Borrowing Base Capacity (as defined below) is equal to or less than
(i) $25,000,000 as of any fiscal quarter ended during the period from and
including February 1 to and including August 31 or (ii) $35,000,000 as of any
fiscal quarter ended during the period from and including September 1 to and
including January 31, the Borrower will not permit the ratio of Cash Flow to
Debt Service to be less than 1.10 to 1.00, computed in each case for the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP as of the end of such fiscal quarter for the preceding twelve months.
As used in this Section 5.19, the following terms shall have the following
meanings:

“Cash Flow” means, for any period, the sum of (i) Consolidated EBITDA minus
(ii) Capital Expenditures which were not financed with Indebtedness permitted
under clauses (v), (vi) or (ix) of the definition of Permitted Indebtedness;
minus (iii) all income and franchise taxes paid in cash.

“Debt Service” means, for any period, the sum of (i) Consolidated Net Interest
Expense plus (ii) regularly scheduled principal payments made in respect of
Indebtedness during such period plus (iii) all cash Restricted Payments paid
during such period other than up to $10,000,000 expended to repurchase the
Borrower’s common stock during such period.

“Average Borrowing Base Capacity” means, as of any date of determination, an
amount equal to the average daily balances of the sum of the Borrower’s domestic
cash, domestic cash equivalents and Borrowing Base Capacity for the thirty day
period ending on the date of calculation.

“Borrowing Base Capacity” means, on any date, an amount equal to the Borrowing
Base in effect on such date minus the Committed Exposure on such date.

Section 5.20. [Intentionally Omitted].

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 59



--------------------------------------------------------------------------------

Section 5.21. Restriction on Payment of Indebtedness. Borrower will not, nor
will it permit any Subsidiary to, make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash securities or
other property) of or in respect of principal of or interest on the Senior
Notes, the Convertible Bonds, and any refinancing of any of the foregoing
Indebtedness (collectively, the “Significant Debt”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any of the Significant
Debt, except:

(a) payment of regularly scheduled interest and principal payments as and when
due, other than payments in respect of any subordinated Indebtedness prohibited
by the subordination provisions thereof;

(b) refinancing of Indebtedness to the extent permitted by Section 5.15;

(c) [intentionally omitted];

(d) any prepayment, purchase, redemption, or other acquisition of any of the
Permitted Indebtedness (each a “Prepayment”) from the Net Proceeds of an equity
offering or, with respect to the Convertible Bonds, the conversion thereof into
the underlying common stock of the Borrower; and

(e) any other Prepayment which is not permitted by clause (d) preceding but only
if:

(i) no Default exists or would result;

(ii) if the Prepayment is made:

(A) during the period from and including February 1 to and including August 31,
then the sum of the following must equal or exceed $25,000,000 as of the date of
calculation (which date must not be more than 30 days prior to the date of the
Prepayment): (x) the sum of the balances of the Borrower’s domestic cash,
domestic cash equivalents and Borrowing Base Capacity as of the calculation
date; minus (y) the Committed Exposure on the calculation date; minus (z) the
amount of the Prepayment; or

(B) during the period from and including September 1 to and including
January 31, then the sum of the following must equal or exceed $35,000,000 as of
the date of calculation (which date must not be more than 30 days prior to the
date of the Prepayment): (x) the sum of the balances of the Borrower’s domestic
cash, domestic cash equivalents and Borrowing Base Capacity as of the
calculation date; minus (y) the Committed Exposure on the calculation date;
minus (z) the amount of the Prepayment; and

(iii) the Borrower shall have delivered to the Administrative Agent a
certificate certifying as to its compliance with the forgoing clauses (i) and
(ii) and shall show in reasonable detail the calculation required by
clause (ii).

Section 5.22. Lockbox and Deposit Accounts. Borrower shall not, and shall not
permit any Guarantor to, open any new lockbox account or otherwise utilize any
such lockbox account other than the lockbox accounts identified on Schedule 4.19
unless it shall have given the Administrative Agent thirty (30) days prior
written notice thereof and shall have taken all action deemed necessary or
desirable by the Administrative Agent to cause the Collateral Agent’s security
interest in the proceeds of Collateral to be perfected and protected. Borrower
will not, nor will it permit any Guarantor to, give any party

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 60



--------------------------------------------------------------------------------

(other than the depository institution holding the Lockbox Account) control over
any Lockbox Account. At any time and from time to time within fifteen days of
the Administrative Agent’s request, the Borrower shall provide the
Administrative Agent with a list identifying all deposit accounts owned by the
Borrower and each Guarantor and the institutions holding such accounts.

ARTICLE VI.

Defaults

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) (i) the Borrower shall fail to pay when due any principal on any Loan or any
reimbursement obligation in respect of a Letter of Credit Disbursement or
(ii) the Borrower shall fail to pay interest on any Loan, any fees or any other
amount payable hereunder or under any other Loan Document within five (5) days
of the time such amount is due;

(b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.01 or any of Sections 5.08 to 5.21, inclusive;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those covered by clause (a) or
(b) above) for thirty (30) days after written notice thereof has been given to
the Borrower by the Administrative Agent;

(d) any representation, warranty, certification or statement made by the
Borrower in this Agreement or any other Loan Document or in any certificate,
financial statement or other document delivered pursuant to this Agreement or
any other Loan Document shall prove to have been incorrect in any material
respect when made (or deemed made);

(e) the Borrower or any Subsidiary shall fail to make any payment in respect of
any Material Debt when due or within any applicable grace period;

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables (or, with the giving of notice or lapse
of time or both, would enable) the holder of such Material Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof or, under
circumstances in the nature of a default, to require the prepayment or
repurchase thereof prior to the maturity thereof;

(g) the Borrower or any Domestic Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(h) an involuntary case or other proceeding shall be commenced against the
Borrower or any Domestic Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 61



--------------------------------------------------------------------------------

part of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against the Borrower or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect;

(i) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Borrower or any
Subsidiary or a combination thereof and shall continue unsatisfied and unstayed
for a period of 60 days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any Subsidiary to
enforce any such judgment;

(j) a Change of Control shall occur;

(k) the Guarantee of any Guarantor under the Guarantee Agreement shall cease to
be, or shall be asserted by such Guarantor not to be, a valid and binding
obligation of such Guarantor, except as expressly contemplated by the Guarantee
Agreement;

(l) a contribution required to be made with respect to any defined contribution
plan has not been timely made, the Borrower or any Guarantor has incurred or is
likely to incur any liability to or on account of any defined contribution plan
under Section 409, 502(i) or 502(1) of ERISA or Section 4975 of the Code or on
account of a group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) under Section 4980B of the Code, or the
Borrower or any Guarantor has incurred or is likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in
Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or the
Borrower or any Guarantor has incurred or is likely to incur liabilities
pursuant to one or more Defined Contribution Plans; and such liability,
individually, and/or in the aggregate, has had, or is reasonably likely to have,
a Material Adverse Effect;

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrower terminate the Commitments and
they shall thereupon terminate, (ii) if requested by the Required Banks holding
Notes evidencing more than 50% in aggregate principal amount of the Loans, by
notice to the Borrower declare the Notes of the Borrower (together with accrued
interest thereon) to be, and the Notes (together with accrued interest thereon)
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower, or, (iii) if requested by the Required Banks, do any combination of
the foregoing; provided that in the case of any of the Events of Default
specified in clause (g) or (h) above with respect to the Borrower, without any
notice to the Borrower or any other act by the Administrative Agent or the
Banks, (i) the Commitments shall thereupon terminate, (ii) the Notes of the
Borrower (together with accrued interest thereon) shall become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) the Borrower shall be
required to provide, immediately, cash collateral as contemplated by
Section 2.15(j) in an amount equal to the Letter of Credit Exposure Upon the
occurrence of any Event of Default, the Administrative Agent may (and shall if
directed by the Required Banks) exercise any and all other rights and remedies
afforded by the laws of the State of New York or any other jurisdiction, by any
of the Loan Documents, by equity, or otherwise.

Section 6.02. Default. The Administrative Agent shall give notice to the
Borrower under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 62



--------------------------------------------------------------------------------

Section 6.03. Management; Collection of Accounts.

(a) Upon the occurrence of an Event of Default, the Borrower will, at the
Required Banks’ request, at the Borrower’s cost and expense, collect and
otherwise enforce as Banks’ property and in trust for Collateral Agent for the
ratable benefit of the Administrative Agent and the Banks all amounts payable on
or otherwise receivable with respect to the Accounts and Inventory of the
Borrower. In such event, as to all moneys so collected and all other proceeds of
Accounts and Inventory received by the Borrower, the Borrower shall receive in
trust and shall deliver to Administrative Agent (or to a Lockbox Account or the
Concentration Account) in original form and on the date of receipt thereof, all
checks, drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness. Upon any termination of the Borrower’s authority to collect and
enforce the Accounts and amounts payable with respect to Inventory (which
Administrative Agent may do at any time after the occurrence of an Event of
Default, or the occurrence of any event which, with the passage of time or
giving of a Default notice or both, would constitute an Event of Default),
Administrative Agent may send a notice of assignment and/or notice of the
Collateral Agent’s security interest to any and all customers or any third party
otherwise concerned with any of the Accounts or such Inventory, and thereafter
Administrative Agent shall have the sole right to collect and receive and/or
take possession of the Accounts and such other amounts and the books and records
relating thereto.

(b) (i) the Borrower hereby constitutes the Agents or their respective designees
on behalf of the Banks as the Borrower’s attorney–in–fact with power: to
receive, endorse, assign and/or deliver in its name or the name of the Borrower
any notes, acceptances, checks, drafts, money orders or other evidences of
payment or account that may come into its possession and the Borrower hereby
waives notice of presentment, protest and non–payment of any instrument so
endorsed; to sign the Borrower’s name on any invoice or bill of lading relating
to any of the Accounts; and to send verifications of Accounts; to do all other
acts and things necessary to carry out this Agreement and, upon the occurrence
of an Event of Default, to notify postal service authorities to change the
address for delivery of mail addressed to the Borrower to such address as the
Agents may designate. All acts of said attorney or designee are hereby ratified
and approved, and said attorney or designee shall not be liable for any acts of
omission or commission, for any error of judgment or for any mistake of fact or
law, provided that the Agents or their respective designees shall not be
relieved of liability to the extent it is determined by a final judicial
decision that its act, error or mistake constituted gross negligence or willful
misconduct. This power of attorney, being coupled with an interest, is
irrevocable until all of the obligations of the Borrower to the Agents and the
Banks under this Agreement and the Notes are paid in full and the Commitments
are terminated.

(ii) The Collateral Agent, on behalf of the Banks, without notice to or consent
of the Borrower but acting only at the direction of the Administrative Agent or
the Required Banks, upon the occurrence of an Event of Default, (A) may make
demand on, sue upon or otherwise collect, extend the time of payment of, or
compromise or settle for cash, credit or otherwise upon such terms as shall be
determined by Administrative Agent in its sole discretion, any of the Accounts
or any securities, instruments or insurance applicable thereto and/or release
the obligor thereon; and (B) is authorized and empowered to accept the return of
the goods represented by any of the Accounts.

(c) Nothing herein contained shall be construed to constitute the Borrower as
agent of Administrative Agent or the Collateral Agent for any purpose
whatsoever, and neither Agent shall be responsible or liable for any shortage,
discrepancy, damage, loss or destruction of any part of the Collateral wherever
the same may be located and regardless of the cause thereof (except for the
Agents’ obligations, if any, under the Uniform Commercial Code with respect
thereto or to the extent it is determined by a final judicial decision that
either Agent’s act or omission constituted gross negligence or willful
misconduct). Neither Agent shall, under any circumstances or in any event
whatsoever, have any

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 63



--------------------------------------------------------------------------------

liability for any error or omission or delay of any kind occurring in the
settlement, collection or payment of any of the Accounts or any instrument
received in payment thereof or for any damage resulting therefrom (except to the
extent it is determined by a final judicial decision that either Agent’s error,
omission or delay constituted gross negligence or willful misconduct). The
Agents, by anything herein or in any assignment or otherwise, do not assume any
of the Borrower’s obligations under any contract or agreement assigned to either
Agent, and no Agent shall be responsible in any way for the performance by
Borrower of any of the terms and conditions thereof.

(d) If any of the Accounts include a charge for any tax payable to any
governmental tax authority, the Administrative Agent is hereby authorized (but
in no event obligated) to pay the amount thereof to the proper taxing authority
for the Borrower’s account and to charge Borrower’s account therefor. The
Borrower shall notify the Administrative Agent if any Accounts include any tax
due to any such taxing authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of such
Accounts and shall not be liable for any taxes that may be due from the Borrower
by reason of the sale and delivery creating such Accounts.

Section 6.04. Status of Accounts.

(a) With respect to Eligible Accounts Receivable of the Borrower in existence on
the Effective Date and at the time any future Eligible Accounts Receivable are
included in any Borrowing Base Certificate, the Borrower represents and warrants
that:

(i) the Borrower is the sole owner of the Account and is fully authorized to
sell, transfer, pledge and/or grant a security interest in each and every
Account, free and clear of all liens except in favor of Collateral Agent for the
ratable benefit of the Administrative Agent and the Banks or otherwise permitted
hereunder;

(ii) each Account is a good and valid account representing a bona fide
transaction completed in accordance with the terms and provisions contained in
any documents related thereto;

(iii) the amount of the face value shown on any schedule of Accounts provided to
the Administrative Agent and/or all invoices and statements delivered to the
Agents with respect to any Account, are actually and absolutely owing to the
Borrower for delivery of goods or services and are not contingent for any
reason;

(iv) to the best of the Borrower’s knowledge, there are no setoffs,
counterclaims or disputes existing or asserted with respect thereto, the Account
is not subject to a contra account, and the Borrower has not made any agreement
with any account debtor thereunder for any deduction therefrom, except a
discount or allowance allowed by the Borrower in the ordinary course of its
business for prompt payment consistent with past practices of the Borrower, all
of which discounts or allowances are reflected in the calculation of the face
value of each respective invoice related thereto;

(v) none of the transactions underlying or giving rise to any Account shall
violate in any material respect any applicable state or federal laws or
regulations, and all documents relating to any Account shall be legally
sufficient under such laws or regulations and shall be legally enforceable in
accordance with their terms;

(vi) to the best of the Borrower’s knowledge, all signatures and endorsements
that appear on all documents and agreements relating to Accounts are genuine and
each account debtor, guarantor or endorser thereunder (i) had the capacity,
power and authority to contract at the time any such document or agreement
giving rise to the Account was executed and (ii) is solvent and will continue to
be fully able to pay all Accounts on which it is obligated in full when due;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 64



--------------------------------------------------------------------------------

(vii) all documents and agreements relating to Accounts are true and correct and
in all respects what they purport to be and are not evidenced by a judgment;

(viii) to the best of the Borrower’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforcement thereof or tend
to reduce the amount payable or collectible thereunder from the amount of the
invoice face value shown on any schedule of Accounts, and on all contracts,
invoices and statements delivered to the Agents with respect thereto;

(ix) the goods giving rise thereto are not, and were not at the time of the sale
thereof, subject to any lien, claim, encumbrance or security interest, except
the lien of the Borrower as vendor thereof pursuant to the Uniform Commercial
Code, the security interest of the Collateral Agent for the benefit of the
Administrative Agent and the Banks pursuant to the Loan Documents;

(x) to the best of the Borrower’s knowledge, there are no proceedings or actions
which are threatened or pending against any account debtor thereunder which
might result in any material adverse change in the financial condition of such
account debtor; and

(xi) they have not been pledged to any other Person.

(b) the Borrower covenants that, from and after the Effective Date:

(i) the Borrower shall maintain books and records pertaining to said Collateral
consistent with past practice;

(ii) the Borrower will, promptly upon learning thereof, report to the
Administrative Agent any matters materially adversely affecting the value,
enforceability or collectibility of any of the Accounts;

(iii) if any amount payable under or in connection with any Account is evidenced
by a promissory note or other instrument, as such terms are defined in the
Uniform Commercial Code, such promissory note or instrument shall be immediately
pledged, endorsed, assigned and delivered to Collateral Agent for the ratable
benefit of the Administrative Agent and the Banks as additional collateral;

(iv) other than in the ordinary course of business, the Borrower shall not
re–date any invoice or sale, or make sales on extended terms dating beyond that
customary in the industry;

(v) The Borrower shall conduct a physical count of its inventory at such
intervals as the Administrative Agent may reasonably request, and promptly
supply the Administrative Agent with a copy of such counts accompanied by a
report of the value (based on the lower of average cost basis and market value)
of such inventory;

(vi) The Borrower shall not, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Eligible Account
Receivable, compromise or settle any Eligible Account Receivable for less than
the full amount thereof, release in whole or in part, any Person or property
liable for the payment thereof, or allow any credit or discount whatsoever
thereon (other than discounts in the ordinary course of business for prompt
payment consistent with past practices); provided, that, the Borrower may
without the Administrative Agent’s prior written consent

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 65



--------------------------------------------------------------------------------

grant extensions of time of payment for Accounts which are not Eligible Accounts
Receivable, or compromise or settle any such Accounts for less than the full
amount thereof or allow a credit or discount on any such Account, so long as
such extension, compromise, settlement, credit or discount is in the ordinary
course of the Borrower’s business consistent with past practices and on such
terms as may be customary in the industry.

Section 6.05. Collateral Custodian. If an Event of Default exists and an Agent
is either exercising its remedies with respect to the Collateral or otherwise
acting to protect its interests in the Collateral, the Administrative Agent may
at any time and from time to time employ and maintain in the premises of the
Borrower a custodian selected by the Administrative Agent who shall have full
authority to do all acts necessary to protect Banks’ interests and to report to
the Administrative Agent thereon. The Borrower hereby agrees to cooperate with
any such custodian and to do whatever the Administrative Agent may reasonably
request to preserve the collateral. All costs and expenses incurred by the
Administrative Agent by reason of the employment of the custodian shall be
payable by the Borrower and added to the amounts due and owing under this
Agreement and the Notes.

Section 6.06. Performance by the Agent. If a Default exists, the Borrower or any
Guarantor shall fail to perform any covenant or agreement in accordance with the
terms of the Loan Documents, either Agent may, at the direction of Required
Banks, perform or attempt to perform such covenant or agreement on behalf of
Borrower or the applicable Guarantor. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any necessary and reasonable
amount expended by the applicable Agent or the Banks in connection with such
performance or attempted performance. Notwithstanding the foregoing, it is
expressly agreed that neither the Administrative Agent, the Collateral Agent nor
any Bank shall have any liability or responsibility for the performance of any
obligation of Borrower or any Guarantor under any Loan Document. An Agent may be
obligated to pay certain amounts to the financial institutions party to the
Lockbox Agreements from time to time, including without limitations, fees owed
to such financial institutions arising from their lock box and other deposit
account services and amounts sufficient to reimburse such financial institutions
for the amount of any item deposited in the related account which is returned
unpaid. In the event an Agent is required to pay any such amounts, the
applicable Agent shall notify Borrower and Borrower shall promptly pay any
amount so expended by such Agent to the such Agent. Amounts due and unpaid under
this Section 6.06 may be funded as Swingline Loans or other Loans pursuant to
the terms of Section 2.02(ii).

ARTICLE VII.

The Administrative Agent

Section 7.01. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes JPMorgan Chase Bank, N.A. to take such action as agent on its behalf
(and continues the appointment of JPMorgan Chase Bank, N.A. as the
“Administrative Agent” under the Prior Credit Agreement) and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto. The Borrower hereby approves the
appointment of JPMorgan Chase Bank, N.A. as Administrative Agent hereunder (and
continues the appointment of JPMorgan Chase Bank, N.A. as the “Administrative
Agent” under the Prior Credit Agreement). The Administrative Agent and each Bank
irrevocably appoints and authorizes Bank of America, N.A. to act as its nominee
as collateral agent under this Agreement and the other Loan Documents (and
continues the appointment of Bank of America, N.A. as the “Agent” under the
Original Credit Agreement but only with respect to the Liens granted to the
“Agent” under the Original Credit Agreement and the Loan Documents executed
pursuant thereto) with such powers as are specifically designates to the
Collateral Agent by the terms of this Agreement and the other Loan Documents,
together with such other powers as a reasonably incidental thereto, including,

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 66



--------------------------------------------------------------------------------

without limitation, to act as nominee for and behalf of the Administrative Agent
and the Banks under this Agreement and the Loan Documents and in connection with
the Lockbox Accounts with respect to the Liens created by the Security
Agreement, and except, as otherwise expressly set forth herein, to take such
action as may be requested by the Administrative Agent or the Required Banks:
provided, that, unless and until Collateral Agent shall have received any such
request, Collateral Agent may take such administrative action, as it may deem
advisable to protect the value of the Collateral and the ability of the Banks to
realize the full amount thereof.

Section 7.02. Agents and Affiliates. JPMorgan Chase Bank, N.A. and Bank of
America, N.A. shall have the same rights and powers under this Agreement as any
other Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent or the Collateral Agent (as applicable), and
JPMorgan Chase Bank, N.A., Bank of America, N.A. and their respective affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not an Agent hereunder.

Section 7.03. Action by Agent. The obligations of either Agent under this
Agreement or any other Loan Documents are only those expressly set forth herein
or therein. Without limiting the generality of the foregoing, neither Agent
shall be required to take any action with respect to any Default, except as
expressly provided in Article VI.

Section 7.04. Consultation with Experts. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

Section 7.05. Liability of Agent. Neither Agent nor any of their respective
directors, officers, agent, or employees shall be liable for any action taken or
not taken by it in connection herewith (i) with the consent or at the request of
the Required Banks or, with respect to the Collateral Agent, at the request of
the Administrative Agent or (ii) in the absence of its own gross negligence or
willful misconduct. Neither Agent nor any of their respective directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement or any other Loan Document or any
Borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Guarantor; (iii) the satisfaction of any
condition specified in Article III, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other instrument
or writing furnished in connection herewith or therewith unless specifically
requested to do so by a Bank. Neither Agent shall incur any liability by acting
in reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it in good
faith to be genuine or to be signed by the proper party or parties.

Section 7.06. Indemnification. Each Bank shall, in accordance with its
Applicable Percentage, indemnify each Agent and each Agent’s Related Parties (to
the extent not reimbursed by the Borrower) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the indemnified parties’ gross negligence or willful
misconduct) that either Agent or any of their respective Related Parties may
suffer or incur in connection with this Agreement or any other Loan Document
(including, without limitation, in connection with the Lockbox Accounts) or any
action taken or omitted by such Agent or Related Party hereunder or thereunder.
If a Bank makes any indemnification payment to an indemnified party pursuant to
this Section and thereafter such party receives payment from the Borrower in
respect of the same indemnified amount, such indemnified party shall reimburse
such Bank to the extent of its ratable share of such payment received by such
party.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 67



--------------------------------------------------------------------------------

Section 7.07. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon either Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon either Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

Section 7.08. Successor Agents. The Administrative Agent may resign at any time
by giving at least 15 days prior written notice thereof to the Banks, the
Collateral Agent and the Borrower. Upon any such resignation, the Required Banks
shall have the right to appoint a successor Administrative Agent approved by the
Borrower (such approval not to be unreasonably withheld); provided that no
approval of the Borrower shall be necessary if an Event of Default has occurred
and is continuing. If no successor Administrative Agent shall have been so
appointed by the Required Banks and, if required, approved by the Borrower and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $50,000,000. The Collateral Agent may
resign at any time by giving at least 30 days prior written notice thereof to
the Administrative Agent, the Banks and the Borrower. Upon any such resignation,
the Administrative Agent shall have the right to appoint a successor Collateral
Agent approved by the Borrower (such approval not to be unreasonably withheld);
provided that no approval of the Borrower shall be necessary if an Event of
Default has occurred and is continuing. Upon the acceptance of its appointment
as an Agent, each successor Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations (other than with respect to
its obligations under Section 9.10). After any retiring Agent’s resignation
hereunder as an Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent.

Section 7.09. Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.

Section 7.10. Sub–Agent; Issuing Banks; Swingline Lender. Either Agent may
perform any of its obligations and exercise any of its rights under the Loan
Documents by or through sub–agent. The provisions of this Article VII shall
inure to the benefit of any sub–agent of any Agent, each Issuing Bank and the
Swingline Lender in the same manner and to the same extent as they inure to the
benefit of the such Agent.

Section 7.11. Perfection by Possession and Control; Deposit Accounts. The
Administrative Agent and the Collateral Agent hereby appoint each of the other
Banks to serve as bailee to perfect Collateral Agent’s Liens in any Collateral
in the possession of any such other Bank. Each Bank possessing any Collateral
agrees to so act as bailee for the Collateral Agent in accordance with the terms
and provisions hereof. In furtherance of the forgoing, each Bank acknowledges
that the Borrower and certain of the Guarantors maintain deposit accounts at one
or more of the Banks (all such accounts the “Loan Party Accounts”). Each Bank
agrees to hold its Loan Party Accounts as bailee for the Collateral Agent to
perfect the Collateral Agent’s Liens in the proceeds of Collateral held therein.
Each Bank who holds a Lockbox Account agrees to pay to the Administrative Agent
on a daily basis by automated clearinghouse debit for credit to the
Concentration Account or by wire transfer all collected funds on

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 68



--------------------------------------------------------------------------------

deposit in its Lockbox Accounts. The Administrative Agent shall be the only
party entitled to make withdrawals from or otherwise give any direction with
respect to the Lockbox Accounts. Prior to the receipt by a Bank of a written
notice of an Event of Default from the Administrative Agent, the Borrower and
the Guarantors are entitled to make withdrawals from the Loan Party Accounts
which are not Lockbox Accounts and make deposits into all the Loan Party
Accounts. When a Bank has received a written notice of an Event of Default from
the Administrative Agent, (a) the Administrative Agent shall be the only party
entitled to make withdrawals from or otherwise give any direction with respect
to the Loan Party Accounts, and (b) each Bank shall transfer, in immediately
available funds by wire transfer to the Administrative Agent, the amount of the
collected funds credited to the Loan Party Accounts it holds (to the extent not
already doing so with respect to Lockbox Accounts) and deliver to the
Administrative Agent all moneys or instruments relating thereto or held therein
and any other Collateral at any time the Administrative Agent demands payment or
delivery thereof by such written notice to such Bank. The Borrower and each
Guarantor agrees that each Bank is authorized to immediately deliver all the
Collateral to the Administrative Agent upon the Bank’s receipt of such notice
from the Administrative Agent. No Bank (other than the Administrative Agent
acting for the benefit of the Secured Parties) shall exercise any right of
set–off or banker’s lien against any Loan Party Account for any obligations
other than the Obligations; provided that a Bank shall be entitled to charge, or
set–off against a Loan Party Account and retain for its own account, any
customary fees, costs, charges and expenses owed to it in connection with the
opening, operating and maintaining such Loan Party Account and for the amount of
any item credited to such Loan Party Account that is subsequently returned for
any reason.

Section 7.12. Powers and Immunities of Issuing Bank and Swingline Lender.
Neither the Issuing Bank, the Swingline Lender nor any of their respective
Related Parties shall be liable for any action taken or omitted to be taken by
any of them hereunder or otherwise in connection with any Loan Document except
for its or their own gross negligence or willful misconduct. Without limiting
the generality of the preceding sentence, neither the Issuing Bank nor the
Swingline Lender: (i) shall have any duties or responsibilities except those
expressly set forth in the Loan Documents, and shall not by reason of any Loan
Document be a trustee or fiduciary for any Bank or for either Agent, (ii) shall
be required to initiate any litigation or collection proceedings under any Loan
Document, (iii) shall be responsible to any Bank or either Agent for any
recitals, statements, representations, or warranties contained in any Loan
Document, or any certificate or other documentation referred to or provided for
in, or received by any of them under, any Loan Document, or for the value,
validity, effectiveness, enforceability, or sufficiency of any Loan Document or
any other documentation referred to or provided for therein or for any failure
by any Person to perform any of its obligations thereunder, (iv) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants, or experts, and (v) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate, or other instrument or writing believed by it to be
genuine and signed or sent by the proper party or parties. As to any matters not
expressly provided for by any Loan Document, the Issuing Bank and the Swingline
Lender shall in all cases be fully protected in acting, or in refraining from
acting, hereunder in accordance with instructions signed by the Required Banks,
and such instructions of the Required Banks and any action taken or failure to
act pursuant thereto shall be binding on the Agents and all of the other Banks;
provided, however, that neither the Issuing Bank nor the Swingline Lender shall
be required to take any action which exposes it to personal liability or which
is contrary to any Loan Document or applicable law.

Section 7.13. Other Agents. No Bank which has been designated as a Documentation
Agent or a Syndication Agent under this Agreement shall have any right, power,
obligation, liability, responsibility or duty under this Agreement solely as a
result of such designation.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 69



--------------------------------------------------------------------------------

ARTICLE VIII.

Change in Circumstances

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any LIBOR Rate Borrowing
Required Banks advise the Administrative Agent that the LIBOR Rate, as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their LIBOR Loans for such Interest Period,
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make LIBOR Loans or to convert outstanding Loans
into LIBOR Loans shall be suspended, (ii) each outstanding LIBOR Loan shall be
converted into a Base Rate Loan on the last day of the then current Interest
Period applicable thereto, and (iii) unless the Borrower notifies the
Administrative Agent at least two Domestic Business Days before the date of any
LIBOR Rate Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date shall instead be made as a Base Rate
Borrowing.

Section 8.02. Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its LIBOR Lending Office)
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for any Bank (or its LIBOR Lending Office) to make, maintain or fund
its LIBOR Loans and such Bank shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make LIBOR Loans to the Borrower
shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section, such Bank shall designate a different LIBOR Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall determine that it may not lawfully continue to maintain and fund
any of its outstanding LIBOR Loans to the Borrower to maturity and shall so
specify in such notice, the Borrower shall immediately prepay in full the then
outstanding principal amount of each such LIBOR Loan, together with accrued
interest thereon. Concurrently with prepaying each such LIBOR Loan, the Borrower
shall borrow a Base Rate Loan in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
LIBOR Loans of the other Banks), and such Bank shall make such a Base Rate Loan.

Section 8.03. Increased Cost and Reduced Return.

(a) If on or after the Effective Date, in the case of any Loan or any obligation
to make Loans, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
governmental authority, central bank or comparable agency shall impose, modify
or deem applicable any reserve, special deposit, insurance assessment or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or on the United States market for certificates of deposit or the London
interbank market any

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 70



--------------------------------------------------------------------------------

other condition affecting its LIBOR Loans or Letters of Credit or its obligation
to make such LIBOR Loans or issue Letters of Credit and the result of any of the
foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any LIBOR Loan to the Borrower or issuing or
maintaining any letter of Credit, or to reduce the amount of any sum received or
receivable by such Bank (or its Applicable Lending Office) under this Agreement
or under its Notes with respect thereto, by an amount reasonably deemed by such
Bank to be material, then, within 15 days after demand by such Bank setting
forth the circumstances giving rise to such demand and a calculation of the
amount or amounts demanded (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction.

(b) If any Bank shall have determined that, after the Effective Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction.

(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the Effective Date, which
will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

(d) Failure or delay on the part of a Bank or an Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Bank’s or such Issuing Bank’s, as the case may be, right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Bank pursuant to this Section for any increased costs or reduced returns
incurred more than 270 days prior to the date such Bank notifies the Borrower
thereof and of such Bank’s intention to claim compensation therefor; provided
further that, if the change in law or in the application of law giving rise to
such increased costs or reduced returns is retroactive, than the 270–day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) The provisions of this Section also shall inure to the benefit of each
Issuing Bank in its capacity as such.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 71



--------------------------------------------------------------------------------

Section 8.04. Taxes.

(a) For purposes of this Section 8.04(a), the following terms have the following
meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, including any taxes, duties, levies, imposts, deductions, charges or
withholdings with respect to any payment by the Borrower that would not have
been imposed on a payment by the Borrower, but excluding (i) in the case of each
Bank and each Agent, taxes imposed on its income, and franchise or similar taxes
imposed on it, by a jurisdiction under the laws of which such Bank or Agent (as
the case may be), is organized or in which its principal executive office is
located or, in the case of each Bank, in which its Applicable Lending Office is
located, (ii) in the case of each Bank and each Agent, taxes imposed solely by
reason of such Bank or Agent (as the case may be) doing business in the
jurisdiction imposing such tax, other than as a result of this Agreement or any
Note or any transaction contemplated hereby (including the negotiation of any of
the foregoing) and (iii) in the case of each Bank, any withholding tax imposed
on such payments but only at a rate equal to the United States withholding tax
that such Bank is (or would be) subject to on such payments by the Borrower at
the time such Bank first becomes a party to this Agreement.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Notes or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

(b) Any and all payments by the Borrower to or for the account of any Bank or
either Agent hereunder or under any Note shall be made without deduction for any
Taxes or Other Taxes; provided that, if the Borrower shall be required by law to
deduct any Taxes or Other Taxes from any such payments, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Bank or Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.01, the original or a copy of a receipt
evidencing payment thereof.

(c) The Borrower agrees to indemnify each Bank and each Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed or asserted on amounts payable under this Section) paid by
such Bank or the applicable Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be paid within 15 days after such Bank or
Agent (as the case may be) makes written demand therefor. After any Bank or
Agent (as the case may be) learns of the imposition of Taxes or Other Taxes,
such Bank or Agent (as the case may be) will act in good faith promptly to
notify the relevant Borrower of its obligations hereunder.

(d) Each Foreign Bank, on or prior to the date of its execution and delivery of
this Agreement in the case of each Bank listed on the signature pages hereof and
on or prior to the date on which it becomes a Bank in the case of each other
Bank, and from time to time thereafter if requested in writing by the Borrower
(but only so long as such Bank remains lawfully able to do so), shall provide
the Borrower and the Administrative Agent with the appropriate form or forms
(including any forms required to replace forms previously provided because of a
change in a Bank’s place of organization, principal office or Applicable Lending
Office, or in the event that any forms are no longer valid because of their
expiration or a change in law or regulations, other appropriate evidence of
exemption or reduction as reasonably requested by the Borrower), certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Bank from withholding tax imposed by the
United States or reduces the rate of withholding tax (if any) on payments of
interest for the account of such Bank or certifying that the income receivable
pursuant to this Agreement is otherwise not subject to such withholding tax.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 72



--------------------------------------------------------------------------------

(e) For any period with respect to which a Bank has failed to provide the
Borrower or the Administrative Agent with the appropriate form as required by
Section 8.04(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.04(b) or (c) with respect to the withholding taxes that would
not have been imposed if such form had been provided; provided that if a Bank,
which is otherwise exempt from or subject to a reduced rate of withholding tax,
becomes subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Bank shall reasonably
request to assist such Bank to recover such Taxes.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section, then such Bank will change the
jurisdiction of its Applicable Lending Office if such change (i) will eliminate
or reduce any such additional payment which may thereafter accrue and (ii) in
the judgment of such Bank, is not otherwise disadvantageous to such Bank.

(g) If a Bank or an Agent shall receive a refund (including any offset or
credit) from a taxation authority (as a result of any error in the imposition of
Taxes or Other Taxes by such taxation authority) of any Taxes or Other Taxes
paid by the Borrower pursuant to Section 8.04(b) or (c), such Bank or Agent (as
the case may be) shall promptly pay to the Borrower the amount so received, with
interest received from the taxation authority with respect to such refund.

Section 8.05. Base Rate Loans Substituted for Affected LIBOR Loans. If (i) the
obligation of any Bank to make LIBOR Loans to the Borrower has been suspended
pursuant to Section 8.02 or (ii) any Bank has demanded compensation from the
Borrower under Section 8.03 or 8.04 with respect to its LIBOR Loans and the
Borrower shall, by at least five LIBOR Business Days’ prior notice to such Bank
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:

(a) all Loans which would otherwise be made by such Bank as LIBOR Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related LIBOR Loans of the other Banks), and

(b) after each of its LIBOR Loans has been repaid, all payments of principal
which would otherwise be applied to repay such LIBOR Loans shall be applied to
repay its Base Rate Loans instead.

Section 8.06. Substitution of Bank. If (i) the obligation of any Bank to make or
maintain LIBOR Loans has been suspended pursuant to Section 8.02 or (ii) any
Bank has demanded compensation under Section 8.03 or is receiving increased
payments or indemnification payments under Section 8.04 or if a Bank becomes a
Defaulting Bank, the Borrower shall have the right to seek a bank or banks
(“Substitute Banks”), which may be one or more of the Banks or one or more other
banks satisfactory to the Administrative Agent, to purchase all (but not less
than all) the Notes and the participations in the Letter of Credit Exposure and
Swingline Loans of such Bank (the “Affected Bank”) and, if the Borrower locates
a Substitute Bank, the Affected Bank shall, upon payment to it of the purchase
price agreed between it and the Substitute Bank (or, failing such agreement, a
purchase price in the amount of the outstanding principal amount of its Loans
and accrued interest thereon to the date of payment plus the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 73



--------------------------------------------------------------------------------

Affected Bank’s Applicable Percentage of all unreimbursed Letter of Credit
Disbursements) plus any amount (other than principal and interest) then due to
it or accrued for its account hereunder, assign all its rights and obligations
under this Agreement and the Notes to the Substitute Bank, and the Substitute
Bank shall assume such rights and obligations, whereupon the Substitute Bank
shall be a Bank party to this Agreement and shall have all the rights and
obligations of a Bank. Any assignment by an Affected Bank pursuant to this
Section shall be treated as a prepayment of the Affected Bank’s LIBOR Loans for
purposes of Section 2.12.

ARTICLE IX.

Miscellaneous

Section 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, .pdf, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower, any Issuing Bank, the Swingline Lender or either Agent, at
its address or its telecopy number set forth on the signature pages hereof,
(y) in the case of any Bank, at its address or its telecopy number set forth in
its Administrative Questionnaire, or (z) in the case of any party, such other
address or other telecopy or telex number as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Borrower. Each
such notice, request or other communication shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified in
this Section and the appropriate confirmation of receipt or answerback is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or
(iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
or Article VIII shall not be effective until received.

Section 9.02. No Waivers. No failure or delay by the Administrative Agent, any
Issuing Bank or any Bank in exercising any right, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

Section 9.03. Expenses; Indemnification.

(a) Subject to the limitations in Section 5.06 with respect to the obligations
to pay for field examinations and inventory appraisals, the Borrower shall pay
(i) all reasonable out–of–pocket expenses of the Administrative Agent, the
Collateral Agent and (in the case of expenses relating to any Letter of Credit)
each Issuing Bank, including reasonable fees and disbursements of special
counsel for each Agent in connection with the preparation and administration of
this Agreement and the other Loan Documents, any waiver or consent hereunder or
thereunder or any amendment hereof or thereof or any Default or alleged Default
hereunder; any fees and expenses incurred in connection with field examinations
of the Collateral (if payment is required by the Borrower) and inventory
appraisals; provided that when no Default exists, neither Agent shall incur more
than $10,000 in fees or expenses (relating to a single expense or a series of
expenses) without prior written consent from the Borrower, provided further that
the forgoing limitation does not apply to (A) reasonable fees and expenses of
each Agent’s legal counsel or (B) any other expenditure which has been
previously approved by the Borrower, and (ii) if an Event of Default occurs, all
reasonable out–of–pocket fees, expenses and disbursements of counsel to the
Agents and one additional counsel representing all of the Banks, taken as a
whole, in connection with such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 74



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Issuing Bank and each Bank, their respective affiliates and the
respective directors, officers, agent and employees of the foregoing (each an
“Indemnitee”) and hold each such Indemnitee harmless from and against any and
all liabilities, losses, damages, costs and expenses of any kind (including any
of the foregoing with respect to Environmental Laws applicable to the Borrower
or any Subsidiary), including, without limitation, the reasonable fees and
disbursements of counsel, which may be actually incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened relating to or arising out of the Loan Documents or any actual or
proposed use of proceeds of Loans or Letters of Credit hereunder; provided that
no Indemnitee shall have the right to be indemnified hereunder for its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.

Section 9.04. Setoffs.

(a) Subject to the obligations under Section 7.11, each Bank agrees that if it
shall, by exercising any right of setoff or counterclaim or otherwise, receive
payment of a proportion of the aggregate amount of its claims in respect of
Letter of Credit Disbursements and principal and interest due with respect to
any Note held by it which is greater than the proportion received by any other
Bank in respect of the aggregate amount of claims in respect of Letter of Credit
Disbursements and principal and interest due with respect to any Note held by
such other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the claims in respect of Letter of Credit
Disbursements and Notes held by the other Banks, and such other adjustments
shall be made, as may be required so that all such payments of claims in respect
of Letter of Credit Disbursements and of principal and interest with respect to
the Notes held by the Banks shall be shared by the Banks pro rata. The Borrower
agrees, to the fullest extent it may effectively do so under applicable law,
that any holder of a participation in a claim in respect of a Letter of Credit
Disbursement or in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of setoff or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

(b) In addition to any rights and remedies of the Banks provided by law but
subject to the obligations under Section 7.11, each Bank shall have the right,
without prior notice the Borrower or any of its Subsidiaries, any such notice
being expressly waived to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower or any of its Subsidiaries
hereunder (whether at the stated maturity, by acceleration or otherwise) or
under any of the other Loan Documents, to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Bank or any
branch or agency thereof to or for the credit or the account of the Borrower or
any of its Subsidiaries, as the case may be, and whether or not such Bank is
otherwise fully secured. Each Bank agrees promptly to notify the Borrower and
the Agents after any such setoff and application made by such Bank, provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT
TO DIRECT THE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE
EXERCISE BY THE BANKS OF THEIR RIGHT OF SET–OFF UNDER THIS SECTION ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 75



--------------------------------------------------------------------------------

Section 9.05. Amendments and Waivers. Any provision of this Agreement or any
other Loan Document may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by, or approved in writing by, the Borrower
and the Required Banks (and, if the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender are affected thereby, by the
Administrative Agent or such Issuing Bank or the Swingline Lender, as the case
may be); provided that no such amendment or waiver shall, unless signed by, or
approved in writing by, all the Banks affected thereby (i) increase or decrease
the Total Commitment from that in effect on the Closing Date or the Commitment
of any Bank (except for a ratable decrease in the Commitments of all Banks) or
subject any Bank to any additional obligation, (ii) reduce the principal of or
rate or amount of interest on any Loan or any claim for reimbursement of a
Letter of Credit Disbursement or any fees hereunder, (iii) postpone the date
fixed for any payment of principal (but not a mandatory prepayment) of or
interest on any Loan or for any reimbursement of a Letter of Credit Disbursement
or for payment of any fees hereunder or for any reduction or termination of any
Commitment, (iv) change the respective Applicable Commitments or the aggregate
unpaid principal amount of the Notes, or the number of Banks, which shall be
required for the Banks or any of them to take any action under this Section or
any other provision of this Agreement, (v) change any provision of this
Agreement (including Section 2.16(b)) in a manner that would alter the pro rata
sharing of payments under this Agreement, (vi) release any Guarantor that is a
Material Subsidiary from its Guarantee under the Guarantee Agreements,
(vii) increase the advance rates under the Borrowing Base in excess of the
advance rates in effect on the Effective Date, (viii) direct the Collateral
Agent to release any portion of the Collateral greater than five percent (5%) of
the aggregate amount of the Collateral, unless such Collateral is disposed of in
a transaction permitted by this Agreement or (ix) release or discharge any of
the payment obligations of the Borrower under the Loan Documents. If the
Borrower is successful in raising additional equity, the Net Proceeds
contributed to the Borrower in connection therewith equals or exceeds
$50,000,000, no Default exists and the Borrower requests amendments to the
restrictive covenants contained in this Agreement in connection with such
additional equity contribution in light of the improved financial position of
the Borrower as a result thereof, the Agents and the Banks agree that they will
not charge an amendment fee in connection with any resulting amendment entered
into in connection therewith. The forgoing sentence shall not obligate either
Agent or any of the Banks to enter into any such amendment. Notwithstanding any
other provisions of this Section 9.05 to the contrary, this Agreement may be
amended pursuant to an Increased Commitment Supplement executed in accordance
with Section 2.18 which only needs to be signed by the Borrower, the
Administrative Agent and the Banks increasing or providing new Commitments
thereunder.

Section 9.06. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Bank may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 76



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Bank may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Bank, an affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default under clauses (a), (g) or (h) of Section 6.01
has occurred and is continuing, any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Bank with a Commitment immediately prior to giving effect to such
assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Bank or an Affiliate of a Bank or
an assignment of the entire remaining amount of the assigning Bank’s Commitment,
the amount of the Commitment of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clauses (a), (g) or (h) of Section 6.01
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it is not a Bank, shall deliver to the Administrative Agent
an Administrative Questionnaire.

For the purposes of this Section 9.06(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Bank, (b) an affiliate of such Bank or (c) an entity or an affiliate of an
entity that administers or manages a Bank.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.13, 8.03 and
8.04). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 9.06 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 77



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitment of, and principal amount of the Loans
and Letter of Credit Disbursements owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agents and the Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Collateral Agent and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Bank may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Bank’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Bank’s
obligations under this Agreement shall remain unchanged, (B) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.05 that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
clauses (a), (g) or (h) of Section 6.01 to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.04(b) as though it were a Bank, provided such
Participant agrees to be subject to Section 9.04(a) as though it were a Bank.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 8.03 or 8.04 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Bank if it were a Bank
shall not be entitled to the benefits of Section 8.04 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 8.04 as though
it were a Bank.

(d) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 78



--------------------------------------------------------------------------------

Section 9.07. Governing Law; Submission to Jurisdiction. This Agreement, each
Note and each other Loan Document shall be governed by and construed in
accordance with the laws of the State of New York (other than those conflict of
law provisions that would defer to the substantive laws of another
jurisdiction). Without in any way limiting the preceding choice of law, the
parties elect to be governed by New York law in accordance with, and are relying
(at least in part) on, Section 5–1401 of the General Obligations Law of the
State of New York. The Borrower hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
any New York State court sitting in New York City for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

Section 9.08. Counterparts; Integration. This Agreement may be signed in any
number of counterparts and on telecopy counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof, including, without limitation, the Original Credit Agreement and the
Prior Credit Agreement.

Section 9.09. WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND THE BANKS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.10. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
affiliates’ directors, officers, employees and agent, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
Administrative Agent, the Collateral Agent and the Banks shall be responsible
for the compliance with this paragraph by any Persons to whom such Information
was delivered by such Agent or Bank) for purposes of evaluating Loans, (b) to
the extent requested by any regulatory authority, (c) to the extent otherwise
required by applicable laws and regulations or by any subpoena or similar legal
process (in which case, to the extent permitted by law, the party in receipt of
such request shall promptly inform the Borrower in advance), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any Assignee of
or Participant in, or any prospective Assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the written consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Collateral Agent any Issuing Bank or any Bank on a
nonconfidential basis from a source other than the Borrower or any Subsidiary.
For the purposes of this Section, “Information” means all information received
in writing from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, the Collateral Agent or any Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of non–financial information received from the
Borrower or any Subsidiary after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 79



--------------------------------------------------------------------------------

Section 9.11. Replacement Note. Upon receipt of an appropriate and reasonably
acceptable affidavit of an officer of the affected Bank as to the loss, theft,
destruction or mutilation of any Note or of any other Loan Document which is not
of public record and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, the Borrower will issue, in
lieu thereof, a replacement Note or other Loan Document in the same principal
amount (as to any Note) and in any event of like tenor.

Section 9.12. Usury. All agreements between the Borrower (on the one hand) and
the Administrative Agent or any of the Banks (on the other hand) relating to the
Financing Transactions are hereby expressly limited so that in no contingency or
event whatsoever, whether by reason of acceleration of maturity of the Notes or
otherwise, shall the amount paid or agreed to be paid for the use or the
forbearance of the Indebtedness represented by any Note exceed the maximum
permissible under applicable law. In this regard, it is expressly agreed that it
is the intent of the Borrower, the Administrative Agent and the Banks, in the
execution, delivery and acceptance of the Notes, to contract in strict
compliance with the laws of the State of New York. If, under any circumstances
whatsoever, performance or fulfillment of any provision of any of the Notes or
any of the other Loan Documents at the time such provision is to be performed or
fulfilled shall involve exceeding the limit of validity prescribed by applicable
law, then the obligation so to be performed or fulfilled shall be reduced
automatically to the limits of such validity, and if under any circumstances
whatsoever the Administrative Agent or any Bank should ever receive as interest
an amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance
evidenced by the Notes and not to the payment of interest. The provisions of
this Section 9.12 shall control every other provision of this Agreement and of
each Note.

Section 9.13. Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken.

Section 9.14. Replacement/Restatement of Prior Credit Agreement; Contribution;
Intercompany Subordination.

(a) Amendment, Restatement and Ratification. This Agreement amends and restates
in its entirety the Prior Credit Agreement. The execution of this Agreement, the
Notes and the other Loan Documents executed in connection herewith does not
extinguish the indebtedness outstanding in connection with the Prior Credit
Agreement nor does it constitute a novation with respect to such indebtedness.
The Borrower, the Agents and the Banks ratify and confirm each of the Loan
Documents entered into prior to the Effective Date (but excluding the Prior
Credit Agreement) and agree that such Loan Documents continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
However, for all matters arising prior to the Effective Date (including, without
limitation, the accrual and payment of interest and fees, and matters relating
to indemnification), the terms of the Prior Credit Agreement (as unmodified by
this Agreement) shall control and are hereby ratified and confirmed. Without
limiting the generality of the foregoing and notwithstanding anything in any
Loan Document to the contrary, the Borrower, the Agents and the Banks agree and
acknowledge that:

(i) the term “Credit Agreement” as used in each Loan Document means this
Agreement and any reference in any description of the Original Credit Agreement
to the Agent shall mean both Agents;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 80



--------------------------------------------------------------------------------

(ii) the term “Administrative Agent” as used in the Security Agreement means
Bank of America, N.A., as Collateral Agent;

(iii) the term “Agent”, as used in the definition of the term “Borrower
Obligations” that is contained in the Security Agreement, means either or both
Agents;

(iv) the term “Lender”, as used in the Security Agreement, includes the
Administrative Agent;

(v) Any reference to FFI International, Inc. in any Loan Document means
Elizabeth Arden International Holding, Inc. (formerly FFI International, Inc.)
and

(vi) the term “Agent” as used in the following places in the Guarantee
Agreement:

(a) the first sentence of clause (a) of Section 1 means both Agents;

(b) the second sentence of clause (a) of Section 1 and the first and second
usage in the first sentence of Section 6 means the Administrative Agent;

(c) the first usage in the first sentence of clause (b) of Section 1 means the
Collateral Agent;

(d) the second usage in the first sentence of clause (b) of Section 1 means
either Agent;

(e) all other usages means either or both Agents as the context requires;

(vii) references to any specific section or article of the Uniform Commercial
Code in any Loan Document shall mean a reference to the corresponding section of
the Uniform Commercial Code as amended; and

(viii) The term “Obligations” as defined in the Guarantee Agreement and the term
“Borrower Obligations” as defined in the Security Agreement include, without
limitation, all obligations, indebtedness, and liability of the Borrower to the
Agents and the Banks, or any one of them, arising under this Agreement and the
Notes executed pursuant hereto.

(b) Release. THE BORROWER AND EACH GUARANTOR REPRESENTS AND WARRANTS THAT AS OF
THE EFFECTIVE DATE THERE ARE NO CLAIMS OR OFFSETS AGAINST, OR DEFENSES OR
COUNTERCLAIMS TO, ITS OBLIGATIONS UNDER THE PRIOR CREDIT AGREEMENT, AS AMENDED
AND RESTATED BY THIS AGREEMENT, or under THE OTHER LOAN DOCUMENTS. TO INDUCE THE
AGENTS AND THE BANKS TO ENTER INTO THIS AGREEMENT, THE BORROWER AND (by its
execution of this Agreement below) EACH GUARANTOR WAIVES ANY AND ALL SUCH
CLAIMS, OFFSETS, DEFENSES, OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE EFFECTIVE DATE AND RELATING TO THE PRIOR CREDIT AGREEMENT OR THE
LOAN DOCUMENTS.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 81



--------------------------------------------------------------------------------

(c) Contribution. The Borrower and the Guarantors, together desire to allocate
among themselves (the “Contributing Obligors”), in a fair and equitable manner,
their obligations arising under the Loan Documents. Accordingly, in the event
any payment or distribution is made by the Borrower or a Guarantor under the
Loan Documents (a “Funding Obligor”) that exceeds its Fair Share (as defined
below), that Funding Obligor shall be entitled to a contribution from each of
the other Contributing Obligors in the amount of such other Contributing
Obligor’s Fair Share Shortfall (as defined below), with the result that all such
contributions will cause each Contributing Obligor’s Aggregate Payments (as
defined below) to equal its Fair Share. “Fair Share” means, with respect to a
Contributing Obligor as of any date of determination, an amount equal to (i) the
ratio of (x) the Adjusted Maximum Amount (as defined below) with respect to such
Contributing Obligor to (y) the aggregate of the Adjusted Maximum Amounts with
respect to all Contributing Obligors, multiplied by (ii) the aggregate amount
paid or distributed on or before such date by all Funding Obligors under this
Agreement in respect of the Obligations. “Fair Share Shortfall” means, with
respect to a Contributing Obligor as of any date of determination, the excess,
if any, of the Fair Share of such Contributing Obligor over the Aggregate
Payments of such Contributing Obligor. “Adjusted Maximum Amount” means, with
respect to a Contributing Obligor as of any date of determination, the maximum
aggregate amount of the obligations of such Contributing Obligor under the Loan
Documents to which it is a party determined in accordance with the provisions
hereof; provided that, solely for purposes of calculating the “Adjusted Maximum
Amount” with respect to any Contributing Obligor for purposes of this
Section 9.14(c), the assets or liabilities arising by virtue of any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Obligor. “Aggregate Payments” means, with
respect to a Contributing Obligor as of any date of determination, the aggregate
amount of all payments and distributions made on or before such date by such
Contributing Obligor in respect of the Loan Documents (including, without
limitation, in respect of this Section 9.14(c). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Obligor. The
allocation among Contributing Obligors of their obligations as set forth in this
Section 9.14(c) shall not be construed in any way to limit the liability of any
Contributing Obligor under any Loan Document. In the event a payment is made by
Borrower or a Guarantor in excess of its Fair Share, then such party shall be
subrogated to the rights then held by Agents and the Banks with respect to the
Obligations to the extent to which the Obligations were discharged by such party
and, in addition, upon payment by such party of any sums to an Agent or any Bank
in excess of its Fair Share, all rights of such party against Borrower or the
other Guarantors or against any Collateral arising as a result therefrom by way
of right of subrogation, reimbursement, or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full of the Obligations. By becoming a party to the Guarantee Agreement, each
Subsidiary who becomes a Guarantor after the Effective Date shall be bound by
the provisions of this Section 9.14(c) and Section 9.14(d).

(d) Intercompany Subordination. Borrower and each Guarantor agrees that the
Intercompany Subordinated Indebtedness (as defined below) shall be subordinate
and junior in right of payment to the prior payment in full of all Obligated
Party Obligations (as defined below) as herein provided. The Intercompany
Subordinated Indebtedness shall not be payable, and no payment of principal,
interest or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Intercompany Subordinated Indebtedness shall be
made or given, directly or indirectly by or on behalf of any Subordination Party
(hereafter defined) or received, accepted, retained or applied by any Guarantor
unless and until the Obligated Party Obligations shall have been paid in full in
cash; except that prior to the occurrence and continuance of a Default, a
Guarantor shall have the right to receive, accept, retain and apply payments on
the Intercompany Subordinated Indebtedness made in the ordinary course of
business. After the occurrence and during the continuance of a Default, no
payments may be made or given, directly or indirectly, by or on behalf of any
Subordination Party or received, accepted, retained or applied by any Guarantor
unless and until the Obligated Party Obligations shall have been paid in full in
cash. If any sums shall be paid to a Guarantor by any Subordination Party or any
other Person on account of the Intercompany Subordinated Indebtedness when such
payment is not

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 82



--------------------------------------------------------------------------------

permitted hereunder, such sums shall be held in trust by such party for the
benefit of the Agents and the Banks and shall forthwith be paid to the
Administrative Agent without affecting the liability of any Guarantor under the
Loan Documents and may be applied by the Administrative Agent against the
Obligated Party Obligations in accordance with this Agreement as if such
payments were Collateral. Upon the request of the Administrative Agent, each
Guarantor shall execute, deliver, and endorse to the Administrative Agent such
documentation as the Administrative Agent may request to perfect, preserve, and
enforce its rights hereunder. For purposes of this Agreement, the term
“Intercompany Subordinated Indebtedness” means, with respect to each Guarantor,
all indebtedness, liabilities, and obligations of any other Guarantor and of
Borrower (herein a “Subordination Party”) to such Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or are direct, indirect, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such
indebtedness, obligations, or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by such party. The term “Obligated Party Obligations” means, with
respect to any Subordination Party, all obligations, indebtedness and liability
of such Subordination Party to the Agents and the Banks or any one of them under
the Loan Documents (including, without limitation, any and all post–petition
interest and expenses whether or not allowed under any bankruptcy, insolvency or
other similar law). Each Guarantor agrees that any and all Liens (including any
judgment liens) upon any Subordination Party’s assets securing payment of any
Intercompany Subordinated Indebtedness shall be and remain inferior and
subordinate to any and all Liens upon any Subordination Party’s assets securing
payment of the Obligated Party Obligations or any part thereof, regardless of
whether such Liens in favor of a Guarantor, an Agent or any Bank presently exist
or are hereafter created or attached. Without the prior written consent of the
Administrative Agent, no Guarantor shall (i) file suit against any Subordination
Party or exercise or enforce any other creditor’s right it may have against any
Subordination Party, or (ii) foreclose, repossess, sequester, or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including
without limitation the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any obligations of any Subordination Party to such party or any Liens held by
such party on assets of any Subordination Party. In the event of any
receivership, bankruptcy, reorganization, rearrangement, debtor’s relief, or
other insolvency proceeding involving any Subordination Party as debtor, the
Administrative Agent shall have the right to prove and vote any claim under the
Intercompany Subordinated Indebtedness and to receive directly from the
receiver, trustee or other court custodian all dividends, distributions, and
payments made in respect of the Intercompany Subordinated Indebtedness until the
Obligated Party Obligations have been paid in full in cash. The Administrative
Agent may apply any such dividends, distributions, and other payments against
the Obligated Party Obligations in accordance with this Agreement as if such
payments were Collateral.

Section 9.15. USA PATRIOT Act. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the Act.

Section 9.16. OFAC. Borrower represents and warrants that, as of the Effective
Date, to its knowledge, neither it nor any Subsidiary of the Borrower: (a) is a
Person whose property or interests in property are blocked or are subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079(2001) or (b) is otherwise a
Person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 83



--------------------------------------------------------------------------------

under any other OFAC regulation or executive order. Neither the Borrower nor any
Subsidiary of the Borrower will knowingly (i) engage in any dealings or
transactions prohibited by Section 2 of such executive order, or (ii) be
otherwise associated with any such Person in any manner violative of Section 2
of such order.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ELIZABETH ARDEN, INC. By:   /s/ Marcey W. Becker   Name:   Marcey W. Becker  
Title:   Senior Vice President, Finance &     Corporate Development

Address:

Elizabeth Arden, Inc.

2400 SW 145th Avenue

Miramar, Florida 33027

Attn: Oscar Marina

Phone No. (954) 364-3514

Facsimile No.: (954) 364-6920

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 84



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), individually
as a Bank, an Issuing Bank and as Administrative Agent By:   /s/ Christy L. West
  Christy L. West, Vice President

Address:

JPMorgan Chase Bank, N.A.

2200 Ross Ave., 9th Floor

TX1-2921

Dallas, TX 75201

Attention: Christy L. West

Telephone No. (214) 965-2364

Telecopy No. (214) 965-2594

Lending Office for Base Rate

Loans and Libor Loans:

10 South Dearborn Street

22nd Floor

Chicago, IL 60603-2003

Attn: Chase Business Credit/Operations

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 85



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (successor in interest by merger to Fleet National Bank),
as Collateral Agent and a Bank By:   /s/ Seth Tyminski   Name:   Seth Tyminski  
Title:   Assistant Vice President

Address:

Bank of America, N.A.

335 Madison Ave. 6th Floor

New York NY 10017

Phone: (646) 556-0138

Fax: (646) 556-0260

Domestic Lending Office:

Bank of America, N.A.

20975 Swenson Drive

Waukesha WI 53186

LIBOR Lending Office:

Bank of America N.A.

20975 Swenson Drive

Waukesha WI 53186

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 86



--------------------------------------------------------------------------------

OTHER BANKS: WELLS FARGO CAPITAL FINANCE, LLC (successor in interest to Wachovia
Bank, National Association) By:   /s/ Mark Bradford   Name:   Mark Bradford  
Title:   Senior Vice President

Address:

Wells Fargo Capital Finance, LLC

301 South College St.

Charlotte, NC 28202

Telephone No.: (704) 715-8596

Telecopy No.: (704) 374-2703

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 87



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION (successor in interest to National City Business
Credit, Inc.) By:   /s/ Timothy Canon   Name:   Timothy Canon   Title:   Vice
President

Address:

PNC Bank, National Association

200 South Wacker, Suite 600

Chicago, IL 60606

Telephone No.: (312) 454-2958

Telecopy No.: (312) 454-2919

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 88



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Christopher Fudge   Name:   Christopher
Fudge   Title:   Vice-President

Address:

U.S. Bank National Association

425 Walnut Street

Cincinnati, OH 45202

Telephone No.: (513) 632-2096

Telecopy No.: (513) 632-2040

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 89



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. By:   John N. McDevitt   Name:   John N. McDevitt   Title:  
Vice President

 

HSBC BANK Plc By:   Simon Pyatt   Name:   Simon Pyatt   Title:   Global
Relationship Manager

Address:

HSBC Bank USA, N.A.

452 Fifth Avenue

New York, New York 10018

Telephone No.: (212) 525-6329

Telecopy No.: (212) 525-2520

HSBC Bank Plc

City Corporate Banking Centre

1st Floor, 60 Queen Victoria St.

London, EC4N 4TR

Telephone No.: (44) 08455 847715

Telecopy No.: (44) 08455 878676

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 90



--------------------------------------------------------------------------------

HARRIS, N.A. By:   /s/ Craig Thistlethwaite   Name:   Craig Thistlethwaite  
Title:   Director

Address:

Harris, N.A.

111 West Monroe Street, 20E

Telephone No.: (312) 461-2171

Telecopy No.: (312) 765-1641

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Page 91



--------------------------------------------------------------------------------

Consent of Guarantors and Reaffirmation of Loan Documents

Each of the undersigned Guarantors hereby (a) agrees that the Guarantee
Agreement is and shall remain in full force and effect; (b) agrees that the
Security Agreement and the Guarantee Agreement, each is and shall remain in full
force and effect; (c) ratifies and confirms all terms and provisions of the
Guarantee Agreement and Security Agreement, (d) acknowledges its consent and
agreement to this Agreement (including without limitation, the provisions of
Section 9.14 hereof) and agrees to be bound thereby, (e) acknowledges and agrees
that all Loans and Letters of Credit issued under this Agreement constitute
“Obligations” under the Guarantee Agreement and “Borrower Obligations” under the
Security Agreement, and (f) agrees that all liens, security interests and other
encumbrances granted under the Security Agreement in favor of the Collateral
Agent secure the credit extended under this Agreement.

 

FD MANAGEMENT, INC. By:   /s/ Marcey W. Becker   Name:   Marcey W. Becker  
Title:   Vice President DF ENTERPRISES, INC. By:   /s/ Marcey W. Becker   Name:
  Marcey W. Becker   Title:   Vice President ELIZABETH ARDEN INTERNATIONAL
HOLDING, INC., (formerly FFI International, Inc.) By:   /s/ Marcey W. Becker  
Name:   Marcey W. Becker   Title:   Vice President RDEN MANAGEMENT, INC. By:  
/s/ Marcey W. Becker   Name:   Marcey W. Becker   Title:   Vice President
ELIZABETH ARDEN (FINANCING), INC. By:   /s/ Marcey W. Becker   Name:   Marcey W.
Becker   Title:   Vice President

 

CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS - Page 1



--------------------------------------------------------------------------------

ELIZABETH ARDEN TRAVEL RETAIL, INC. By:   /s/ Marcey W. Becker   Name:   Marcey
W. Becker   Title:   Vice President

 

CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS - Page 2



--------------------------------------------------------------------------------

   Index to Exhibits and Schedules

A

  

Form of Promissory Note

B

  

Form of Opinion of Counsel for the Borrower and the Guarantors

C

  

Form of Borrowing Base Certificate

D

  

Form of Consent and Subordination Agreement

E

  

Form of Compliance Certificate

F

  

Form of Assignment and Assumption Agreement

G

  

Form of Increased Commitment Supplement

   Schedules

1.01

  

Commitments

1.01(a)

  

Existing Letters of Credit

1.01(b)

  

Assignments

4.05

  

Litigation

4.09

  

Subsidiaries

4.14

  

Locations

4.15

  

Licenses, Trademarks and Distribution Agreements

4.19

  

Lockbox Accounts

5.09

  

Permitted Investments

5.10

  

Liens

5.11

  

Arden Acquisition Indebtedness

 

CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS - Page 1



--------------------------------------------------------------------------------

EXHIBIT A

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Form of Promissory Note

 

CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS - Page 1



--------------------------------------------------------------------------------

NOTE

 

[$            ]                , 2011

For value received, ELIZABETH ARDEN, INC., a Florida corporation (the
“Borrower”), promises to pay to the order of             (the “Bank”), for the
account of its Applicable Lending Office, $[            ] or, if less, the
aggregate unpaid principal amount of the Bank’s Loans to Borrower then
outstanding under the Credit Agreement referred to below on the date or dates
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of the Administrative Agent, unless
otherwise directed by the Administrative Agent.

All Loans made by the Bank, the respective maturities thereof and all repayments
of the principal thereof shall be recorded by the Bank and, prior to any
transfer hereof, appropriate notations to evidence the foregoing information
with respect to each such loan then outstanding shall be endorsed by the Bank on
a schedule attached hereto; provided that the failure of the Bank to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of January 21, 2011 among Borrower, the banks listed
on the signature pages thereof, and JPMorgan Chase Bank, N.A., as administrative
agent and Bank of America, N.A., as collateral agent (as the same may be amended
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings.

The Borrower hereby waives diligence, presentment, protest and notice of any
kind whatsoever, other than notices expressly required by the Credit Agreement.

Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

This Note evidences indebtedness previously evidenced by one or more of the
promissory notes executed and delivered under the Prior Credit Agreement (the
“Prior Notes”). This Note modifies in their respective entireties (to the extent
of the indebtedness evidenced hereby) the Prior Notes, but does not extinguish
the indebtedness evidenced thereby which is continued under the terms hereof.

 

ELIZABETH ARDEN, INC. By:       Title:       Name:    

 

CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS - Page 1



--------------------------------------------------------------------------------

EXHIBIT B

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Form of Opinion of Weil, Gotshal & Manges, LLP, counsel for the Borrower and the
Guarantors

 

CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS - Page 1



--------------------------------------------------------------------------------

January 21, 2011

To each of the Banks party

to the Third Amended and

Restated Credit Agreement, dated

as of January 21, 2011, among

Elizabeth Arden, Inc., the Banks

party thereto, JPMorgan Chase Bank, N.A., as

Administrative Agent, Issuing Bank

and Swingline Lender, and

Bank of America, N.A., as Collateral

Agent for the Banks

Ladies and Gentlemen:

We have acted as counsel to Elizabeth Arden, Inc. (the “Company”), a Florida
corporation, FD Management, Inc. (“FD Management”), a Delaware corporation and
wholly–owned subsidiary of the Company, DF Enterprises, Inc. (“DF Enterprises”),
a Delaware corporation and wholly–owned subsidiary of the Company, and Elizabeth
Arden International Holding, Inc., formerly FFI International, Inc.
(“International”; collectively with FD Management and DF Enterprises, the
“Subsidiaries” and, the Subsidiaries, collectively with the Company, the “Arden
Entities”), a Delaware corporation and wholly–owned subsidiary of the Company,
in connection with the preparation, authorization, execution and delivery of,
and the consummation of the transactions contemplated by, the Third Amended and
Restated Credit Agreement (the “Agreement”), dated as of January 21, 2011, among
the Company, as Borrower, the Banks named therein, JPMorgan Chase Bank, N.A., as
Administrative Agent, Issuing Bank and Swingline Lender (the “Administrative
Agent”), and Bank of America, N.A., as Collateral Agent (the “Collateral
Agent”). Capitalized terms defined in the Agreement and used (but not otherwise
defined) herein are used herein as so defined.

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the Agreement and such corporate records,
agreements, documents and other instruments, and such certificates or comparable
documents of public officials and of officers and representatives of the Arden
Entities, and have made such inquiries of such officers and representatives, as
we have deemed relevant and necessary as a basis for the opinions hereinafter
set forth.

In connection thereof, we have examined:

(1) the Agreement and the Notes executed pursuant to the Agreement;

(2) the Articles of Incorporation, or Certificate of Incorporation, as the case
may be, of each Arden Entity (the “Articles”);

(3) the Bylaws of each Arden Entity (collectively with the Articles, the
“Governing Documents”);

(4) the Indenture; and

(5) the distribution and licensing agreements listed on Exhibit A hereto
(collectively, the “Licensing Agreements”).

 

FORM OF BORROWER’S COUNSEL’S LEGAL OPINION, Page 1



--------------------------------------------------------------------------------

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Arden Entities and upon the representations and
warranties of the Arden Entities contained in the Agreement. As used herein, “to
our knowledge” and “of which we are aware” mean the conscious awareness of facts
or other information by any lawyer in our firm actively involved in the
transactions contemplated by the Agreement.

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

1. The Company is a corporation validly existing under the laws of the State of
Florida and its status is active. Based solely upon a review of good standing
certificates issued by the Secretary of State of the States of Connecticut, New
York, New Jersey and Pennsylvania (the “Foreign Jurisdictions”), the Company is
in good standing and qualified to do business as a foreign corporation in the
Foreign Jurisdictions. The Company has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.

2. Each of the Subsidiaries is a corporation validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.

3. Each of the Arden Entities has all requisite corporate power and authority to
execute and deliver the Agreement and the Notes to which it is a party and to
perform its obligations thereunder. The execution, delivery and performance of
the Agreement and the Notes by each of the Arden Entities party thereto have
been duly authorized by all necessary corporate action on the part of each such
Arden Entity. The Agreement and each Note have been duly and validly executed
and delivered by each of the Arden Entities party thereto and (assuming the due
authorization, execution and delivery thereof by the other parties thereto)
constitute the legal, valid and binding obligations of the Arden Entities party
thereto, enforceable against them in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity) and except that (A) rights to
indemnification and contribution thereunder may be limited by federal or state
securities laws or public policy relating thereto, and (B) no opinion is
expressed with respect to Section 9.04(a) of the Agreement relating to sharing
of set–offs.

4. The execution and delivery by each of the Arden Entities of the Agreement and
the Notes to which it is a party and the performance by each such Arden Entity
of its obligations thereunder (a) will not conflict with, constitute a default
under or violate (i) any of the terms, conditions or provisions of the Governing
Documents of such Arden Entity, (ii) any of the terms, conditions or provisions
of the Indenture or any of the Licensing Agreements, (iii) any New York,
Florida, Delaware corporate or federal law or regulation (other than federal and
state securities or blue sky laws, as to which we express no opinion) or
(iv) any judgment, writ, injunction, decree, order or ruling of any court or
governmental authority binding on such Arden Entity of which we are aware; and
(b) do not require the consent of the holders of the Senior Notes under the
Indenture.

5. No consent, approval, waiver, license or authorization or other action by or
filing with any New York, Florida, Delaware corporate or federal governmental
authority is required in connection with the execution and delivery by any Arden
Entity of the Agreement or the Notes to which it is a party, the consummation by
such Arden Entity of the transactions contemplated thereby or the performance by
such Arden Entity of its obligations thereunder, except for (a) such consents,
approvals, waivers, licenses

 

FORM OF BORROWER’S COUNSEL’S LEGAL OPINION, Page 2



--------------------------------------------------------------------------------

or authorizations or other actions the failure of which to obtain or make would
not have a reasonable likelihood of restraining, preventing or imposing
materially burdensome conditions on any of the Financing Transactions, (b) such
as have been made or obtained, and (c) federal and state securities or blue sky
laws, as to which we express no opinion in this paragraph.

6. To our knowledge, there is no litigation, proceeding or governmental
investigation pending or overtly threatened against any Arden Entity that
relates to any of the transactions contemplated by the Agreement.

The opinions expressed herein are limited to the laws of the State of Florida,
the laws of the State of New York, the corporate laws of the State of Delaware
and the federal laws of the United States, and we express no opinion as to the
effect on the matters covered by this letter of the laws of any other
jurisdiction.

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person, nor may this letter or any copies thereof be furnished
to a third party, filed with a governmental agency, quoted, cited or otherwise
referred to without our prior written consent.

Very truly yours,

 

FORM OF BORROWER’S COUNSEL’S LEGAL OPINION, Page 3



--------------------------------------------------------------------------------

EXHIBIT C

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Form of Borrowing Base Certificate

 

EXHIBIT C, Cover Page



--------------------------------------------------------------------------------

      BORROWING BASE CERTIFICATE       Previously Faxed:    Yes    No    (Circle
One) Company Name:    Elizabeth Arden, Inc.    As of                

 

1. Total Domestic, Canada & Turnkey Accounts Receivable per Attached Aging:

50% Cross Aging Exclusion

Affiliate or Related Party Accounts

Balance over 120 days from invoice date (retailers)

Balance over 150 days from invoice date (U.S. non-retailers)

Contra A/R Accounts offset w/ AP Accounts

Government Accounts

Credits over 120 days from invoice date (retailers)

Credits over 150 days from invoice date (U.S. non-retailers)

Allowance Accruals

Chargebacks

15% Concentration Exclusion

Other Exclusions

 

2. Total Ineligibles

 

3. Accounts Receivable - Approved Eligible

 

4. Accounts Receivable Advance Rate (I)

 

5. Accounts Receivable Availability (Line 3 times Line 4)

 

6. AR Temporary Increase Calculation

 

 

 

 

1. Total Domestic Arden Inventory

Less: Intermediates & Bulk (“I” & “B”)

Gross Raw Materials, Unpackaged Finished Goods and Finished Goods

 

2. Finished Goods Inventory (F)

LESS: ZUG Allocation 16.0% of Eligible Inventory

 

3. Net Eligible Finished Goods

 

4. Net Liquidation Value as Percentage of Gross

 

 

FORM OF BORROWING BASE CERTIFICATE, Page 1



--------------------------------------------------------------------------------

5. Net Liquidation Value (3X4)

 

6. 85% of Net Liquidation Value (.85 x 5)

 

7. Finished Goods Packaged Temporary Increase Calculation

 

 

 

1. Unpackaged Finished Goods Inventory [WIP’s] (W)

LESS: ZUG Allocation 16.0% of Eligible Inventory

 

2. Net Unpackaged Finished Goods

 

3. Net Liquidation Value as Percentage of Gross

 

4. Net Liquidation Value (2X3)

 

5. 85% of Net Liquidation Value (.85 x 4)

 

6. Finished Goods Unpackaged Temporary Increase Calculation

 

 

 

1. Raw Material Inventory (R,C)

LESS: ZUG Allocation 16.0% of Eligible Inventory

 

2. Net Raw Materials

 

3. Net Liquidation Value as Percentage of Gross

 

4. Net Liquidation Value (2X3)

 

5. 85% of Net Liquidation Value (.85 x 7)

 

6. Raw Material Temporary Increase Calculation

 

 

AVAILABLE COLLATERAL SUMMARY:

A/R AVAILABILITY (A)

plus: INVENTORY AVAILABILITY (B+C+D+E+F+G)

plus: CASH COLLATERAL PLEDGED

less: AVAILABILITY RESERVES

plus: TEMPORARY INCREASE AVAILABILITY (Limit 25M)

 

FORM OF BORROWING BASE CERTIFICATE, Page 2



--------------------------------------------------------------------------------

TOTAL AVAILABILITY (per this schedule)

TOTAL AVAILABILITY (per terms - Limit of $300M)

COMMITTED EXPOSURE (as listed below)

Less: LOANS OUTSTANDING

Less: LETTERS OF CREDIT EXPOSURE

Less: OTHER OBLIGATIONS (Accrued Interest and Credit Line Fees)

BORROWING AVAILABILITY

BORROWERS DOMESTICS CASH AND DOMESTIC CASH EQUIVALENTS

This Borrowing Base Certificate is delivered by the undersigned to JPMorgan
Chase Bank, N.A., in its capacity as Administrative Agent (the “Agent”) pursuant
to that certain Third Amended and Restated Credit Agreement dated as of
January 21, 2011 (the “Agreement”) among the undersigned, the Agent, Bank of
America, N.A., as collateral agent, and certain other parties named therein.
Terms defined by the Agreement are incorporated herein by reference where
applicable. The undersigned represents and certifies that this Borrowing Base
Certificate is true and correct in every respect and that all existing Accounts
and Inventory, referenced above for inclusion in the Borrowing Base, represent
Eligible Accounts and Eligible Inventory of the type described in accordance
with the definitions set forth in the Agreement. The undersigned warrants that
all collections received or credits allowed on Accounts reported on previous
Borrowing Base Certificates have been duly and regularly entered to the credit
of the respective account debtors on the books and records of the undersigned
and that all collections have been remitted and that all credits have been
reported to date to the Administrative Agent as required by the Agreement. In
the event of any conflict between the terms of the Borrowing Base Certificate
and the Agreement, the terms of the Agreement shall control.

 

   Authorized Signature

 

FORM OF BORROWING BASE CERTIFICATE, Page 3



--------------------------------------------------------------------------------

EXHIBIT D

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Form of Consent and Subordination Agreement

 

EXHIBIT D, Cover Page



--------------------------------------------------------------------------------

CONSENT SUBORDINATION AGREEMENT

This Consent and Subordination Agreement, entered into as of the             day
of             , 20            by and among BANK OF AMERICA, N.A., a national
banking association, as Collateral Agent (“Agent”), and ELIZABETH ARDEN, INC., a
Florida corporation (“Borrower”), and                     , a [                ]
(“Third Party”).

WHEREAS, Borrower has or may hereafter deliver items which constitute part of
their inventory to premises owned or occupied by Third Party at
                                                 ,             ,
            (the “Premises”);

WHEREAS, Banks (as defined in that certain Third Amended and Restated Credit
Agreement dated January 21, 2011 by and among the Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, the Agent and the Banks party thereto (as such
credit agreement may be amended, restated, refinanced or otherwise modified))
have provided to Borrower certain financial accommodations and as security for
such accommodations Borrower and certain of its subsidiaries have previously
granted Agent, a security interest in certain collateral including, without
limitation, the inventory owned by the Borrower and certain of its subsidiaries
and located on the Premises (the “Collateral”);

NOW THEREFORE, for good and valuable consideration, the parties hereby agree as
follows:

1. Third Party subordinates to Agent each and every right which Third Party now
has or may hereafter have under the laws of the State of                     or
any other state to obtain a lien on, set off against or to claim or assert title
to any of the Collateral.

2. Third Party acknowledges that any claim or claims that the Agent has or may
hereafter have against the Collateral by virtue of its security interest is
superior to any lien or claim of any nature which Third Party now has or may
hereafter have to the Collateral whether by statute, agreement or otherwise
whether or not Agent has executed and timely filed financing statements
evidencing its security interests in the Collateral.

3. Third Party agrees to keep the Collateral segregated (to the extent possible)
from all of its property and property belonging to others. In the event the
Collateral is co–mingled with other items of inventory, Third Party agrees to
maintain the integrity of Collateral so as to be able, at all times, to identify
and retrieve the Collateral.

4. At any time in accordance with the terms of any agreement evidencing any
indebtedness, obligation or liability of Borrower to any of the Banks or their
assigns, Agent may remove the Collateral from the Premises upon prior notice to
Third Party, whenever Agent determines it is necessary or desirable to do so to
protect their interests and without liability or accountability to Third Party
therefore, except that Agent shall repair in a workmanlike manner at Bank’s
expense any damage caused to the Premises by the removal of the Collateral.
Third Party agrees to grant Agent the right of entry at any reasonable time to
remove the Collateral from their Premises.

5. Banks may, without affecting the validity of this Consent, extend the terms
of payment of any indebtedness of Borrower to any of the Banks or alter the
performance of any of the terms and conditions of Borrower’s obligations to the
Banks, without the consent of Third Party and without giving notice thereof to
Third Party.

6. Third Party agrees to give prior notice to Agent in the event Third Party
intends to sell or transfer the Premises.

 

CONSENT SUBORDINATION AGREEMENT, Page 1



--------------------------------------------------------------------------------

7. All notices, request, demands and other communications provided for hereunder
shall be in writing, including facsimile transmission (“FAX”) and mailed or
delivered by overnight courier, or transmitted by facsimile confirmed in writing
mailed to the addressee, to the applicable party at the addresses indicated
below:

If to Third Party:

 

                               

If to Borrower:

Elizabeth Arden, Inc.

2400 SW 145th Avenue

Miramar, Florida 33027

Attention: Oscar Marina, General Counsel

Facsimile No.: (954) 364-6920

If to Agent, as collateral agent:

Bank of America, N.A.

111 Westminster Street

Providence, Rhode Island 02903

Attention: Doug Scala, Senior Vice President

Facsimile No.: (401) 278–3328

With a copy to:

JPMorgan Chase Bank, N.A.

2200 Ross Ave., 9th Floor

TX1-2921

Dallas, TX 75201

Attention: Christy L. West

Facsimile No.: (214) 965-2594

or, as to each party, at such other address as shall be designated by such
parties in a written notice to the other parties complying as to delivery with
the terms of this Section. All such notices, requests, demands and other
communication shall be deemed given upon the earlier to occur of (a) the third
day following deposit thereof in the United States mail, (b) twelve noon local
time on the first business day following timely deposit thereof with an
overnight courier services or (c) receipt by the party to whom such notice is
directed.

8. This Agreement shall inure to the benefit of, and be binding upon, the
successors and assigns of each of the parties.

 

CONSENT SUBORDINATION AGREEMENT, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, through their duly authorized
representatives, have executed this Consent as of the day and year first above
written.

 

THIRD PARTY: [                                         ] By:       Name:      
Title:     BORROWER: ELIZABETH ARDEN, INC. By:       Name:       Title:     BANK
OF AMERICA, N.A., as collateral agent By:       Name:       Title:    

 

CONSENT SUBORDINATION AGREEMENT, Page 3



--------------------------------------------------------------------------------

EXHIBIT E

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Form of Compliance Certificate

 

EXHIBIT E, Cover Page



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

Effective as of             , 201     (the “Effective Date”)

(last day of fiscal year or fiscal period, as applicable)

Reference is made to the certain Third Amended and Restated Credit Agreement
dated as of January 21, 2011, among Elizabeth Arden, Inc. (“Borrower”), JPMorgan
Chase Bank, N.A., as Administrative Agent for the Banks as provided therein
(“Administrative Agent”), and each of the Banks from time to time party thereto
(as such agreement may be amended or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used
this Compliance Certificate that are defined in the Credit Agreement, wherever
used herein, shall have the same meanings as are prescribed by the Credit
Agreement. In the event of any conflict between the terms of this Compliance
Certificate and the Credit Agreement, the Credit Agreement shall control. The
undersigned, duly appointed and acting authorized signatory of the Borrower,
being duly authorized, hereby delivers this Compliance Certificate to
Administrative Agent pursuant to Section 5.01 of the Credit Agreement.

1. Borrower hereby delivers to Administrative Agent (check as applicable):

 

  [    ] Copies of the audited financial statements required by Section 5.01(a)
for Borrower’s fiscal year ending on the Effective Date.

 

  [    ] Copies of the financial statements required by Section 5.01(e) for the
month end corresponding to the end of the Borrower’s fiscal quarter ending on
the Effective Date.

Such financial statements are complete and correct in all material respects and
have been prepared in accordance with the requirements of the Credit Agreement.

2. Exhibit “A” attached hereto sets forth the calculation of the Debt Service
Pricing Ratio and the corresponding percentages for the Applicable Margin and
Applicable Letter of Credit Fee.

3. Exhibit “B” attached hereto sets forth the status of compliance with the
covenant contained in Section 5.19 (“Minimum Quarterly Consolidated Debt Service
Coverage Ratio”), as of the Effective Date, calculated for the applicable period
as required by the Credit Agreement.

4. The undersigned hereby states that (check as applicable):

 

  [    ] No Default exists as of the Delivery Date.

 

  [    ] One or more Defaults have occurred or exist as of the Delivery Date.
Included within Exhibit “C” attached hereto is a written description specifying
each such Default or Event of Default, its nature, when it occurred, whether it
is continuing as of the date hereof, and the steps being taken by the Borrower
with respect thereto. Except as so specified, no Default exists as of the
Delivery Date.

5. The undersigned hereby states that all Material Subsidiaries that are
required to be Guarantors by the terms of the Credit Agreement are Guarantors
under the Guarantee Agreement.

 

COMPLIANCE CERTIFICATE, Page 1



--------------------------------------------------------------------------------

Executed and delivered by the undersigned on             , 201     (the
“Delivery Date”).

 

ELIZABETH ARDEN, INC. By:       Name:       Title:    

 

COMPLIANCE CERTIFICATE, Page 2



--------------------------------------------------------------------------------

EXHIBIT “A”

to

COMPLIANCE CERTIFICATE

by

Elizabeth Arden, Inc.

Effective Date:             , 20    

Debt Service Pricing Ratio

The following is attached to and made a part of the above referenced Compliance
Certificate:

The Debt Service Pricing Ratio calculated as of the fiscal quarter ending
            , 20     was      to 1.0:

Cash Flow

 

(a)    Consolidated EBITDA    $             (b)   

Capital Expenditures which were not

financed with Indebtedness permitted

under clauses clauses (v), (vi) or (ix) of the definition of Permitted
Indebtedness

  

$            

(c)    Cash taxes    $             (d)    Sum of (a) - (b) - (c)   
$            

Modified Debt Service

 

(e)    Consolidated Net Interest Expense    $             (f)    Regularly
scheduled principal payments in respect of Indebtedness    $             (g)   
all cash dividends (excluding $10,000,000 of stock repurchases)    (h)    Sum of
(e) + (f) + (g)    $            

Debt Service Pricing Ratio = (d) ÷ (h) =             to 1.0

 

EXHIBIT A to Compliance Certificate, Page 1



--------------------------------------------------------------------------------

Tier

  

Debt Service Pricing Ratio

   LIBOR
Loans      Base
Rate Loans   I   

Greater than 3.00:1.00

     175.0         25.0    II   

Less than or equal to 3.00:1.0 but greater than 2.00:1.00

     200.0         50.0    III   

Less than or equal to 2.00:1.00 but greater than 1.50:1.00

     225.0         75.0    IV   

Less than or equal to 1.50:1.00

     250.0         100.0   

Based on the foregoing table:

 

(i)    Applicable Margin for LIBOR Loans    (bps) (ii)    Applicable Letter of
Credit Fee:    (bps)

 

EXHIBIT A to Compliance Certificate, Page 2



--------------------------------------------------------------------------------

EXHIBIT “B”

to

COMPLIANCE CERTIFICATE

by

Elizabeth Arden, Inc.

Effective Date:             ,             

Minimum Quarterly Debt Coverage Ratio

The following is attached to and made a part of the above referenced Compliance
Certificate:

 

1. Average Borrowing Base Capacity determination.

As of the Effective Date, is the Average Borrowing Base Capacity as calculated
for the 30 day period then ended (as detailed on an attached schedule) equal to
or less than (i) $25,000,000 as of any fiscal quarter ended during the period
from and including February 1 to and including August 31 or (ii) $40,000,000 as
of any fiscal quarter ended during the period from and including September 1 to
and including January 31. Yes            No             

If yes, Borrower must be in compliance with the Minimum Quarterly Debt Coverage
Ratio below.

 

2. Section 5.19 (“Minimum Debt Coverage Ratio”).

The ratio of Cash Flow to Debt Service, calculated as of the Effective Date for
the twelve month period ending on such date was             to 1.0 (as set forth
below).

Cash Flow

 

(a)    Consolidated EBITDA    $             (b)    Capital Expenditures which
were not financed with Indebtedness permitted under clauses (v), (vi) or (ix) of
the definition of Permitted Indebtedness    $             (c)    Cash taxes   
$             (d)    Sum of (a) - (b) - (c)    $            

Debt Service

 

(e)    Interest Expense    $             (f)    Regularly scheduled principal
payments in respect of Indebtedness    $             (g)    all cash dividends
(excluding up to $10,000,000 of stock repurchases)    $             (h)    Sum
of (e) + (f) + (g)    $            

Debt Service Ratio = (d) ÷ (h) =             to 1.0

 

Credit Agreement requires that it be not less than 1.10 to 1.0.

  

Compliance?

     Yes         No   

 

EXHIBIT B to Compliance Certificate, Page 1



--------------------------------------------------------------------------------

EXHIBIT “C”

to

COMPLIANCE CERTIFICATE

by

Elizabeth Arden, Inc.

Effective Date:             ,             

Defaults

The following is attached to and made a part of the foregoing Compliance
Certificate:

 

1. As of the Delivery Date, each of the following instances of a Default has
occurred (describe):

 

2. Applicable Section(s) of Credit Agreement:

 

3. Date of first occurrence:

 

4. Check as applicable: The above referenced Default(s)

[        ] continue(s) in existence on the Delivery Date

[        ] do/does not continue to exist on the Delivery Date

 

5. The following steps have been and are being taken with respect to the
foregoing.

 

EXHIBIT C to Compliance Certificate, Solo Page



--------------------------------------------------------------------------------

EXHIBIT F

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Form of Assignment and Assumption Agreement

 

EXHIBIT F, Cover Page



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1    Assignor:      2.    Assignee:    [and is an Affiliate/Approved Fund of
[identify Bank] 1] 3.    Borrower:    Elizabeth Arden, Inc., a Florida
corporation 4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    Third
Amended and Restated Credit Agreement dated as of January 21, 2011 among
Borrower, the Banks parties thereto, as Administrative Agent, and the other
agents parties thereto 6.    Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for all Banks

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2  

$

   $           %   

 

1

Select as applicable.

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, Page 1



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:       Title:    

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Name:       Title:    

 

[Consented to and]]3 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:        Name:       Title:    

[Consented to:]4

 

ELIZABETH ARDEN, INC. By:        Name:       Title:    

 

 

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, Page 2



--------------------------------------------------------------------------------

ANNEX 15

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document6, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Bank, and (v) if it is a Foreign Bank7, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

5

Describe Credit Agreement at option of Administrative Agent.

6

The term “Loan Document” should be conformed to that used in the Credit
Agreement.

7

The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross–up.

 

ANNEX 1 to Assignment and Assumption Agreement, Page 1



--------------------------------------------------------------------------------

EXHIBIT “G”

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Increased Commitment Supplement

 

EXHIBIT G, Cover Page



--------------------------------------------------------------------------------

INCREASED COMMITMENT SUPPLEMENT

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
            ,      and entered into by and among ELIZABETH ARDEN, INC., a
Florida corporation (the “Borrower”), each of the banks or other lending
institutions which is a signatory hereto (the “Banks”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent for itself and certain other banks (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), and is made with reference to that certain Third Amended and Restated
Credit Agreement dated as of January 21, 2011 (as amended, the “Credit
Agreement”), by and among the Company, certain Banks and the Administrative
Agent. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower and the
Banks are entering into this Increased Commitment Supplement to provide for the
increase of the aggregate Commitments;

WHEREAS, each Bank [party hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Bank, to the extent not already a
Bank party to the Credit Agreement (herein a “New Bank”), wishes to become a
Bank party to the Credit Agreement];8

WHEREAS, the Banks are willing to agree to supplement the Credit Agreement in
the manner provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Increase in Commitments. Subject to the terms and conditions hereof,
each Bank severally agrees that its Commitment shall be increased to [or in the
case of a New Bank, shall be] the amount set forth opposite its name on the
signature pages hereof.

Section 2. [New Banks. Each New Bank (i) confirms that it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements of the Borrower delivered under Section 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it has, independently
and without reliance upon the Administrative Agent, any other Bank or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, any other Bank or any of their Related Parties and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) appoints and authorizes the Administrative
Agent to take such action as Administrative Agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (v) agrees that it is a
“Bank” under the Credit Agreement and will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Bank.

 

8

Bracketed alternatives should be included if there are New Banks.

 

INCREASED COMMITMENT SUPPLEMENT, Page 1



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. In order to induce the Banks to enter
into this Supplement and to supplement the Credit Agreement in the manner
provided herein, Borrower represents and warrants to Administrative Agent and
each Bank that (a) the representations and warranties of the Borrower and the
Guarantors contained in the Loan Documents (including this Supplement as a Loan
Document) are and will be true, correct and complete in all material respects on
and as of the effective date hereof to the same extent as though made on and as
of that date and for that purpose, except for such representations and
warranties limited by their terms to a specific date and (b) no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Supplement that would constitute a Default.

Section 5. Effect of Supplement. This Supplement constitutes a Loan Document.
The terms and provisions set forth in this Supplement shall modify and supersede
all inconsistent terms and provisions set forth in the Credit Agreement and
except as expressly modified and superseded by this Supplement, the terms and
provisions of the Credit Agreement and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect. The Borrower, the
Administrative Agent, and the Banks party hereto agree that the Credit Agreement
as supplemented hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. Any
and all agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as supplemented hereby, are hereby amended so that any reference in
such documents to the Agreement shall mean a reference to the Agreement as
supplemented hereby.

Section 6. Applicable Law. This Supplement shall be governed by and construed in
accordance with the laws of the State of New York other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.

Section 7. Counterparts, Effectiveness. This Supplement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Supplement shall become
effective upon the execution of a counterpart hereof by the Borrower, the Banks
and receipt by the Borrower and the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

Section 8. ENTIRE AGREEMENT. THIS SUPPLEMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

INCREASED COMMITMENT SUPPLEMENT, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

    ELIZABETH ARDEN, INC.       By:             Name:             Title:    

New Total Commitment:

$                                     

JPMORGAN CHASE BANK, N.A.,.,

as the Administrative Agent

    By:             Name:             Title:    

 

$                                      [BANK]     By:             Name:        
    Title:    

 

$                                      [NEW BANK]     By:             Name:    
        Title:    

 

INCREASED COMMITMENT SUPPLEMENT, Page 3



--------------------------------------------------------------------------------

Schedule 1.01

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Commitments

 

Name of Bank

   Commitments      Applicable Percentage  

JPMorgan Chase Bank, N.A.

     70,000,000         23.333333333 % 

Bank of America, N.A.

     60,000,000         20.000000000 % 

HSBC Bank USA, N.A.

     25,500,000         8.500000000 % 

HSBC Bank PLC

     17,000,000         5.666666667 % 

Wells Fargo Capital Finance, LLC

     42,500,000         14.166666667 % 

U.S. Bank National Association

     40,000,000         13.333333333 % 

Harris, N.A.

     30,000,000         10.000000000 % 

PNC Bank, National Association

     15,000,000         5.000000000 %                   

TOTAL

   $ 300,000,000         100.000 %                   

 

SCHEDULE 1.01, Solo Page



--------------------------------------------------------------------------------

Schedule 1.01(a)

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Existing Letters of Credit

(As of January 13, 2011)

 

Beneficiary

   Letter of
Credit #      Expiry Date      Original Date      Balance
Remaining  

Florida Self-Insurance

Guaranty Association

     T-237306         April 30, 2011         May 12, 2003         $100,000.00   

First Stamfort Place LLC

and Mernfield First Stamford LLC

     T-618957         November 30, 2011         January 10, 2005        
$543,917.50   

200 Park South Associates

LLC C/O Murray Hill Properties LLC

     T-621401         May 31, 2011         March 03, 2005         $328,085.34   
Credit Suisse, Swiss Corporation      T-623912         March 23, 2012        
March 24, 2005         $4,183,782.63                     

TOTAL

            $ 5,155,785.47                     

 

SCHEDULE 1.01(a), Solo Page



--------------------------------------------------------------------------------

Schedule 1.01(b)

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Assignments and Assumption

Assignment and Assumption dated March 5, 2004 from ORIX Financial Services, Inc.
to General Electric Capital Corporation

Assignment and Assumption dated March 5, 2004 from ORIX Financial Services, Inc.
to JPMorgan Chase Bank

Assignment and Assumption dated March 5, 2004 from Heller Financial Inc. to
General Electric Capital Corporation

Assignment and Assumption dated September 30, 2005 from General Electric Capital
Corporation to Wachovia Bank, National Association

Assignment and Assumption dated September 30, 2005 from General Electric Capital
Corporation to JPMorgan Chase Bank

Assignment and Assumption dated November 2, 2005 from LaSalle Business Credit,
L.L.C. to National City Business Credit, Inc. (successor to The Provident Bank)

Assignment and Assumption dated November 2, 2005 from LaSalle Business Credit,
LLC to The CIT Group/Business Credit, Inc.

Assignment and Assumption dated January 5, 2007 from Siemens Financial Services
to Wachovia Bank, National Association

Assignment and Assumption dated on or about December 12, 2008 from The CIT
Group/Business Credit to CIT Middle Market Funding Company, LLC

Assignment and Assumption dated January 1, 2011 from HSBC Business Credit (USA),
Inc. to HSBC Bank USA, N.A.

 

SCHEDULE 1.01(b), Solo Page



--------------------------------------------------------------------------------

Schedule 4.05

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Litigation

None.

 

SCHEDULE 4.05, Solo Page



--------------------------------------------------------------------------------

Schedule 4.09

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Subsidiaries

Domestic Subsidiaries

DF Enterprises, Inc.

FD Management, Inc.

RDEN Management, Inc.

Elizabeth Arden International Holding, Inc.

Elizabeth Arden (Financing), Inc.

Elizabeth Arden Travel Retail, Inc.

Foreign Subsidiaries

Elizabeth Arden (Australia) Pty Ltd.

Elizabeth Arden Handels GmbH

Elizabeth Arden (Canada) Limited

Elizabeth Arden (Shanghai) Cosmetics & Fragrances Trading, Ltd.

Elizabeth Arden (Denmark) ApS

Elizabeth Arden (France) S.A.

Elizabeth Arden (Italy) S.r.l.

Elizabeth Arden Korea Yuhan Hoesa

Elizabeth Arden (Netherlands) Holding B. V.

Elizabeth Arden Trading B. V. (Taiwan Branch)

Elizabeth Arden (New Zealand) Limited

Elizabeth Arden (Norway) AS

Elizabeth Arden (Export), Inc.

Elizabeth Arden (Puerto Rico), Inc.

Elizabeth Arden (Singapore) PTE Ltd.

Elizabeth Arden (South Africa)(Pty) Ltd.

Elizabeth Arden España, S.L.

Elizabeth Arden (Sweden) AB

Elizabeth Arden (Switzerland) Holding S.a.r.l.

Elizabeth Arden International S.a.r.l.

Elizabeth Arden Manufacturing S.a.r.l.

Elizabeth Arden (UK) Ltd.

 

SCHEDULE 4.09, Solo Page



--------------------------------------------------------------------------------

Schedule 4.14

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Locations

 

SCHEDULE 4.14, Cover Page



--------------------------------------------------------------------------------

Schedule 4.14(i)

U.S., Puerto Rico and Canada Inventory Locations(*)

(As of November 30, 2010)

 

Borrower Distribution Center

1751 Blue Hills Drive

Roanoke, Virginia 24012

 

Borrower Returns Center

3030-3040 Nicholas Avenue

(Manpower Building)

Roanoke, Virginia 24012

 

Borrower Overflow Warehouse

3232 Hollins Road, NE

(Singer Building)

Roanoke, Virginia 24012

 

Borrower Overflow Warehouse

1830 Blue Hills Drive

(Quibel Building)

Roanoke, Virginia 24012

 

Canada Location

505 Apple Creek Boulevard

Markham, Ontario Canada L3R 5B1

 

Puerto Rico Location - Warehouse

Kodak Bldg.

Campo Rico Avenue, Corner 246 Street

Carolina, Puerto Rico

 

Puerto Rico Location - Offices

Montehiedra Office Centre

9615 Ave Los Romeros, #315 and #509

San Juan, Puerto Rico 00926

  

CEI - Holmdel

2182 Route 35 South

Holmdel, New Jersey 07730

 

CEI - Roanoke

4411 Plantation Road NE

Roanoke, Virginia 24012

 

Chief Container Co., Inc.

50 Hopson Road

Acworth, Georgia 30102

 

Englewood Lab LLC

88 W. Sheffield Avenue

Englewood, New Jersey 07631

 

GSI Commerce

7601 Trade Port Drive

Louisville, Kentucky 40258

 

Just Packaging, Inc.

450 Oak Tree Avenue

South Plainfield, New Jersey 07608

 

Lawrence Transportation Systems, Inc. 872 Lee Highway

Roanoke, Virginia

 

Lawrence Transportation Systems, Inc.

262 Vista Drive

Roanoke, Virginia 24019

 

Le Papillon, Ltd.

120 Albany Street

New Brunswick, New Jersey 08901

  

Marketing Horizons, Inc.

440 Eagle Rock Avenue

Roseland, New Jersey 07068

 

Precision Techniques, Inc.

1169 East 156 Street

Bronx, New York 10474

 

Sonoco Corrflex LLC

300 Forum Parkway

Rural Hall, North Carolina 27045

 

Sonoco Corrflex LLC

275 North Star Drive

Rural Hall, North Carolina 27045

 

Sonoco Corrflex LLC

9756 International Boulevard

Cincinnati, Ohio 45256

 

UTi United States, Inc.

60 Brunswick Avenue

Edison, New Jersey 08871

 

UTi United States, Inc.

77 Executive Ave

Edison, New Jersey 08817

 

UTi United States, Inc.

1200 Route 523

Flemington, New Jersey 08822

 

(*) Additional inventory locations with small dollar amounts of inventory are
not included as permitted by Section 4.14(i).

 

SCHEDULE 4.14(i), Solo Page



--------------------------------------------------------------------------------

Schedule 4.14(ii)

Location of Offices (Other Than Sales Offices and Retail Stores) or Place of
Business

of Borrower and Material Subsidiaries

 

2400 SW 145 Avenue

Miramar, Florida 33027

   (A)     

200 Park Avenue South

New York, New York 10003

   (A)   

200 First Stamford Place

Stamford, Connecticut 06902

   (A)(B)   

1751 Blue Hills Drive

Roanoke, Virginia 11482

   (A)   

3030 - 3040 Nicholas Avenue

Roanoke, Virginia

   (A)   

 

(A) Borrower

(B) Guarantors

 

SCHEDULE 4.14(ii), Solo Page



--------------------------------------------------------------------------------

Schedule 4.14(iii)

Owned Real Property

None.

 

SCHEDULE 4.14(iii), Solo Page



--------------------------------------------------------------------------------

Schedule 4.14(iv)

Leased Real Property

 

Property Address

  

Record Owner (*)

2400 S.W. 145 Avenue

Miramar, Florida 33027

  

* Miramar Investors, LLC

  Attn: David Berger

  1836 W 23 Street

  Miami Beach, FL 33140

200 Park Avenue South

New York, New York 10003

  

* 200 Park South Associates, LLC

  1140 Avenue of the Americas

  NY, NY 10036

200 First Stamford Place

Stamford, Connecticut 06902

  

* First Stamford Place, LLC & Merrifield

  First Stamford LLC

  One Station Place, Stamford, CT 06902

1751 Blue Hills Drive

Roanoke, Virginia 11482

  

* FR NLF 11 , LLC

  2780 Commerce Drive, Ste. 100

  Middletown, PA 17057

3030 - 3040 Nicholas Avenue

Roanoke, VA

  

* Rosenberg Family Fund, L.P.

  Attn: JB Goria Commercial Real Estate, Inc.

  P.O. Box 20269

  Roanoke, Virginia 24018

Store No. 123

Dolphin Mall Shopping Mall

Miami, Florida

  

** Dolphin Mall Associates Limited Partnership

  & Dolphin Mall Associates, LLC

  200 East Long Lake Road

  P.O. Box 200

  Bloomfield Hills, Michigan 48303

Store No. 0214

Woodbury Common Premium Outlets

New York

  

* CPG Partners, L.P.

  c/o Chelsea Property Group

  105 Eisenhower Parkway

  Roseland, New Jersey 07068

Unit Number 1167

Orlando Premium Outlets

Orlando, Florida

  

* Chelsea Orlando Development Limited Partnership

  c/o Chelsea Property Group

  105 Eisenhower Parkway

  Roseland, New Jersey 07068

Store No. 1102

Sawgrass Mills Mall

12801 West Sunrise Boulevard

Sunrise, Florida 33323

  

* Sawgrass Mills Phase III Limited Partnership

  M.S. Management Associates, Inc.

  225 West Washington Street

  Indianapolis, Indiana 46204

 

(*) Based on Lessors’ representations in lease documents.

(**) Based on folio search. Dolphin Mall Associates, LLC is the landlord
identified in the lease agreement.

 

SCHEDULE 4.14(iv), Solo Page



--------------------------------------------------------------------------------

Schedule 4.14(v)

Jurisdictions Qualified to do Business

California

Connecticut

Florida(*)

Maine

Minnesota

Missouri

New Jersey

New York

North Carolina

Pennsylvania

Tennessee

Texas

Virginia

Washington

 

(*) Borrower is incorporated in Florida.

 

SCHEDULE 4.14(v), Solo Page



--------------------------------------------------------------------------------

Schedule 4.15

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Licenses, Trademarks and Distribution Agreements

 

SCHEDULE 4.15, Cover Page



--------------------------------------------------------------------------------

Schedule 4.15(a)(i)

License Agreements

 

1. License Agreement dated as of February 14, 1986, as amended February 9, 1987,
January 26, 1989, March 20, 1990, June 28, 1990, August 3, 1999, October 26,
2000, February 1, 2001, July 26, 2001, March 31, 2003, and February 8, 2006
between The Elizabeth Taylor Cosmetics Company (as Licensor), Conopco, Inc.,
d/b/a Parfums International Ltd. and Elizabeth Arden, Inc. (f/k/a French
Fragrances, Inc.) (as Licensee).

Subject Matter: Grant of exclusive license to Licensee for the use of the mark
“Elizabeth Taylor” worldwide in connection with the manufacture and distribution
worldwide of women’s fragrances, cosmetics and skin care products and men’s
colognes.

Termination Date/Renewal Options: The term of this Agreement expires on
October 1, 2022 and may thereafter be extended by Licensee, at its sole option,
for unlimited 20-year periods. Such extensions shall be automatic unless
Licensee serves written notice of cancellation within 6 months of the expiration
of any such 20-year period.

 

2. Term Sheet dated February 3, 2004 between Britney Brands, Inc. (as Licensor)
and Elizabeth Arden, Inc. (as Licensee), as extended by letter agreement dated
December 8, 2009.

Subject Matter: Grants exclusive license to Licensee to manufacture, distribute,
market, advertise and sell fragrance, cosmetic and skin care products worldwide
under the marks “BRITNEY” and “BRITNEY SPEARS.”

Termination Date/Renewal Option: The term of this Agreement expires on
December 31, 2014.

 

3. License Agreement dated as of May 28, 2008 by and among Liz Claiborne, Inc.,
Juicy Couture, Inc., Lucky Brand Dungarees, Inc. (collectively, as Licensor) and
Elizabeth Arden, Inc.(as Licensee).

Subject Matter: Grants Licensee exclusive rights to manufacture, distribute,
market, advertise and sell fragrance, cosmetic and scented ancillary products
worldwide under certain marks, including LIZ CLAIBORNE, CURVE, JUICY COUTURE,
and LUCKY. Also assigns to Licensee all rights to the Usher license agreement.

 

SCHEDULE 4.15(a)(i), Solo Page



--------------------------------------------------------------------------------

Schedule 4.15(a)(ii)

Patent and Trademark List for Borrower and Guarantors

Patents:

See attached “Arden Patent Summary.”

Trademarks:

See attached “Trademarks List.”

 

SCHEDULE 4.15(a)(ii), Page 1



--------------------------------------------------------------------------------

Schedule 4.15(a)(ii) (cont’d)

Arden Patent Summary

 

EA #

  Pat. #    

Application #

  Country   Type    

Product

 

Description

 

Inventor

  Issued     Expires    

Current

Owner

J 0036

    6,756,045        US     Prevage   Topically applied Idebenone-containing
agent with protective & regenerative effect   Birgit et al     6/24/2004       
1/9/2022      Elizabeth Arden, Inc.

J 0037

    12/574,135 (Pub No 20100086494)   US     Prevage   Skin treatment containing
carboxylic acid-substituted idebenone derivative& method of prep used thereof  
Falko et al     4/8/2010        10/6/2029      Elizabeth Arden, Inc.

J 3192

    5,494,674        US     Sunless Tanning Booths - Licensed   Skin Treatment
System   Barnett Lowry     2/27/1996        2/27/2013      FD MNGMT

J 6099

    5,108,737        US     comp      Lip Spa Lipcolor   Colored Cosmetic Sticks
  Dunphy     4/28/1992        6/28/2011      FD MNGMT

J 6099/R

    5,310,547        US     comp      Lip Spa Lipcolor   Colored Cosmetic Sticks
  Dunphy     5/10/1994        6/28/2011      FD MNGMT

J 6100

    5,118,507        US     comp      Ceramide Eye Capsules only   Silicone
based cosmetic composition   Clement     6/2/1992        6/25/2011      FD MNGMT

J 6103

    5,197,814        US     utility      Lip Spa Lipcolor; ET Lipstick   Houses
lipstick w. water content from 0.5-30% by weight   Lombardi     3/30/1993       
6/24/2011      FD MNGMT

J 6103/100

    5,342,134        US     utility      Lip Spa Lipcolor; ET Lipstick  
Lipstick casing houses lipstick w water content of 0.5-30% by wt   Lombardi    
8/30/1994        5/21/2012      FD MNGMT

J 6109

    5,176,902        US     comp      Lip Spa Lipcolor; ET Lipstick   Color
cosmetic sticks of improved hardness   Castro     1/5/1993        12/5/2011     
FD MNGMT

J 6134

    5,766,577        US     comp      Cheekcolor/Blush (powder), most cheek
color products; Dual Perfection Makeup (3/8/96 formula current as of 7/02);
Eyeshadow/Eyecolor, most eye color products; FF Pressed Powder (EPW-09-158E
166H_; Visible Whitening Foundation SPF 15   Color Cosmetic Composition - Jet
Milled Talc avg Particle size 2-8 microns, mica avg particle size 2-8 microns  
Hechavarria     6/16/1998        6/16/2015      FD MNGMT

J 6139

    5,326,564        US     utility      Ceramide Cream Bubbloid sampler  
cosmetic composition / resealable container for storing same   Larosa    
7/5/1994        11/25/2012      FD MNGMT

 

SCHEDULE 4.15(a)(ii), Page 2



--------------------------------------------------------------------------------

EA #

  Pat. #    

Application #

  Country   Type    

Product

 

Description

 

Inventor

  Issued     Expires    

Current

Owner

J 6157

    5,903,465        US     utility      Custom Color Foundation (Licensed)  
Method & aparatus for customizing cosmetic products   Brown     5/11/1999       
5/11/2016      FD MNGMT

J 6158/100

    5,622,692        US     utility      Custom Color Foundation (Licensed)  
Method & aparatus for customizing facial foundation products   Rigg    
4/22/1997        4/22/2014      FD MNGMT

J 6175

    5,393,526        US     utility      Flawless Finish Hydro Light Foundation
SPF 10 (dropping in 04)   Cosmetic compositions   Castro     2/28/1995       
2/7/2014      FD MNGMT

J 6184

    5,425,939        US     comp      Ceramide Night Repair Cream; Modern
Skincare Daily Moisture SPF 15; Spa Comeback Cream; Spa Daily Moisture Drink SPF
15   Thickened Cosmetic Compositions (Sclerotium Gum & Acrylates)   Guerrero    
6/20/1995        5/27/2014      FD MNGMT

J 6245/1

    5,891,451        US     comp      Millenium Energist Gel; Spa Seasalt Body
Rub; Ceramide Night Repair Cream; Modern Skincare Daily Moisture SPF 15, Modern
Skincare Skin Illuminating Complex   Skin Treatment with Salicylic Acid Esters  
Guerrero     5/7/1997        5/7/2017      FD MNGMT

J 6245

    5,741,497        US     comp      Millenium Energist Gel; Spa Seasalt Body
Rub; Ceramide Night Repair Cream; Modern Skincare Daily Moisture SPF 15, Modern
Skincare Skin Illuminating Complex   Skin Treatment for wrinkles with Salicylic
Acid Esters   Guerrero     4/21/1998        6/25/2016      FD MNGMT

J 6246

    5,728,732        US     comp      Modern Skincare Daily Moisture SPF 15;
Modern Skincare Self Tanning Lotion; Modern Skincare Skin Illuminating Complex,
Millenium Energist Gel, Visible Difference Matte Moisture Lotion; Ceramide Firm
Lift Face and Body   Retinyl Linoleate Complex (Skin Treatment w. Salicylic Acid
Esters and Retinoids), covers the combination of Tridecyl Salicylatesalicylate
and Retinyl Linoleate   Corey    
 
  3/17/98;
mh
2/10/99   
  
       11/27/2016      FD MNGMT

 

SCHEDULE 4.15(a)(ii), Page 3



--------------------------------------------------------------------------------

EA #

  Pat. #    

Application #

  Country   Type    

Product

 

Description

 

Inventor

  Issued     Expires    

Current

Owner

J 6252

    5,667,770        US     comp      Exceptional Lipstick   Includes a wax and
phytophingosine type Ceramide wax 1-99% & Ceramide 3B Mix - 0.00001%.   Szweda  
  9/16/1997        3/25/2016      FD MNGMT

J 6281

    5,885,595        US     comp      Modern Skincare Daily Moisture SPF 15;
Modern Skincare Skin Illuminating Complex, Visible Difference Matte Moisture
Lotion; Ceramide Firm Lift Face; Advance Time Complex Capsules; Ceramide
Defining Skin Brightener   Linoleate forincreasing skin radiance, treating
lines/wrinkles (cosmetic comp with retinyl/fatty acid ester)   Corey    
3/23/1999        4/4/2017      FD MNGMT

J 6396

    5,882,661        US     comp      Ceramide Night Repair Cream; Ceramide Face
Capsules, Ceramide Firm Lift Face, Ceramide Firm Lift Body, Ceramide Defining
Skin Brightener, Ceramide Defining Eye Brightener, Ceramide SuperCharged
Moisturizer, EA Perpetual Moisturizer, Bye Lines Anti Wrinkle Serum  
Composition and topical application to skin, hair & nails; Method for treating
and conditioning fine flakes w. selected ceramides such as Ceramide 6.   Dorogi
    3/16/1999        3/12/2017      FD MNGMT

J 6397/1

    5,945,112        US     Custom Color & Licensed   Method & System for
Customizing Dermotological Foundation Products   Hendry, Flynn     8/3/1999     
  3/19/2017      FD MNGMT

J 6397

    5,785,960        US     Custom Color & Licensed   Method & System for
Customizing Dermotological Foundation Products   Rigg     7/28/1998       
3/19/2017      FD MNGMT

J 6403

    6,063,387        US     Ceramide Face Caps   Anhydrous Cosmetic Composition
w. Ceramides for Firming Skin   Dorogi     5/16/2000        11/25/2017      FD
MNGMT

J 6409

    5,851,541        US     Modern Skincare 2 in 1 Cleanser & Ceramide IV  
Stabilized Cleansing Composition with Opacifier   Corey Corcoran     12/22/1998
       5/4/2017      FD MNGMT

 

SCHEDULE 4.15(a)(ii), Page 4



--------------------------------------------------------------------------------

EA #

  Pat. #    

Application #

  Country   Type    

Product

 

Description

 

Inventor

  Issued     Expires    

Current

Owner

J 6512

    6,510,366        US     Custom Color Foundation   Apparatus and method for
customizing products Jr. Custom Color   Murray, et al     1/21/2003       
2/2/2020      FD MNGMT

J 6522

    6,437,866      09/543,711   US     Custom Color Foundation & Matchmaker  
System for assisting customers in selecting an optimum color cosmetic product  
Flynn     8/20/2002        4/5/2020      FD MNGMT

J 6523

    09/543,712   US     Custom Color   Color Cosmetic Selection System   Flynn  
   

J 6526

    6,548,074        US     Millenium Energist   Silicone Elastomer Emulsions
stabilized with Pentylene Glycol   Mohammadi     4/15/2003        3/22/2020     
FD MNGMT

J 6544

    6,062,391        US     Green Tea Box   packaged cosmetic product   Nahum  
  5/16/2000        9/14/2019      FD MNGMT

J 6597

    6,603,550        US     Custom Color & Matchmaker   Device kit and method
for selecting personalized color cosmetics   Flynn et al     8/5/2003       
6/12/2021      FD MNGMT; 12/17/10 -Assignment Data Not Available

J 6611

    6,649,178      11/408,570   US     design      Extreme Cream   Cosmetic
composition for stressed skin under extreme conditions   Mohammadi    
11/18/2003        6/13/2021      FD MNGMT; 12/17/10 - Assignment Data Not
Available

 

SCHEDULE 4.15(a)(ii), Page 5



--------------------------------------------------------------------------------

EA #

  Pat. #    

Application #

  Country   Type    

Product

 

Description

 

Inventor

  Issued     Expires    

Current

Owner

DM 4001

    D534,806      29/216,462   US     design      BS Curious bottle   Curious
Bottle 2   Antretter     1/9/2007        1/9/2021      FD MNGMT

DM 4002

    D520,879S      29/216,461   US     design      BS Curious bottle   Curious
Bottle 3   Antretter     5/16/2006        5/16/2020      FD MNGMT

DM 6001

    D531,912S      29/257,358   US     design      BS Curious bottle   Curious
Bottle 1   Antretter     11/14/2006        11/14/2020      FD MNGMT; 12/17/10 -
Assignment Data Not Available

DM 6012

    D388,711        US     design      5th Avenue Bottle Design (parf & EDT)  
Ornamental design for a bottle   Wacker     1/6/1998        1/6/2012      FD
MNGMT

DM 6013

    D382,480        US     design      5th Avenue   Bottle Stopper   Wacker    
8/19/1997        8/19/2011      FD MNGMT

DM 6044

    D417,155        US     design      Splendor Container/Closure   Combined
container & closure   Wacker     11/30/1999        11/30/2013      FD MNGMT

DM 6046

    D438,675      29/071,846   US     design      Flawless Finish   Makeup Case
  Nahum     6/29/1999        3/6/2015      ELIZABETH ARDEN, CO., DIVISION OF
CONOPCO INC.

DM 6049

    D411,749        US     design      Ceramide Firm Body/Face/Throat Lotion  
container   Nahum     6/17/1997        6/29/2013      FD MNGMT

DM 7001

    D588,927 S      29/295,047   US     design      M by Mariah Carey   Perfume
Bottle and Bottle Cap   Antretter     3/24/2009        3/24/2023      FD MNGMT

DM 7002

    D610,013 S      29/297,534   US     design      BS believe   believe bottle
  Mendelson     2/16/2010        2/16/2024      FD MNGMT

DM 7005

    D595,576      29/332,090   US     design      M by Mariah Carey   Butterfly
Cap   Antretter     7/7/2009        7/7/2023      FD MNGMT

 

SCHEDULE 4.15(a)(ii), Page 6



--------------------------------------------------------------------------------

Schedule 4.15(a)(ii) (cont’d)

Trademarks List

 

TrademarkName

  AppNumber   RegNumber   Trademark
Status   Country
Name   FilDate   RegDate   Class   Owner

212 MS ARDEN

  77698729   3838763   Registered   US   25-Mar-2009   24-Aug-2010   35, 44  
FD Management, Inc.

5TH AVENUE AFTER FIVE

  78515824   3131019   Registered   US   12-Nov-2004   15-Aug-2006   3   FD
Management, Inc.

BARE PERFECTION

  76/029,352   2532968   Registered   US   19-Apr-2000   22-Jan-2002   3   FD
Management, Inc.

BEAUTY SLEEP

  72/267,325   849574   Registered   US   22-Mar-1967   21-May-1968   3   FD
Management, Inc.

BLUE GRASS

  74/035,165   1625557   Registered   US   05-Mar-1990   04-Dec-1990   3   FD
Management, Inc.

BRILLIANT WHITE DIAMONDS

  76/049,809   2636441   Registered   US   16-May-2000   15-Oct-2002   3   DF
ENTERPRISES, INC

CATALYST

  78860226   3183911   Registered   US   12-Apr-2006   12-Dec-2006   3  
ELIZABETH ARDEN, INC

CERAMIDE PLUMP PERFECT

  78/162,524   2841688   Registered   US   10-Sep-2002   11-May-2004   3   FD
Management, Inc.

CERAMIDE PLUMP PERFECT

  77643507   3651045   Registered   US   05-Jan-2009   07-Jul-2009   3   FD
Management, Inc.

COLOR INTRIGUE

  78/222,348   2891953   Registered   US   06-Mar-2003   05-Oct-2004   3  
ELIZABETH ARDEN, INC

CURIOUS

  78/418384   2993382   Registered   US   13-May-2004   06-Sep-2005   3  
ELIZABETH ARDEN, INC

DAUGHTERS OF BEAUTY

  77956967     Pending   US   11-Mar-2010       FD Management, Inc.

DELICIOUSLY WHIPPED!

  78442885   3038457   Registered   US   29-Jun-2004   03-Jan-2006   3  
ELIZABETH ARDEN, INC

DESIGN

  73/542,581   1379973   Registered   US   12-Jun-1985   28-Jan-1986   3  
ELIZABETH ARDEN, INC

DESIGN

  75/136,500   2067253   Registered   US   19-Jul-1996   03-Jun-1997   3  
ELIZABETH ARDEN, INC

DESIGN

  75/071,937   2442904   Registered   US   13-Mar-1996   10-Apr-2001   18  
ELIZABETH ARDEN, INC

DESIGN (STYLIZED)

  74/098,466   1671150   Registered   US   19-Sep-1990   07-Jan-1992   21  
ELIZABETH ARDEN, INC

DO YOU DARE?

  78441059   3030667   Registered   US   24-Jun-2004   13-Dec-2005   3  
ELIZABETH ARDEN, INC

EA

  74/590,674   1914462   Registered   US   25-Oct-1994   29-Aug-1995   3   FD
Management, Inc.

EA

  78/538886   3035700   Registered   US   28-Dec-2004   27-Dec-2005   9   FD
Management, Inc.

EA NY ELIZABETH ARDEN SPLENDOR (CONFIGURATION OF BOTTLE DESIGN)

  75/543,611   2453605   Registered   US   27-Aug-1998   22-May-2001   3   FD
Management, Inc.

EIGHT HOUR

  85025369   3861109   Registered   US   28-Apr-2010   12-Oct-2010   3   FD
Management, Inc.

EIGHT HOUR (Stylized)

  71/580,917   539292   Registered   US   23-Jun-1949   13-Mar-1951   3   FD
Management, Inc.

ELIZABETH ARDEN

  73/776,361   1579710   Registered   US   23-Jan-1989   30-Jan-1990   3   FD
Management, Inc.

ELIZABETH ARDEN

  71/590,731   545592   Registered   US   12-Jan-1950   24-Jul-1951   3   FD
Management, Inc.

ELIZABETH ARDEN

  71/581,848   545890   Registered   US   11-Jul-1949   31-Jul-1951   3   FD
Management, Inc.

 

SCHEDULE 4.15(a)(ii), Page 7



--------------------------------------------------------------------------------

TrademarkName

  AppNumber   RegNumber   Trademark
Status   Country
Name   FilDate   RegDate   Class   Owner

ELIZABETH ARDEN

  73/104,951   1073947   Registered   US   01-Nov-1976   27-Sep-1977   9  
FD Management, Inc.

ELIZABETH ARDEN

  74/017,600   1656519   Registered   US   09-Jan-1990   10-Sep-1991   14, 18  
FD Management, Inc.

ELIZABETH ARDEN

  78/976610   3096443   Registered   US   05-Mar-2004   14-Mar-2006   3   FD
Management, Inc.

ELIZABETH ARDEN

  77641564   3651009   Registered   US   30-Dec-2008   07-Jul-2009   20, 24   FD
Management, Inc.

ELIZABETH ARDEN

  77731894   3695951   Registered   US   07-May-2009   13-Oct-2009   35   FD
Management, Inc.

ELIZABETH ARDEN

  77871020     Published   US   12-Nov-2009     35   FD Management, Inc.

ELIZABETH ARDEN

  85032678     Pending   US   07-May-2010     24, 25, 27   FD Management, Inc.

ELIZABETH ARDEN (SCRIPT)

  71/581,927   557022   Registered   US   14-Jul-1949   01-Apr-1952   42   FD
Management, Inc.

ELIZABETH ARDEN (STYLIZED) III

  73/777,845   1577216   Registered   US   26-Jan-1989   16-Jan-1990   3   FD
Management, Inc.

ELIZABETH ARDEN 5TH AVENUE

  75/071,416   2162507   Registered   US   12-Mar-1996   02-Jun-1998   3   FD
Management, Inc.

ELIZABETH ARDEN CERAMIDE

MOISTURE NETWORK

  78/421771   2993386   Registered   US   19-May-2004   06-Sep-2005   3   FD
Management, Inc.

ELIZABETH ARDEN DOUBLE DENSITY

  78442397   2974648   Registered   US   28-Jun-2004   19-Jul-2005   3   FD
Management, Inc.

ELIZABETH ARDEN GREEN TEA REVITALIZE

  77117068   3338749   Registered   US   27-Feb-2007   20-Nov-2007   3   FD
Management, Inc.

ELIZABETH ARDEN INTERVENE

  78/926893   3278019   Registered   US   11-Jul-2006   07-Aug-2007   3   FD
Management, Inc.

ELIZABETH ARDEN PRETTY

  77387639   3652083   Registered   US   04-Feb-2008   07-Jul-2009   3   FD
Management, Inc.

ELIZABETH ARDEN PRETTY HOT

  77906733     Pending   US   07-Jan-2010     3   FD Management, Inc.

ELIZABETH ARDEN PROVOCATIVE

  78/302799   2979274   Registered   US   19-Sep-2003   26-Jul-2005   3   FD
Management, Inc.

ELIZABETH ARDEN PURE FINISH

  77530320   3624537   Registered   US   24-Jul-2008   19-May-2009   3   FD
Management, Inc.

ELIZABETH ARDEN RED DOOR AND DEVICE (LINED FOR COLOR)

  74/051,125   1649230   Registered   US   20-Apr-1990   02-Jul-1991   3   FD
Management, Inc.

ELIZABETH ARDEN SHEER WHITE

  78/843579   3381863   Registered   US   22-Mar-2006   12-Feb-2008   3   FD
Management, Inc.

ELIZABETH ARDEN SHINE POPS

  78/539532   3083864   Registered   US   29-Dec-2004   18-Apr-2006   3   FD
Management, Inc.

ELIZABETH ARDEN SPARKLE

  77731555     Published   US   07-May-2009     3   FD Management, Inc.

ELIZABETH ARDEN SPLENDOR

  75/440,958   2278502   Registered   US   26-Feb-1998   14-Sep-1999   3   FD
Management, Inc.

ELIZABETH ARDEN WHITE GLOVE

  77181357     Published   US   15-May-2007     3   FD Management, Inc.

ET (AND SHIELD DEVICE WITH CAT)

  74/202,901   1701326   Registered   US   12-Sep-1991   21-Jul-1992   3  
DF ENTERPRISES, INC

EVERYBODY HAS ONE

  78702246   3172571   Registered   US   29-Aug-2005   14-Nov-2006   3  
ELIZABETH ARDEN, INC

EYE-FIX

  73/444,618   1295500   Registered   US   20-Sep-1983   18-Sep-1984   3   FD
Management, Inc.

FIRST DEFENSE

  78/140,395   2843886   Registered   US   01-Jul-2002   18-May-2004   3   FD
Management, Inc.

FLAWLESS FINISH

  73/472,179   1326524   Registered   US   26-Mar-1984   26-Mar-1985   3   FD
Management, Inc.

FLEUR DE NUIT

  77/206489   3473404   Registered   US   14-Jun-2007   22-Jul-2008   3  
ELIZABETH ARDEN, INC

FLOWER LOGO

  74/655,242   1957908   Registered   US   03-Apr-1995   20-Feb-1996   3  
ELIZABETH ARDEN, INC

 

SCHEDULE 4.15(a)(ii), Page 8



--------------------------------------------------------------------------------

TrademarkName

  AppNumber   RegNumber   Trademark
Status   Country
Name   FilDate   RegDate   Class   Owner

FOREVER ELIZABETH

  76/402,949   2795771   Registered   US   02-May-2002   16-Dec-2003   3   DF
ENTERPRISES, INC

GOOD NIGHT’S SLEEP

  75/501,219   2836712   Registered   US   12-Jun-1998   27-Apr-2004   3  
FD Management, Inc.

GREY FLANNEL

  73/054,688   1039495   Registered   US   10-Jun-1975   18-May-1976   3  
ELIZABETH ARDEN, INC

GREY FLANNEL

  73/312,823   1411923   Registered   US   01-Jun-1981   07-Oct-1986   3  
ELIZABETH ARDEN, INC

HALSTON

  75/429,416   2273790   Registered   US   05-Feb-1998   31-Aug-1999   3  
ELIZABETH ARDEN, INC

HALSTON

  73/011,266   991685   Registered   US   18-Jan-1974   27-Aug-1974   3  
ELIZABETH ARDEN, INC

HALSTON MEN’S BOTTLE DESIGN

  73/347,967   1301106   Registered   US   01-Feb-1982   23-Oct-1984   3  
ELIZABETH ARDEN, INC

HALSTON WOMEN’S BOTTLE DESIGN

  73/347,988   1299195   Registered   US   01-Feb-1982   09-Oct-1984   3  
ELIZABETH ARDEN, INC

HALSTON Z

  75/417855   2282129   Registered   US   14-Jan-1998   28-Sep-1999   3  
ELIZABETH ARDEN, INC

IMMUNAGE

  73/627,404   1439757   Registered   US   28-Oct-1986   19-May-1987   3   FD
Management, Inc.

IN CONTROL AND ZIPPER DESIGN

  78808203   3309464   Registered   US   06-Feb-2006   09-Oct-2007   3  
ELIZABETH ARDEN, INC

LET THERE BE LIGHT

  76/147,571   2613354   Registered   US   16-Oct-2000   27-Aug-2002   3   FD
Management, Inc.

LIP SPA

  74/114,276   1770721   Registered   US   13-Nov-1990   11-May-1993   3   FD
Management, Inc.

LIP-FIX

  73/408,937   1287568   Registered   US   10-Jan-1983   31-Jul-1984   3   FD
Management, Inc.

MEN WILL MELT

  78/411545   2959843   Registered   US   30-Apr-2004   07-Jun-2005   3   FD
Management, Inc.

MODERN SKINCARE

  75/678,852   2385092   Registered   US   09-Apr-1999   12-Sep-2000   3   FD
Management, Inc.

MY ALL

  77045561     Published   US   16-Nov-2006     3   ELIZABETH ARDEN, INC

ONE GREAT SOAP

  75/624,020   2384885   Registered   US   21-Jan-1999   12-Sep-2000   3   FD
Management, Inc.

OVERNIGHT SUCCESS

  73/417,616   1291711   Registered   US   17-Mar-1983   28-Aug-1984   3   FD
Management, Inc.

PEEL AND REVEAL

  76/147,051   2599079   Registered   US   13-Oct-2000   23-Jul-2002   3   FD
Management, Inc.

PRETTY HOT ELIZABETH ARDEN

  77906777     Published   US   07-Jan-2010     3   FD Management, Inc.

PROOF ... NOT PROMISES

  78704177   3280690   Registered   US   31-Aug-2005   14-Aug-2007   3  
ELIZABETH ARDEN, INC

PROVOCATIVE

  78/302723   3046813   Registered   US   19-Sep-2003   17-Jan-2006   3   FD
Management, Inc.

PROVOCATIVE

  75/684217   2572536   Registered   US   16-Apr-1999   28-May-2002     FD
Management, Inc.

PROVOCATIVE INTERLUDE

  78/428536   3101793   Registered   US   02-Jun-2004   06-Jun-2006   3   FD
Management, Inc.

PS

  73/802,673   1584255   Registered   US   26-May-1989   27-Feb-1990   3  
ELIZABETH ARDEN, INC

PS LOGO I

  73/614,556   1450275   Registered   US   13-Aug-1986   04-Aug-1987   3  
ELIZABETH ARDEN, INC

PS ONYX

  78416905   3107776   Registered   US   11-May-2004   20-Jun-2006   3  
ELIZABETH ARDEN, INC

PS SILVER & DESIGN

  78/322842   3012931   Registered   US   04-Nov-2003   08-Nov-2005   3  
ELIZABETH ARDEN, INC

RED DOOR

  72/334,823   893456   Registered   US   08-Aug-1969   23-Jun-1970   42   FD
Management, Inc.

RED DOOR

  73/771,930   1569090   Registered   US   27-Dec-1988   05-Dec-1989   3   FD
Management, Inc.

RED DOOR

  74/052,231   1648624   Registered   US   23-Apr-1990   25-Jun-1991   3   FD
Management, Inc.

 

SCHEDULE 4.15(a)(ii), Page 9



--------------------------------------------------------------------------------

TrademarkName

  AppNumber   RegNumber   Trademark
Status   Country
Name   FilDate   RegDate   Class   Owner

RED DOOR

  74/052,174   1714578   Registered   US   23-Apr-1990   08-Sep-1992   3  
FD Management, Inc.

RED DOOR

  77773670   3746640   Registered   US   02-Jul-2009   09-Feb-2010   35   FD
Management, Inc.

RED DOOR (DEVICE)

  77732521   3698929   Registered   US   08-May-2009   20-Oct-2009   35   FD
Management, Inc.

RED DOOR DEVICE

  78/379320   3114977   Registered   US   05-Mar-2004   11-Jul-2006   3   FD
Management, Inc.

RED DOOR DEVICE (LINED FOR COLOR)

  72/346,358   930966   Registered   US   16-Dec-1969   14-Mar-1972   42   FD
Management, Inc.

RED DOOR REVEALED

  78/296650   2913961   Registered   US   05-Sep-2003   21-Dec-2004   3   FD
Management, Inc.

RED DOOR VELVET

  78860055   3280951   Registered   US   12-Apr-2006   14-Aug-2007   3   FD
Management, Inc.

SHEER HALSTON

  75/417,854   2286526   Registered   US   14-Jan-1998   12-Oct-1999   3  
ELIZABETH ARDEN, INC

SHEER LIGHTS

  76/422,428   2944376   Registered   US   19-Jun-2002   26-Apr-2005   3   FD
Management, Inc.

SIMPLY PERFECT

  73/597,596   1418074   Registered   US   08-May-1986   25-Nov-1986   3   FD
Management, Inc.

SMOOTH THE WAY

  76/038,941   2528593   Registered   US   02-May-2000   08-Jan-2002   3   FD
Management, Inc.

SPARKLING WHITE DIAMONDS

  75/689,668   2439292   Registered   US   23-Apr-1999   27-Mar-2001   3   DF
ENTERPRISES, INC

STAY ON HER MIND

  77581509   3660322   Registered   US   29-Sep-2008   28-Jul-2009   3  
ELIZABETH ARDEN, INC

SUNFLOWER

  72/143,221   757881   Registered   US   27-Apr-1962   01-Oct-1963   3   FD
Management, Inc.

SUNFLOWERS

  74/334,688   1830983   Registered   US   25-Nov-1992   19-Apr-1994   3   FD
Management, Inc.

SUNFLOWERS

  75/450,160   2646022   Registered   US   13-Mar-1998   05-Nov-2002   3   FD
Management, Inc.

SUNFLOWERS

  75/403,367   2522949   Registered   US   10-Dec-1997   25-Dec-2001   3   FD
Management, Inc.

SUNFLOWERS

  74/565,917   1917541   Registered   US   26-Aug-1994   12-Sep-1995   3   FD
Management, Inc.

SUNFLOWERS (WORD & DEVICE)

  74/392,288   1820936   Registered   US   18-May-1993   15-Feb-1994   3   FD
Management, Inc.

TIME WON’T TELL

  77238628   3381615   Registered   US   25-Jul-2007   12-Feb-2008   3  
ELIZABETH ARDEN, INC

TOTALLY TICKLISH!

  78539508   3502977   Registered   US   29-Dec-2004   16-Sep-2008   3  
ELIZABETH ARDEN, INC

TRUE LOVE

  74/369,372   1970280   Registered   US   18-Mar-1993   23-Apr-1996   3   FD
Management, Inc.

TRUE LOVE AND BOTTLE DESIGN

  75/08,796   2045882   Registered   US   02-Apr-1996   18-Mar-1997   3   FD
Management, Inc.

TRUE LOVE ELIZABETH ARDEN AND DESIGN

  74/576,344   2049505   Registered   US   21-Sep-1994   01-Apr-1997   3   FD
Management, Inc.

TWO TEMPTING!

  78539519   3108103   Registered   US   29-Dec-2004   20-Jun-2006   3  
ELIZABETH ARDEN, INC

UNBOUND

  76/201,828   2602632   Registered   US   30-Jan-2001   30-Jul-2002   3  
ELIZABETH ARDEN, INC

VELVA

  71/111,775   136514   Registered   US   24-Jun-1918   02-Nov-1920   3   FD
Management, Inc.

VELVA MOISTURE FILM

  72/400,262   952832   Registered   US   16-Aug-1971   06-Feb-1973   3   FD
Management, Inc.

VISIBLE DIFFERENCE

  73/325,158   1201722   Registered   US   24-Aug-1981   20-Jul-1982   3   FD
Management, Inc.

WHITE DIAMONDS

  74/125,475   1853981   Registered   US   21-Dec-1990   13-Sep-1994   3   DF
ENTERPRISES, INC

WHITE DIAMONDS (STYLIZED)

  74/148,825   1817316   Registered   US   08-Mar-1991   18-Jan-1994   3   DF
ENTERPRISES, INC

 

SCHEDULE 4.15(a)(ii), Page 10



--------------------------------------------------------------------------------

TrademarkName

  AppNumber   RegNumber   Trademark
Status     Country
Name     FilDate   RegDate   Class   Owner

WHITE DIAMONDS BOTTLE DESIGN (EAU DE TOILETTE & EAU DE ...

  74/151,897   1823953     Registered        US      27-Mar-1991   22-Feb-1994  
3   DF ENTERPRISES, INC

WHITE DIAMONDS BOTTLE DESIGN (PARFUM)

  74/151,720   1814316     Registered        US      27-Mar-1991   28-Dec-1993  
3   DF ENTERPRISES, INC

WHITE DIAMONDS BOTTLE DESIGN PERFUME (MISC DESIGN)

  74/151,720   1814316     Registered        US      27-Mar-1991   28-Dec-1993  
  DF ENTERPRISES, INC

WHITE SHOULDERS

  71/458,871   402138     Registered        US      02-Mar-1943   29-Jun-1943  
3   FD Management, Inc.

WHITE SHOULDERS (STYLIZED) II

  73/534,992   1366234     Registered        US      26-Apr-1985   22-Oct-1985  
3   FD Management, Inc.

WHITE SHOULDERS AND DESIGN

  73/181,733   1130646     Registered        US      10-Aug-1978   12-Feb-1980  
3   FD Management, Inc.

WINGS

  409346   1275710     Registered        US      14-Jan-1983   01-May-1984   3  
ELIZABETH ARDEN, INC

WINGS

  74/246,464   1855055     Registered        US      14-Feb-1992   20-Sep-1994  
3   ELIZABETH ARDEN, INC

Z-14

  78/426993   2967060     Registered        US      28-May-2004   12-Jul-2005  
3   ELIZABETH ARDEN, INC

 

SCHEDULE 4.15(a)(ii), Page 11



--------------------------------------------------------------------------------

Schedule 4.15(a)(iii)

Material United States Distribution Agreements

None.

 

SCHEDULE 4.15(a)(iii), Solo Page



--------------------------------------------------------------------------------

Schedule 4.15(b)

Matters Affecting Trademark and Patent Rights

None.

 

SCHEDULE 4.15(b), Solo Page



--------------------------------------------------------------------------------

Schedule 4.19

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Lockbox Accounts

 

Description

  

Purpose

  

Bank Acct. #

  

Bank Name

 

** The information is provided separately in certificate from the Borrower to
the Administrative Agent and the Banks dated the date of the Third Amended and
Restated Credit Agreement.

 

SCHEDULE 4.19, Page 1



--------------------------------------------------------------------------------

Schedule 5.09

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Permitted Investments

Please refer to Schedule 5.11 - Arden Acquisition Indebtedness.

 

SCHEDULE 5.09, Page 1



--------------------------------------------------------------------------------

Schedule 5.10

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Liens

None.

 

SCHEDULE 5.10, Solo Page



--------------------------------------------------------------------------------

Schedule 5.11

to

Elizabeth Arden, Inc.

Third Amended and Restated Credit Agreement

Arden Acquisition Indebtedness

 

Lender

  

Borrower

   Acquisition
Loans(*)  

Elizabeth Arden (Financing), Inc.(**)

  

Elizabeth Arden International Holding, Inc.(**)

   $ 19,584,263   

Elizabeth Arden (Financing), Inc.(**)

  

FD Management, Inc. (**)

   $ 115,323,722   

Elizabeth Arden (Financing), Inc. (**)

  

DF Enterprises, Inc. (**)

   $ 44,070,755   

Elizabeth Arden International Holding, Inc. (**)

  

Elizabeth Arden (Switzerland) Holding S.a.r.l.

   $ 16,417,201   

Lender

  

Borrower

   Working
Capital
Loans(*)  

Elizabeth Arden, Inc.

  

Elizabeth Arden International Holding, Inc. (**)

   $ 3,108,074   

Elizabeth Arden (Financing), Inc. (**)

  

Elizabeth Arden (Netherlands) Holding B.V.

   $ 1,040,371   

Elizabeth Arden International Holding, Inc. (**)

  

Elizabeth Arden (Switzerland) Holding S.a.r.l.

   $ 3,247,376   

 

(*) Balances as of November 30, 2010

(**) Guarantor

 

SCHEDULE 5.11, Solo Page